Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 1 of 133 PageID #: 5260




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

STRAGENT, LLC,

                         Plaintiff,

                  v.                                    C.A. No. 20-510-LPS

BMW OF NORTH AMERICA, LLC, and
BMW MANUFACTURING CO., LLC,
                                                    JURY TRIAL DEMANDED
                       Defendants.



       FIRST SUPPLEMENTAL COMPLAINT FOR PATENT INFRINGEMENT

       This is an action for patent infringement in which Plaintiff Stragent, LLC (“Plaintiff” or

“Stragent”) complains against Defendants BMW of North America, LLC and BMW

Manufacturing Co., LLC, all upon information and belief, as follows:

                                            THE PARTIES

       1.         Plaintiff Stragent is a limited liability company existing under the laws of the

State of Texas.

       2.         Defendant BMW of North America, LLC (“BMW NA”) is a limited liability

company organized under the laws of Delaware, with its registered office located at The

Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,

Delaware 19801, and having a place of business at 300 Chestnut Ridge Road, Woodcliff Lake,

New Jersey 07677. BMW NA is a wholly owned subsidiary of BMW (US) Holding Corp., a

holding entity, which in turn is a wholly owned subsidiary of Bayerische Motoren Werke AG

(“BMW AG”). MINI USA, the distributor for the Mini brand of automobiles, is a division of

BMW NA.

       3.         Defendant BMW Manufacturing Co., LLC (“BMW MC”) is a corporation
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 2 of 133 PageID #: 5261




organized under the laws of Delaware, with its registered office located at The Corporation Trust

Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801, and

having a place of business at 1400 Highway 101 South, Greer, South Carolina 29651. BMW

MC is a wholly owned subsidiary of BMW (US) Holding Corp., which in turn is a wholly owned

subsidiary of BMW AG.

       4.      BMW AG is based in Munich, Germany, and is the parent company of the BMW

Group, which comprises BMW AG itself and all subsidiaries over which BMW AG has either

direct or indirect control. The BMW Group encompasses entities in the Automotive,

Motorcycles and Financial Services operating segments operating in about 140 countries and

employing a workforce of about 134,682 people. BMW NA and BMW MC are part of the

BMW Group.

       5.      BMW NA markets all BMW-branded and Mini-branded automobiles in this

country. BMW MC manufactures certain BMW cars in South Carolina, which it then transfers

to BMW NA to market in this country, or to export to other countries.

       6.      The automobiles which are manufactured by BMW MC, whether sold in this

country or exported, and all BMW-branded and Mini-branded automobiles used, offered for sale,

sold or imported by BMW NA, since July 11, 2017, the date Patent No. 9,705,765 issued, are

collectively referred to here as “BMW Autos” or as “Accused Instrumentalities.”

                                JURISDICTION AND VENUE

       7.      This is an action for patent infringement arising under the patent laws of the

United States of America, 35 U.S.C. § 1, et seq., including 35 U.S.C. § 271. This Court has

subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       8.      This Court has general and specific personal jurisdiction over Defendants because



                                               -2-
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 3 of 133 PageID #: 5262




both Defendants reside in the State of Delaware.

       9.      Venue is proper in this judicial district as to each Defendant under 28 U.S.C. §

1400(b) because both Defendants reside in this judicial district.

                    DEFENDANTS’ USE OF AUTOSAR TECHNOLOGY

       10.     AUTOSAR (AUTomotive Open System ARchitecture) is an enabling technology,

and, particularly, a layered system for sharing information in an automobile vehicle, which has

been standardized by a worldwide development partnership of vehicle manufacturers, suppliers

and other companies from the electronics, semiconductor and software industry. AUTOSAR

comprises, among other things, a set of specifications describing software architecture

components and defining their interfaces. The AUTOSAR standards facilitate the exchange and

update of software and hardware over the service life of a vehicle by providing a common

software infrastructure for automotive systems of all vehicle domains based on standardized

interfaces for the different software layers. E.g. the software in a control module is stored at

different levels. Highest up is the actual application that is unique to the different car

manufacturers. The application corresponds to a certain function and means that something must

finally be carried out. Execution is performed by the processor (Micro controller) generating an

electrical output signal. But before the applications request reaches the processor, it (i.e. the

request) must be managed by the different parts of the software. Communication between these

software parts is now standardized according to guidelines from AUTOSAR. This means that

the supplier supplies the control module with software that works directly with the car

manufacturer's application. All control modules connected to FlexRay and CAN networks

contain software components corresponding to AUTOSAR's specifications. AUTOSAR's

specifications also apply to communication that occurs via FlexRay and CAN networks.



                                                 -3-
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 4 of 133 PageID #: 5263




       11.     The BMW Group is a Core Partner in the AUTOSAR consortium. The first

BMW automobiles incorporating the Autosar technology were the 2009 model year BMW Series

7. Since then, Autosar has become the standard in all BMW automobiles. Simon Furst, General

Manager Software Development and Software Infrastructure for BMW AG, confirmed that

AUTOSAR has been implemented as the core common requirement of all electronic control

units of all BMW automobiles, or, in Mr. Furst’s words: “ONE ARCHITECTURE. ONE

STANDARD. AUTOSAR.” Dr. Furst’s presentation indicates that BMW has incorporated the

entirety of the Autosar standard relevant to, at least, the Controller Area Network (“CAN”),

FlexRay and Ethernet networks. There have been several releases of AUTOSAR. The

AUTOSAR Releases are backward-compatible, and any differences in the releases do not affect

the application of the Autosar standard to the BMW Autos.

       12.     In the period from July 11, 2017, all BMW Autos that have been made, used,

offered for sale, sold or imported into this country (including the X1, X2, X3, X4, X5, X6, X7,

i3, i8, The BMW 2, 3, 4, 5, 7, 8 Series, Z4 and M Models, as well as BMW’s Mini-branded

automobiles) have incorporated the Autosar technology.

       13.     The Autosar systems in BMW Autos include a number of automotive electronic

control units (“ECUs”), at least many of which are provided by third-party manufacturers. The

ECUs comprise Autosar-related software provided by the BMW Group and software that is

specified by the BMW Group, and specifically (a) the Autosar stack, which is the Autosar basic

software (“BSW”) including the microcontroller abstraction layer and run time environment

according to Autosar ver. 4.x.x; (b) BMW Autosar Core 4, which consists of the BMW System

Software and a compatible Autosar Stack; and (c) BMW System Software, which denotes the

BMW specific parts of the BMW Autosar Core 4 as well as related software specifications,



                                              -4-
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 5 of 133 PageID #: 5264




documentations, software tools, exemplary build environment and tests. Dr. Furst stated in his

presentation: “Common requirements and features to all OEMs shall be standardized in

Autosar,” and that “BMW takes the AUTOSAR stack as base to develop and integrate all BMW

specific functionalities, called ‘BMW system functions’, on top,” displaying an image of the

BMW Autosar implementation:




Dr. Furst continued: “BMW [i] delivers all BMW specific platform software parts as source code

for series development; [ii] delivers an example configuration and a free license for the

make/build system; [and iii] delivers the SW-Cs in serial production quality and supports them

during the whole lifecycle.”

       14.     Thereafter, the ECU manufacturer will substitute its own Autosar Stack, but

BMW requires that the Stack be compliant with the Autosar 4.x.x. standard, or as Dr. Furst

stated, the ECU provider “Has to ensure that ‘his’ stack is compliant to the required AUTOSAR

version.” The ability to transmit data by way of AUTOSAR is an essential feature and function

                                               -5-
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 6 of 133 PageID #: 5265




of BMW Autos.

       15.     Although, as noted above, it is apparent that all BMW Autos comprise the

Autosar systems specified by the BMW Group, it is impossible to determine the Autosar detail

for any given BMW Auto. The reason is that the Autosar details are embedded in the firmware

of the various ECUs of the BMW Auto, and at least many of the ECUs in BMW Autos are VIN-

specific. That firmware information cannot be extracted from the ECUs. Further, the BMW

Group has maintained its implementation of Autosar as a trade secret, and it is not possible to

determine from publicly-available information the actual implementations of Autosar in BMW

Autos, at least beyond the information that the BMW Group has generally implemented the full

Autosar Release 4.x.x. Thus, for example, one can consider BMW Part MEVD172G, which is

the Basic Control Unit DME:




       16.     The part is manufactured by Bosch, pursuant to the BMW Group’s specifications,

and is apparently incorporated into certain models. Part MEVD172G has included the Infineon

TriCore TC1797 32-Bit Single-Chip Microcontroller:




                                               -6-
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 7 of 133 PageID #: 5266




The chip is designed to be compatible with Autosar for use in engine and transmission control

units, and includes, for example, both flash and Ram memory, both CAN and FlexRay

channels/modules, serial interfaces, and on-chip debug support. Nevertheless, it is impossible to

credibly deconstruct the chip in the ECU to determine the software embedded in the chip. This

illustrates the impossibility of determining the exact software that the BMW Group had specified

for any particular ECU or automobile.

                                                COUNT I

                     INFRINGEMENT OF U.S. PATENT NO. 10,248,477

        17.     Plaintiff realleges and incorporates by reference the paragraphs 1 through 16 of

this Complaint, as if fully set forth herein.

        18.     Plaintiff is the owner by assignment of United States Patent No. 10,248,477

entitled “System, Method and Computer Program Product for Sharing Information in a

Distributed Framework” (“the ‘477 Patent”). The ‘477 Patent was duly and legally issued on


                                                  -7-
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 8 of 133 PageID #: 5267




April 2, 2019. A true and correct copy of the ‘477 Patent is attached as Exhibit A. Plaintiff

holds the exclusive rights to bring suit with respect to any past, present, and future infringement

of the ‘477 Patent.

       19.       The ‘477 Patent claims are materially different from the claims that had been

considered in Inter Partes Reviews IPR2017-00676, IPR2017-00677, IPR2017-00457, IPR2017-

00458, IPR2017-01503, IPR2017-01502, IPR2017-01504, 2017-01519, IPR2017-01520,

IPR2017-01521; 2017-01522, which collectively involved Patent 8,209,705 claims 1-20, and

Patent 8,566,843 claims 1-59 (collectively “Prior IPRs”). As one simple example, the ‘477

Patent claim 1 specifies a “layered system for sharing information,” wherein the information is

stored and, thereafter, the system “share[s] the stored information with at least one of a plurality

of heterogeneous processes including at least one process associated with a second physical

network selected from the group consisting of FlexRay, Controller Area Network, and Local

Interconnect Network, utilizing a network protocol different from a protocol of the first physical

network,” which limitations were not included in the claims considered in the Prior IPRs.

       20.       During the prosecution of the applications leading to the ‘477 Patent, applicant

cited to the Patent Office all the prior art that was raised during the course of the Prior IPRs, and

advised the Patent Office of the Prior IPR proceedings, including that “The above cited inter

partes reviews have received final written decisions rendering all challenged claims

unpatentable.”

       21.       On or about January 21, 2021, Defendant BMW Of North America, LLC,

together with Mercedes-Benz USA, LLC, filed a “Petition For Inter Partes Review Of U.S.

Patent No. 10,248,477,” which is Case IPR2021-00417. On July 19, 2021, the United States

Patent And Trademark Office Patent Trial And Appeal Board Granted Institution of Inter Partes



                                                 -8-
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 9 of 133 PageID #: 5268




Review of claims 1–30.

       22.     Defendants have directly infringed independent claim 23 and its dependent claims

26, 27 and 28 of the ‘477 Patent, literally and/or under the doctrine of equivalents, by making,

using, offering for sale, selling, and/or importing Accused Instrumentalities, on and after April 2,

2019, without license or authority. Any Accused Instrumentality containing at least one ECU

that operates according to, or in compliance with, Autosar 4.x.x standards inherently and

necessarily infringes the above claims of the ‘477 Patent. Infringement is demonstrated by the

initial claim charts served by Plaintiff on Defendants on July 28, 2021.

       23.     Plaintiff and Defendants have previously litigated U.S. Patents 8,209,705 and

8,566,843, which are patents which issued from a common application and are related to the ‘477

Patent. In that prior litigation, Defendants never produced any evidence that the Accused

Instrumentalities were not practicing Autosar and/or were not infringing the claims of U.S.

Patents 8,209,705 and 8,566,843. If such evidence had existed, Defendants would have

disclosed such evidence to Plaintiff, because such proof would have been sufficient to avoid the

cost of the prior or future litigations. Thus, Defendants’ inability to identify any limitation in the

Plaintiff’s asserted patents that is not found in Autosar or in Defendants’ automotive vehicles is

an eloquent admission by Defendants that the implementation of Autosar infringes the claims of

Plaintiff’s asserted patents and that Defendants are knowingly infringing.

       24.     Defendants’ acts of infringement have caused and continue to cause damage to

Plaintiff. Plaintiff is entitled to recover from Defendants the damages sustained by Plaintiff as a

result of Defendants’ wrongful acts.




                                                 -9-
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 10 of 133 PageID #: 5269




                                                COUNT II

                DIRECT INFRINGEMENT OF U.S. PATENT NO. 10,031,790

        25.     Plaintiff realleges and incorporates by reference prior paragraphs 1 through 16 of

this Complaint, as if fully set forth herein.

        26.     Plaintiff is the owner by assignment of United States Patent No. 10,031,790 (“the

‘790 Patent”) entitled “System, Method and Computer Program Product for Sharing Information

in a Distributed Framework.” The ‘790 Patent was duly and legally issued on July 24, 2018. A

true and correct copy of the ‘790 Patent is attached as Exhibit B. Plaintiff holds the exclusive

rights to bring suit with respect to any past, present, and future infringement of the Patent.

        27.     The ‘790 Patent claims are materially different from the claims that had been

considered in the Prior IPRs. Further, during the prosecution of the applications leading to the

‘790 Patent, applicant cited to the Patent Office all the prior art that was raised during the course

of the Prior IPRs, and advised the Patent Office of the Prior IPR proceedings, including that “The

above cited inter partes reviews have received final written decisions rendering all challenged

claims unpatentable.”

        28.     On or about January 21, 2021, Defendant BMW Of North America, LLC,

together with Mercedes-Benz USA, LLC, filed a “Petition For Inter Partes Review Of U.S.

Patent No. 10,031,790,” which is Case IPR2021-00418. On July 19, 2021, the United States

Patent And Trademark Office Patent Trial And Appeal Board Rejected Institution of Inter Partes

Review.

        29.     Defendants have directly infringed independent claim 1 and its dependent claims

2, 4, 5, 6, 8 and 9, and independent claim 15 and its dependent claims 16, 18, 19, 20, 22, 23 and

24 of the ‘790 Patent, literally and/or under the doctrine of equivalents, by making, using,



                                                  - 10 -
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 11 of 133 PageID #: 5270




offering for sale, selling, and/or importing BMW Autos without license or authority. Any

Accused Instrumentality containing at least one ECU that operates according to, or in

compliance with, Autosar 4.x.x standards inherently and necessarily infringes the above claims

of this Patent. Infringement is demonstrated by the initial claim charts served by Plaintiff on

Defendants on July 28, 2021.

       30.     Defendants have been aware of the ‘790 Patent and its application to BMW Autos

since at least June 22, 2018, when Plaintiff delivered a notice letter to Defendants’ counsel,

advising Defendants of the about-to-issue application for the ‘790 Patent, together with a claim

chart demonstrating how BMW Autos fell within the scope of at least the allowed application

claim 50, which is now claim 15 of the ‘790 Patent.

       31.     Defendants’ response to the above letter of June 22, 2018 never identified any

limitation of the ‘790 Patent that was missing or could not be found in the Accused

Instrumentalities. Further, Plaintiff and Defendants have previously litigated U.S. Patents

8,209,705 and 8,566,843, which are patents which issued from a comm on application and are

related to the ‘790 Patent. In that prior litigation, Defendants never produced any evidence that

the Accused Instrumentalities were not practicing Autosar and/or were not infringing the claims

of U.S. Patents 8,209,705 and 8,566,843. If such evidence had existed, Defendants would have

disclosed such evidence to Plaintiff, because such proof would have been sufficient to avoid the

cost of the prior or future litigations. Thus, Defendants’ inability to identify any limitation in the

Plaintiff’s patents that is not found in Autosar or in Defendants’ automotive vehicles is an

eloquent admission by Defendants that the implementation of Autosar infringes the claims of

Plaintiff’s asserted patents and that Defendants are knowingly infringing. Defendants’ acts of

infringement have been willful.



                                                - 11 -
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 12 of 133 PageID #: 5271




        32.     Defendants’ acts of infringement have caused and continue to cause damage to

Plaintiff. Plaintiff is entitled to recover from Defendants the damages sustained by Plaintiff as a

result of Defendants’ wrongful acts.

                                                COUNT III

                DIRECT INFRINGEMENT OF U.S. PATENT NO. 10,002,036

        33.     Plaintiff realleges and incorporates by reference prior paragraphs 1 through 16 of

this Complaint, as if fully set forth herein.

        34.     Plaintiff is the owner by assignment of United States Patent No. 10,002,036 (“the

‘036 Patent”) entitled “System, Method and Computer Program Product for Sharing Information

in a Distributed Framework.” The ‘036 Patent was duly and legally issued on June 19, 2018. A

true and correct copy of the ‘036 Patent is attached as Exhibit C. Plaintiff holds the exclusive

rights to bring suit with respect to any past, present, and future infringement of the Patent.

        35.     The ‘036 Patent claims are materially different from the claims that had been

considered in the Prior IPRs. Further, during the prosecution of the applications leading to the

‘036 Patent, applicant cited to the Patent Office the Prior IPRs and all the prior art that was

raised during the course of the Prior IPRs.

        36.     On or about January 21, 2021, Defendant BMW Of North America, LLC,

together with Mercedes-Benz USA, LLC, filed a series of petitions for Inter Partes Review of

U.S. Patent No. 10,002,036, which are IPR Cases 2021-00425; 2021-00426 and 2021-00427. On

July 19, 2021, in a series of Decisions, the United States Patent And Trademark Office Patent

Trial And Appeal Board Rejected Institution of Inter Partes Review. Other petitions for Inter

Partes Review are pending.

        37.     Defendants have directly infringed independent claim 1 and its dependent claims



                                                  - 12 -
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 13 of 133 PageID #: 5272




9, 19, 34, 38, 72, 79, 82 and 98; and independent claim 102 and its dependent claims 103, 104,

105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 117, 121 and 122, of the ‘036 Patent, literally

and/or under the doctrine of equivalents, by making, using, offering for sale, selling, and/or

importing the Accused Instrumentalities without license or authority. Any Accused

Instrumentality containing at least one ECU that operates according to, or in compliance with,

Autosar 4.x.x standards inherently and necessarily infringes the above claims of the ‘036 Patent.

Infringement is demonstrated by the initial claim charts served by Plaintiff on Defendants on

July 28, 2021.

          38.    Defendants have been aware of the ‘036 Patent and its application to the Accused

Instrumentalities since at least June 22, 2018, when Plaintiff delivered a notice letter to

Defendants’ counsel, advising Defendants of the ‘036 Patent, together with Exhibit G which

demonstrated how the Accused Instrumentalities fell within the scope of claim 1 of the ‘036

Patent.

          39.    Defendants’ response to the above letter of June 22, 2018 never identified any

limitation of the ‘036 Patent that was missing or could not be found in the Accused

Instrumentalities. Further, Plaintiff and Defendants have previously litigated U.S. Patents

8,209,705 and 8,566,843, which are patents which issued from a common application and are

related to the ‘036 Patent. In that prior litigation, Defendants never produced any evidence that

the Accused Instrumentalities were not practicing Autosar and/or were not infringing the claims

of U.S. Patents 8,209,705 and 8,566,843. If such evidence had existed, Defendants would have

disclosed such evidence to Plaintiff, because such proof would have been sufficient to avoid the

cost of the prior or future litigations. Thus, Defendants’ inability to identify any limitation in the

Plaintiff’s asserted patents that is not found in Autosar or in Defendants’ automotive vehicles is



                                                - 13 -
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 14 of 133 PageID #: 5273




an eloquent admission by Defendant that the implementation of Autosar infringes the claims of

Plaintiff’s asserted patents and that Defendant is knowingly infringing. Defendants’ acts of

infringement have been willful.

        40.     Defendants’ acts of infringement have caused and continue to cause damage to

Plaintiff. Plaintiff is entitled to recover from Defendants the damages sustained by Plaintiff as a

result of Defendants’ wrongful acts.

                                                COUNT IV

                DIRECT INFRINGEMENT OF U.S. PATENT NO. 9,705,765

        41.     Plaintiff realleges and incorporates by reference prior paragraphs 1 through 9 of

this Complaint, as if fully set forth herein.

        42.     Plaintiff is the owner by assignment of United States Patent No. 9,705,765 (“the

‘765 Patent”) entitled “System, Method and Computer Program Product for Sharing Information

in a Distributed Framework.” The ‘765 Patent was duly and legally issued on July 11, 2017. A

true and correct copy of the ‘765 Patent is attached as Exhibit D. Plaintiff holds the exclusive

rights to bring suit with respect to any past, present, and future infringement of the Patent.

        43.     The ‘765 Patent claims are materially different from the claims that had been

considered in the Prior IPRs. Further, during the prosecution of the applications leading to the

‘765 Patent, applicant cited to the Patent Office the Prior IPRs and all the prior art that was

raised during the course of the Prior IPRs.

        44.     On or about January 21, 2021, Defendant BMW Of North America, LLC,

together with Mercedes-Benz USA, LLC, filed a petition for Inter Partes Review of Patent

9,705,765, which is Case IPR2021-00419. On July 19, 2021, the United States Patent And

Trademark Office Patent Trial And Appeal Board Rejected Institution of Inter Partes Review.



                                                  - 14 -
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 15 of 133 PageID #: 5274




       45.     Defendants have directly infringed independent claims 12 and 24, and claims 26,

27, 28 and 31 dependent on claim 24 of the ‘765 Patent, literally and/or under the doctrine of

equivalents, by making, using, offering for sale, selling, and/or importing the Accused

Instrumentalities without license or authority. Any Accused Instrumentality containing at least

one ECU that operates according to, or in compliance with, Autosar 4.x.x standards inherently

and necessarily infringes the above claims of this Patent. Infringement is demonstrated by the

initial claim charts served by Plaintiff on Defendants on July 28, 2021.

       46.     Defendants have been aware of the ‘765 Patent and its application to the Accused

Instrumentalities since at least June 22, 2018, when Plaintiff delivered a notice letter to counsel,

advising Defendants of the ‘765 Patent, together with a claim chart demonstrating how the

Accused Instrumentalities fell within the scope of claim 1 of the ‘765 Patent.

       47.     Defendants’ response to the above letter of June 22, 2018 never identified any

limitation of the ‘765 Patent that was missing or could not be found in the Accused

Instrumentalities. Further, Plaintiff and Defendants had previously litigated U.S. Patents

8,209,705 and 8,566,843, which are patents which issued from a common application and are

related to the ‘765 Patent. In that prior litigation, Defendants never produced any evidence that

the Accused Instrumentalities were not practicing Autosar and/or were not infringing the claims

of U.S. Patents 8,209,705 and 8,566,843. If such evidence had existed, Defendants would have

disclosed such evidence to Plaintiff, because such proof would have been sufficient to avoid the

cost of the prior or future litigations. Thus, Defendants’ inability to identify any limitation in the

Plaintiff’s asserted patents that is not found in Autosar or in Defendants’ automotive vehicles is

an eloquent admission by Defendants that the implementation of Autosar infringes the claims of

Plaintiff’s asserted patents and that Defendants are knowingly infringing. Defendant’s acts of



                                                - 15 -
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 16 of 133 PageID #: 5275




infringement have been willful.

       48.      Defendants’ acts of infringement have caused and continue to cause damage to

Plaintiff. Plaintiff is entitled to recover from Defendants the damages sustained by Plaintiff as a

result of Defendants’ wrongful acts.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Stragent requests that this Court enter:

       A. A judgment in favor of Stragent that Defendants have infringed the ‘477 Patent, the

             ‘790 Patent, the ‘036 Patent and the ‘765 Patent;

       B. A judgment and order requiring Defendants to pay Stragent its damages, costs,

             expenses, prejudgment and post-judgment interest, and post-judgment royalties for

             Defendants’ infringement of the Patents as provided under 35 U.S.C. § 284;

       C. A judgment and order holding that Defendants’ infringement was willful, and

             awarding treble damages and attorney fees and expenses;

       D. Judgment that this is an exceptional case, and, thus, awarding attorney fees and

             expenses to Plaintiff; and

       E. Any and all other relief to which the Court may deem Stragent entitled.




                                                - 16 -
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 17 of 133 PageID #: 5276




                                  DEMAND FOR JURY TRIAL

       Plaintiff Stragent, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial

by jury of any issues so triable by right.



Dated: August 4, 2021                          Respectfully submitted,

Of Counsel:                                    /s/ George Pazuniak
                                               George Pazuniak (DE Bar 478)
Thomas F. Meagher                              O’KELLY & O’ROURKE, LLC
Alan Christopher Pattillo                      824 N. Market St.
Meagher Emanuel Laks Goldberg & Liao,          Suite 1001A
LLP                                            Wilmington, DE 19801
One Palmer Square                              Direct: 207-359-8576
Suite 325                                      Email: GP@del-iplaw.com
Princeton, New Jersey 08542
(609) 454-3500                                 Counsel for Plaintiff
tmeagher@meagheremanuel.com                    Stragent, LLC.
cpattillo@meagheremanuel.com




                                              - 17 -
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 18 of 133 PageID #: 5277

                                                                                                                      US010248477B2

  (12) United States Patent                                                               ( 10) Patent No.: US 10 ,248,477 B2
         Fuchs et al.                                                                     (45) Date of Patent:    * Apr. 2 , 2019
  (54 ) SYSTEM , METHOD AND COMPUTER                                                  ( 56 )                             References Cited
         PROGRAM PRODUCT FOR SHARING
         INFORMATION IN A DISTRIBUTED                                                                           U . S . PATENT DOCUMENTS
         FRAMEWORK                                                                             5 , 956 ,489 A *           9 /1999 San Andres ........ GO6F 11/ 1662
                                                                                                                                                           709/221
  (71 ) Applicant: Stragent, LLC , Longview , TX (US)
  (72 ) Inventors: Axel Fuchs, San Jose , CA (US); Scott                                            OTHER PUBLICATIONS
                   Sturges Andrews, Petaluma, CA (US)                               Notice of Allowanced dated Jun . 27 , 2018 for U . S . Appl. No.
 (73) Assignee: Stragent, LLC , Longview , TX (US )                                   15 /919 ,201.
  ( * ) Notice : Subject to any disclaimer, the term of this                          * cited by examiner
                      patent is extended or adjusted under 35                         Primary Examiner — Charles E Anya
                      U . S . C . 154(b ) by 0 days .
                      This patent is subject to a terminal dis                        (57)                  ABSTRACT
                      claimer .                                                        A system , method and computer program product are pro
                                                                                    vided for sharing information in an automobile vehicle
 (21) Appl. No.: 16 /148,949                                                        comprising : receiving information in the form of a packet
 (22) Filed : Oct. 1, 2018                                                          data unit representing datum information carried by an
                                                                                    overall message from a first physical network selected from
 (65 )                Prior Publication Data                                        the group consisting of FlexRay, Controller Area Network ,
                                                                                      Local Interconnect Network and Media Oriented Systems
         US 2019 /0034250 A1 Jan . 31, 2019                                           Transport; in response to the receipt of the information ,
                                                                                    issuing a storage resource request in connection with a
                Related U .S . Application Data                                     storage resource; determining whether the storage resource
 (63 ) Continuation of application No. 16 /042 ,159, filed on                         is available for storing the information ; determining whether
       Jul. 23, 2018 , and a continuation of application No.                          a threshold has been reached in association with the storage
                         (Continued )                                               resource request; in the event the storage resource is not
                                                                                    available and the threshold associated with the storage
 (51) Int. Ci.                                                                      resource request has not been reached , issuing another
         G06F 9 /54               ( 2006 .01)                                         storage resource request in connection with the storage
         H04L 12 /26              ( 2006 .01)                                       resource ; in the event the storage resource is available ,
                                                                                    storing the information in the storage resource ; and sharing
                            (Continued )                                              the stored information with at least one of a plurality of
  (52) U . S. CI.                                                                   heterogeneous processes including at least one process asso
         CPC .......... GO6F 9 / 546 ( 2013.01); B60R 16 / 0231                     ciated with a second physical network selected from the
                              (2013 .01); G06F 9 /54 ( 2013.01);                      group consisting of FlexRay, Controller Area Network ,
                            (Continued )                                            Local Interconnect Network and Media Oriented Systems
  (58 ) Field of Classification Search                                                Transport, utilizing a network protocol different from a
         CPC .......... GO6F 9 /542; G06F 9/545 ; G06F 9/ 546 ;                     protocol of the first physical network .
                     H04L 43 / 10 ; H04L 67/ 10 ; B60R 16 /0231
         See application file for complete search history .                                                   30 Claims, 17 Drawing Sheets

                                                                       Request          1001
                                                                     BB Resource                 1011
                                                                              Wait andagain
                                                                              Wait and
                                                                          Ye Check
                                                            1002 BB Resource                                 no       1009
                                                                                                       Timeout ?

                                                                                                                                      EXHIBIT A
                                                                      Available ?
                                             804
                                                471003
                                       Bulletin Board
                                                             1003
                                                            1004
                                                                         Tyes
                                                                       Get BB
                                                                       resource

                                                                      Timestamp
                                                                                                               yes



                                       Store Mechanism                 Variable         1005          Send error
                                                                                                      notification   - 1010
                                                                        Store
                                                                                  BHO601
                                                                    Variables in BB
                                                         1006          Release
                                                                                                 BB
                                                         Private     BB Resource               1007
                                                         memory
                                                            1008 - End
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 19 of 133 PageID #: 5278


                                                      US 10 ,Page
                                                             248 ,2477 B2
                 Related U .S . Application Data
       15 /919 ,201, filed on Mar. 12 , 2018 , now Pat. No.
       10 ,031,790 , which is a continuation of application
       No. 15 /405 , 110 , filed on Jan . 12 , 2017, now Pat. No .
       10 ,002,036 , which is a continuation of application
       No. 14 /011,705 , filed on Aug . 27 , 2013, now Pat . No.
        9 ,575 ,817 , which is a continuation of application No .
        13/531,319 , filed on Jun . 22 , 2012 , now Pat . No .
        8 ,566 ,843 , which is a continuation of application No .
        12 /182 , 570 , filed on Jul. 30 , 2008, now Pat. No .
        8 , 209,705 , which is a continuation of application No .
        10 /737,690 , filed on Dec . 15 , 2003, now Pat. No.
        7 , 802 , 263 .
 (60 ) Provisional application No.60 / 434 ,018, filed on Dec .
       17 , 2002.
  (51) Int. Ci.
       H04L 29 / 06              ( 2006 . 01)
        H04L 29 /08              (2006 .01)
       B60R 16 / 023             ( 2006 . 01 )
 (52) U .S. CI.
       CPC .............. G06F 9/ 542 (2013.01 ); G06F 9 /545
               ( 2013 .01); H04L 43/04 ( 2013 .01); H04L 43/ 06
               ( 2013.01); H04L 43/08 ( 2013 . 01) ; H04L 43/ 10
               ( 2013 .01); H04L 67/02 (2013.01 ); H04L 67/ 10
                       (2013 .01); H04L 67/ 12 (2013 .01); G06F
                   2209/547 (2013.01); H04L 65 /102 (2013.01 )
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 20 of 133 PageID #: 5279


                 atent                                       Apr. 2 , 2019                                      Sheet 1 of 17                                 US 10 ,248 ,477 B2




                                 121 122                                                          123                                           131                    132

          CE1oxmtp2ern0atls Diagnosi Device DevlopmTeontl Device                                        On
                                                                                                        -
                                                                                                        Add                   R1Seym3sot0em           Gateway Remote Dvice
                                                                                                          115
                                      114 116
                                                                                Virtual   GW
                                                                                          /
                                                                                          ECU
                                                                                                                                                        ECU
                                                                                                                                                                  .




                                                                                                                                                                  DR
                         101     DO   D . . . . . . . . ..
                                                                    103
                                                                                   ECU                                SubGroupGateway          112
                                                                                                                                                       ECU
                                                                                                                                                                             Local Actuaor
                                          S y s t e m G a t e w a y       G r o u p G a t e w a y                                                                            L1ocal
                                                                                                                                                                                      Sensor
      CED1oimsbtu0rendcaoandCSmypsutiengm                           1 0 1                         IAS
                                                                                                              111

                                                                                                                                    N e t w o
                                                                                                                                              107
                                                                                                                                              r k A c t u a o n
                                             ECU                                   ECU                                &
                                                                                                                      ECU   Gateway           712
                                                                                                                                                                              108



                                      102                                                                           105             NetworkSensor
         F1IGURE                                                                                                                              106
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 21 of 133 PageID #: 5280



  U .S. Patent      atent                                                               Apr. 2 , 2019                           Sheet 2 of 17                                                   US 10 ,248 ,477 B2



                         ?? ? ?? ?? ? ?? ?? ? ?? ?? ?? ?? ? ?? ? ?? ?? ? ?? ? ?? ?? ? ?? ? ?? ?? ?? ?? ?? ? ?? ?? ? ?? ? ?? ?? ? ?? ? ?? ?? ?? ?? ? ? ?   ? ? ? ?? ?? ?    ? ? ? ? ? ? ? ?   ? ?? ?? ? ?? ? ?? ?? ? ? ? ?? ?? ??? ??




                                     203
                                     (                                                           204
                                                                                                 ·



                                      M e m o  r
                                     Non Volatile y                     V o l a t i l e M e m o    r  y                                                                                            212

     202      Software                                                                                                                                    9102 1 AnalogSignalCondit ng
                                                                                                                                                           0
                                                                                                                                                           /
                                                                                                                                                           1
                                                                                                                                                           Analog
                                                                                                                                                                      )(DACIADC
     201Micro Proces r NR W Aplicaton

       200ECU               R Aplicaton
                              w
                              mer




                              the
                              here


                              W
                                         Midlewar   O
                                                    Time
                                                    -
                                                    Real
                                                    S p
                                                      y esr a
                                                            t e
                                                              i n
                                                                m
                                                                 wg D r
                                                                      e i
                                                                        v  cre
                                        .. . . . . . . . . . . . . . . . . . .
                                                                              s
                                                                                 . . . . .
                                                                                            H
                                                                                            A
                                                                                            L b
                                                                                              a srt d
                                                                                                    y w
                                                                                                      ceairo n

                                                                                                                       C o n t r l e                       Com
                                                                                                                                                           Bus
                                                                                                                                                           -
                                                                                                                                                              O
                                                                                                                                                              I
                                                                                                                                                              Digital
                                                                                                                                                              /                     2




                                                                                                                                                                                     _
                                                                                                                                                                                     209


                                                                                                                                                                                                 Bus
                                                                                                                                                                                                 -
                                                                                                                                                                                                 Com
                                                                                                                                                                                                     LineDriver

                                                                                                                                                                                                             Driver
                                                                                                                                                                                                                                       210



                                               Real Time Clock
                                                                                    H        .
                                                                                                              Watchdog                                       207min                                                   208
    2FIGURE                                                                                                    Maw aon
                                                  205                                                           206
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 22 of 133 PageID #: 5281


                     atent                        Apr. 2 , 2019                                       Sheet 3 of 17                       US 10 ,248 ,477 B2




                                                                                                                                                           ???
                                                                                                                                                           ??
                                                                                                                                                           ?

                                                                                                                                                           ?


                                                                                                                                                           ?




                               303                                            304                                                                          ?


                                                                                                                                                           ?


                                                                                                                                                           ?


                                                                                                                                                           ?


                                                                                                                                                           ?


                                                                                                                                                           ·


                                                                                                                                                           ?



                                                                              I                                                                            ·




                                                Memory VolatileMemory
                                                                                                                                                           ?


                                                                                                                                                           ?




                                                                                                                                                           ?




                                                                                                               311
                                                                                                                                                           ?




       E3mb0ed2Software Volatile
                        Non
                                                                                                                                                           *


                                                                                                                                                           *




                                                                                                                                          312
                                                                                                                                          -                *



                                                                                                                                                           *



                                                                                                                                                           *



                                                                                                                                                           ;


                                                                                                                                                           *


                                                                                                                                                           *


                                                                                                                                                           *


                                                                                                                                                           *


                                                                                                                                                           *




                                                                                                                          Contrle
                                                                                                                                                           *




                                                                                                             Wirels Com
                                                                                                                                                           *



                                                                                                                                                           ??




                                                                                                                                          RE EFrnodt
                                                                                                                                                           ??




                                                                                                                                                           ???
                                                                                                                                                           ·


                                                                                                                                                           ?




                                                                                                                                                           ?


                                                                                                                                                           ?




                  Procesr
                                                                                                                                                           ;




                                           b       kami         karena ini                    Hari                    .
                                                                                                                                                           *


                                                                                                                                                           *




                                 Aplicaton
                                                                                                                                                           *


                                                                                                                                                           *




       301Micro                                                          VM
                                                                                                                                                           *
                                                                                                                                                           ;


                                                                                                                                                           ;


                                                                                                                                                           ;


                                                                                                                                                           *


                                                                                                                                                           *




                                                                                                               Bus2
                                                                                                                  Control er
                                                                                                                                                           *


                                                                                                                                                           *




                                           YY



                                 MAplicaton Y idlewar                             H
                                                                                  ALb
                                                                                    a s
                                                                                      r tdywcei o
                                                                                                r n
                                                                                                                                                           *




                                                                                                                                                Driver
                                                                                                                                                           *



                                                                                                                                                           ?




                                                                      D r
                                                                        e i
                                                                          v ecr s                              -
                                                                                                               Com                        Bus
                                                                                                                                          -
                                                                                                                                          Com              ?



                                                                                                                                                           ?




                                                      R
                                                      T
                                                      -
                                                      O
                                                      S pye
                                                          i r
                                                            s am
                                                               tie
                                                                 lnmg    .
                                                                                                                                                           *


                                                                                                                                                           *



                                                                                                                                                           *


                                                                                                                                                           *



                                                                                                                                                           *


                                                                                                                                                           *


                                                                                                                                                           *


                                                                                                                                                           *


                                                                                                                                                           *


                                                                                                                                                           *




                                                                                                                                    309                    ??
                                                                                                                                                           ?

                                                                                                                                                                 310
             Gateway
                                                                                                                                                           ?


                                                                                                                                                           ?


                                                                                                                                                           ·


                                                                                                                                                           ?




                                                                                                               Bus1Control er
                                                                                                                                                           ?




                                                                                                                                                           ?


                                                                                                                                                           ?




                                                                                                                                                Driver
                                                                                                                                                           ?




      300                                                                                                      -
                                                                                                               Com                        Bus
                                                                                                                                          -
                                                                                                                                          Com
                                                                                                                                                           ?

                                                                                                                                                           ???




                                                                                                                                                           ??




                                                                                                                                                           ?


                                                                                                                                                           ?



                                                                                                                                                           ?




                                                                                          Watchdog
                                                                                                                                                           ??


                                                                                                                                                           ??




                                                                                                                                                           ??




                                                                                                                                                           ??




                                  Real Time Clock
                                                                                                                                                           ?
                                                                                                                                                           .
                                                                                                                                                           *




                                                                                                                                                           *




                                                                                                                                                           *


                                                                                                                                                           *


                                                                                                                                                           *


                                                                                                                                                           *


                                                                                                                                                           *


                                                                                                                                                           *




                                                                                                                                                     -
                                                                                                                                                     308   *



                                                                                                                                                           *




                                                                                                                307                                        *




       3FIGURE
                                                                                                                                                           *


                                                                                                                                                           *


                                                                                                                                                           *




                                                                                                                                                           *
                                                                                                                                                           .
                                                                                                                                                           ??




                                                                                                                                                           ?


                                                                                                                                                           ?




                            wwwwwwwwwwwwwwwwwwwwwAAAwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwww                                                                  ?




                                     305                                                   306
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 23 of 133 PageID #: 5282


              atent        Apr. 2 , 2019              Sheet 4 of 17                         US 10 ,248 ,477 B2




      E3mb0ed2Software    401
                          -
                                     402
                                     -                   403                 404              405


                         Aplicaton
                                      Midlewar SReal-TimeOpyersatienmg         Dreivecrs      HALabsrtdywcaerion
                         Aplicaton                                       EEEEEEEEEEEEEEEE




                         401
                         4
      4FIGURE
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 24 of 133 PageID #: 5283


                    atent                                                    Apr. 2 , 2019                                          Sheet 5 of 17                                                               US 10 ,248 ,477 B2




                     y     wh w tw with ut        t     with   tw with tut   tuwt           two with ut what tut   ut   with wt   w tut   with t   t th w     thu
                                                                                                                                                              h   thi         o     tw with   what tut   ut   with who tut w    w       w w    w tw with   ?


                                                                                                                                                                                                                                                           ?



                                                                                                                                                                                                                                                           ?
                                                                                                                                                                                                                                                           ??


                                                                                                                                                                                                                                                           ?

                                                                                                                                                                                                                                                           ?




                                                                                                                                                    501
                                                                                                                                                                                                  c504
                                                                                                                                                                                                                                                           ???

                                                                                                                                                                                                                                                           ?

                                                                                                                                                                                                                                                           ?


                                                                                                                                                                                                                                                           ??
                                                                                                                                                                                                                                                           ?


                                                                                                                                                                                                                                                           ??




                                                                                                                   506
                                                                                                                   -
                                                                                                                                                                                                                                                           ?




                                         502
                                         -
                                                                                                                                                                                                                                                           ??
                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                           ???


                                                                                                                                                                                                                                                           ?




                                                                                505
                                                                                +                                                                                                                                                                          ?


                                                                                                                                                                                                                                                           ??
                                                                                                                                                                                                                                                           ?

                                                                                                                                                                                                                                                           ?


                                                                                                                                                                                                                                                           *
                                                                                                                                                                                                                                                           ?




                                                                                                                                                                                                                                                           ?
                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                           ??



                                                                                                                                                                                                                                                           ?

                                                                                                                                                                                                                                                           ?


                                                                                                                                                                                                                                                           ??
                                                                                                                                                                                                                                                           ?

                                                                                                                                                                                                                                                           ?


                                                                                                                                                                                                                                                           ??




                                                                                                                                     Watchdog MResmaogte Conversi
                                                                                                                                                                                                                                                           ?




      M4id0lew2ar                                                                        Event Man ger IDntaegtriay
                                                                                                                                                                                                                                                           ?


                                                                                                                                                                                                                                                           ??
                                                                                                                                                                                                                                                           ?


                                                                                                                                                                                                                                                           ??

                                                                                                                                                                                                                                                           |



                                                                                                                                                                                                                                                           ?
                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                           ???



                                                                                                                                                                                                                                                           ?

                                                                                                                                                                                                                                                           ?


                                                                                                                                                                                                                                                           ??
                                                                                                                                                                                                                                                           ?




                                     IPArpnotgleiacmf noeg
                                                                                                                                                                                                                                                           ?



                                                                                                                                                                                                                                                           ?

                                                                                                                                                                                                                                                           ?


                                                                                                                                                                                                                                                           ??

                                                                                                                                                                                                                                                           ?




                                                                                                                                                 LSRMoiegcsmnatlge VM-Saeirsganblge
                                                                                                                                                                                                                                                           ?


                                                                                                                                                                                                                                                           ??
                                                                                                                                                                                                                                                           ?




                                                                                                                                                                   MBuaolnegrtidn
                                                                                                                                                                                                                                                           ?


                                                                                                                                                                                                                                                           ?




                                                                                                                                                                                                               ICom.|nterface                              ?



                                                                                                                                                                                                                                                           ???
                                                                                                                                                                                                                                                           ??




                                                                                                                                                                                                                                                           ??




                                                                                                 Configurat Manger Aces Manger
                                                                                                                                                                                                                                                           ?


                                                                                                                                                                                                                                                           ??

                                                                                                                                                                                                                                                           ?




                                                                                    andUpgrade
                                                                                                                                                                                                                                                           ?



                                                                                                                                                                                                                                                           ?

                                                                                                                                                                                                                                                           ?




                                                                                                                                                                                                                                                           ??


                                                                                                                                                                                                                                                           ????




                                                                                                                                                                                                                                    Conversi
                                                                                                                                                                                                                                                           ?



                                                                                                                                                                                                                                                           ??

                                                                                                                                                                                                                                                           ?


                                                                                                                                                                                                                                                           ??




                                                                                                                                                                                                                                                           ??

                                                                                                                                                                                                                                                           ?

                                                                                                                                                                                                                                                           ?


                                                                                                                                                                                                                                                           ??

                                                                                                                                                                                                                                                           ??
                                                                                                                                                                                                                                                           ?


                                                                                                                                                                                                                                                           ??
                                                                                                                                                                                                                                                           ?




                                                                                                                                                                                                                                                           ?
                                                                                                                                                                                                                                                           q
                                                                                                                                                                                                                                                           ??




                                                                                                                                                                                                                                                           ??


                                                                                                                                                                                                                                                           ?



                                                                                                                                                                                                                                                           ??




      5FIGURE                                                                                                                        508
                                                                                                                                                                                                                                                           ?




                                                                                                                                                                                                                                                           ??

                                                                                                                                                                                                                                                           ??


                                                                                                                                                                                                                                                           ?

                                                                                                                                                                                                                                                           ?


                                                                                                                                                                                                                                                           ??


                                                                                                                                                                                                                                                           ??


                    ? ? ? ??? ? ? ?? ? ? ? ? ? ? ? ? ? ??? ? ? ? ?? ?? ? ? ??? ? ? ??? ?? ? ? ? ? ?? ? ? ? ? ? ? ?? ? ? ? ? ? ?? ?           ? ? ? ? ? ? ??? ? ? ? ? ? ? ? ? ? ? ? ??? ?? ? ? ? ? ? ? ? ? ? ? ? ?? ?? ? ? ? ? ? ? ? ? ? ? ? ? ? ?? ??? ?
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 25 of 133 PageID #: 5284


               atent             Apr. 2 , 2019                            Sheet 6 of 17                                US 10 ,248 ,477 B2



                                                                    602

                                                                     BB     MangerPoces
                                                                                                                                     w
                     607               608                          609 610

                                                                          Diagnostic Configurat Pramets
     601
     -
      .



                              Events         Real-Time
                                                         Varibles              Data                                 mware Buolaertidn
                                                                                                                           )
                                                                                                                           Code
                                                                                                                           (




     6FIGURE     AplicatonProces AplicatonProces
                             603
                                                                              Local SignalComProces
                                                                                                      605
                                                                                                            Remot Mes ageComProces
                                                                                                                                     606
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 26 of 133 PageID #: 5285




 U.S.Ponent m.o com our consumer
               atent                                        Apr. 2 , 2019                                             Sheet 7 of 17                                              US 10 ,248 ,477 B2




                                                                                         AplicatonProces                      606
                                                                                                                                                                           607
               707                                                             DvRiNAN                                                                                                  712
                                                                                                                            608
            ??     Manger   CProces Inhtegrcitky                                     Buolaertidn Real-Time Varibles                                 Buolaertidn Events     711
                                                                                                                                                                           1
                                                                                                                                                                                   BB   MangerPoces MEavnegtrMReasnougrec
                                                             714                                                                                                                                -
                                                                                                                                                                                                708
                                                        }




      706                          MRemote es ageConversi Remote Mesage2Conversion RemoteMesage3Conversion RemoteMPersoc
                                                                                                                      710

            705                        Com         1
                                                   VE
                                                                                    com         2
                                                                                                IF
                                                                                                1                     709 Com VF3

     7FIGURE                       .
                                   Com
                                              Bus 1Control er 713             .
                                                                              Com
                                                                                             Bus2
                                                                                                Control er                        Com Bus C
                                                                                                                                          3 o n t r o l e r
                                                                                                                                                                         704
                  702                                         701 External Event                                      703
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 27 of 133 PageID #: 5286


                atent                                                  Apr. 2 , 2019                                Sheet 8 of 17                                     US 10 ,248 ,477 B2




                                                              O
                                                              I
                                                              remote
                                                              from
                                                              /
                                                VSatriorble
                                                                                                                                                                    yes
                     /Notifcation
      801 External                  Activa on                                                                               H                 wi



                                                                                                                                                                                                       805
                                                                                                                                                                                                       -

                                                                 Reciv Mesage ExtractVaribles                                   Store inVari bles Buolaertidn
                                                                                                                                                                R
                                                                                                                                                                          Vfaroibrles ?BBsoetchieorn
                                                                     8021           1
                                                                                    803

                                                                                                                                    804                               no




       8FIGURE                                                                              iTSnaecstitkve nfMotiaoctrion
                                                                                                                                806
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 28 of 133 PageID #: 5287


                 atent                                               Apr. 2 , 2019                            Sheet 9 of 17                                                                                  US 10 ,248 ,477 B2




                                                     I
                                                     local
                                                     from
                                                     /
                                                     O
                                      VSatrioarble
            orExternal /Notifcation                                                                                                                                                                                                  yes
      901            interal activ on                                                                                                                                       '




                                                                                                                                                                            '




                                                                                                                                                                            '




                                                                                                                                                                            '




                                                                                                                                                                            '




                                                                                                                                                                            '




                                                                                 StoCiognvaelrst
                                                                                                                                                                            '




                                                                                                   Varibles                                                                                                    Vfarioblres ?BBsoetchieorn
                                                                                                                                                                            '




                                                         /PollSample Ipnopruts                                                              Store inVari bles Buolaertidn
                                                                                                                                                                            '




                                                                                                                                                                            '




                                                                                                                                                                            '




                                                                                                                                                                                siminimiziziminiminiziniai
                                                                                                                                                                            '




                                                                                                                                                                            '




                                                                                                                                                                            '




                                                                                                                                                                            '
                                                                                                                                                                                                                                            -
                                                                                                                                                                            '




                                                                                                                                                                            '




                                                                                                                                                                            '




                                                                                                                                                                            '




                                                                                                                                                                                                                                            905
                                                                                                                                                                            '




                                                                                                                                                                                                                                       no
                                                                                                                                             804
                                                                                                      906

      9FIGURE
                                                                                                               iTnactsivke nfWotiaocitron
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 29 of 133 PageID #: 5288


                   atent                      Apr. 2 , 2019                         Sheet 10 of 17                                                   US 10 ,248 ,477 B2



                                                                                                                                                                                ?




                                                                                                                                                                                ?




      .                                                                                                                                                                         ?


                                                                                                                                                                                ?

      M
                                                                                                                                                                                ?

      M




                                                    1009
                                                                                                                                                                                ?


                                                                                                                                                                                ?




                                                                                                                                                                                ?


                                                                                                                                                                                ?




                                                                                                             1010
                                                                                                             -
                                                                                                                                                                                ?

      M
                                                                                                                                                                                ?

      M
                                                                                                                                                                                ?

      M
                                                                                                                                                                                ?

      M

                                                                                                                                                                                ?


                                                                                                                                                                                ?


                                                                                                                                                                                ?


                                                                                                                                                                                ?

      M




                                                                              yes
                                                                                                                                                                                ?

      M
                                                                                                                                                                                ?


                                                                                                                                                                                ?




                                                                                                                                                                                ?




                                                    no     ?Timeout
                                                                                                                   notifcaon
                                                                                                                                                                                ?


                                                                                                                                                                                ?


                                                                                                                                                                                ?




                                                                                                          eSrenodr
                                                                                                                                                                                ?


                                                                                                                                                                                ?


                                                                                                                                                                                ?




                                                                                                                                                                                ?


                                                                                                                                                                                ?


                                                                                                                                                                                ?

      M
                                                                                                                                                                                ?

      M
                                                                                                                                                                                ?




                         101
      M
                                                                                                                                                                                ?

      M

                                                                                                                                                                                ?


                                                                                                                                                                                ?




                                                                                                                                            601 10 7
                                                                                                                                                                                ?




                                                                                                                                                     ??
                                                                                                                                                                                ?

      M




                               check
                                again
                                |
                                                                                                                                                                                ?

      M
                                                                                                                                                                                ?


                                                                                                                                                                                ?




                               andWait aCghaeicnk
                                                                                                                                                                                ?


                                                                                                                                                                                ?




                  10 1
                                                                                                                                                                                ?




                                                                                                        10 5
      M
                                                                                                                                                                                ?

      M
                                                                                                                                                                                ?

      M
                                                                                                                                                                                ?


                                                                                                                                                                                ?




                                                                                                                                                                                ?


                                                                                                                                                                                ?


                                                                                                                                                                                ?


                                                                                                                                                                                ?




      MM                                                                                                                                                                        ?


                                                                                                                                                                                ?




                                                                            yes
                                                                                                                                                                                ?




                                                                                                  Timestap
                                                                                              -

                                                                                                                                                                                ?




                       RequstBBResource ou RBBesource GetBB resource Varible
                                                                                                                                                                                ?


                                                                                                                                                                                ?




                                                               ?Available                                                      Store BBinVariables
                                                                                              -

                                                                                                                                                                                ?




                                                                                                                                                       RelaseBBResource
      -


                                                                                                                                                                                .
                                                                                                                                                                                ?




      M                                                                                       :
                                                                                                                                                                       End      :
                                                                                                                                                                                ???


                                                                                                                                                                                ?


                                                                                                                                                                                ?


                                                                                                                                                                                ?


                                                                                                                                                                                ?


                                                                                                                                                                                ?


                                                                                                                                                                                ?



                                                                                              :
                                                                                                                                                                                ?

                                                                                                                                                      N

                                                                                                                                                                                ?

                                                                                                                                                      '


      -
      MM
      .                                                                                                                                                                         ?


                                                                                                                                                                                ?


                                                                                                                                                                                ?


                                                                                                                                                                                ?




                                                                                                                                                                                ?




                                          10 2 10 3 10 4                                                                                             1006 Private me ory 10 8
                                                                                                                                                                                ?


                                                                                                                                                                                ?


      .
      ME                                                                                                                                                                        ?


                                                                                                                                                                                ?


                                                                                                                                                                                ?


                                                                                                                                                                                ?




                                                                                                                                                                                ?


                                                                                                                                                                                ?


                                                                                                                                                                                ?


                                                                                                                                                                                ?


      MM-                                                                                                                                                                       ?


                                                                                                                                                                                ?


                                                                                                                                                                                ?




            10FIGURE                                                        804
                                                                            -
                                                                                       BuolaertidnMSetchoanrisem
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 30 of 133 PageID #: 5289



  U .S. Patent  atent                                 Apr. 2 , 2019                               Sheet 11 of 17                                                                        US 10 ,248,477 B2



                                                     1 09                                                                                                               1 10
                                                     no                               yes
                                                                 ?Timeout                                                 eSrenodr      notifcaon
                 1108
                 -                                                                                                                                                              BB
                                Wandait Cahgeacikn                                                             105
                                                                                                                                                                                                   1 06
                                                                                      yes                                                                                                                       1 07
            RequestBBResource
                                                                                                                           on




                                                                         ?Available                                                 CopyfromBBVtoariablesmpreivoartye
                                                                                                                           d




                                                            BBResource                         Get
                                                                                               BB         resouce          sonon
                                                                                                                           non



                                                                                                                           ndando
                                                                                                                           e
                                                                                                                                                                               Relase BBResource          End
                                                                                                                           pomi




                1 02                                    1 03                                1 04
                                                                                                                                                                        1006 Private me ory
     11FIGURE                                                                          1 01
                                                                                              Buolaertidn Retri ve   Mechanism
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 31 of 133 PageID #: 5290


  U . S . Patent                                               Apr. 2, 2019                                                 Sheet 12 of 17                                                     US 10,248,477 B2




                        PAprloicaetson      - - - - - -   - - - - - - - - -   - - -



                                                                                                                                                                                                                                            m

           120
                                                                         1 01                                              1202                                                   1203                     801
      1201
    1201or
           E
           orx t e r n a l /Notifcation
                        internal activ on
                                                                                      Retrive   inVariables Buolaertidn               fVarioblmes?BBsyesoetchtieorn    no
                                                                                                                                                                                  A




                                                                                                                                                                             Proces Varibles          StoreinVariablesBuolaertidn
                                                                                                                                                                                                                                            mw
                             ?                                  vi
                                                                                                                                                                                                yes                                      1204
                                                                                                                                                                      1205                                Vfaroi brles?BBsoetchtieorn
                                                                                                                                                                                                                                            w.mM
        12FIGURE                                                                                                                                                                                                                    no
                                                                                                                          iTnactsivke fornWotiafciaton
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 32 of 133 PageID #: 5291


  U . S . Patent                    Apr. 2, 2019                                     Sheet 13 of 17                                        US 10,248,477 B2




                                    U1p3da0te Buolaertidn
                                          local
                                          /
                                          I
                                          O
                                          from



                                       1 01 1302 1303 1304
          Eorxternal /Notifcation
     1301 internal activ on                                                                                                                                    no
                                              VRetri ve ariables Buolaertidn
                                                        in                     vCaornibelrts   tosignals dWraitae ptoouotrptust   Vfarioblmes ?BBsoetchieorn
                                                                                                                                                        yes


                                                                1305
     13FIGURE                                                                  iTnactsivke nfWotiaocitron
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 33 of 133 PageID #: 5292


  U . S . Patent                                         Apr. 2, 2019                                                                Sheet 14 of 17                                                           US 10,248,477 B2




                                               r140 UepmdoateorGWsECUs Bfuorl aetrmin )(datareplication
                                                      1402
          orExternal /Notifcation                                                                       1 01                                                                        1404                      1405
                                                                                                                                                                                                               (
     1401 interal                   activ on                         .




                                                                                                                                                                                    L



                                                                                                                                                                                                                                                   no
                                                                         avSerinlabdcetsComPort(bus)forreplication Retri ve Vinariables BuolaertidnISNETR vCaornibelts mtoes ages    Wmresitages                     Vfari bolems ?BBsoetchieorn
                                                                                                                                                                                                          .




                                                                                                                                                                                                          .




                                                                                                                                                                                                   port
                                                                                                                                                                                                   com
                                                                                                                                                                                                   to     .




                                                                                                                                                                                                          .




                                                                                                                                                                                                          .




                                                                                                                                                                                                                 yes

                                                                                                               1406
       14FIGURE                                                                                                         iTnactsivkenfWotaioicrton
                                                                                                                                                    honum
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 34 of 133 PageID #: 5293


  U . S . Patent                                        Apr. 2, 2019                                                  Sheet 15 of 17                                                                        US 10,248,477 B2




                                         v150 Satriorble ormes age rfermotmeGateway
                                ? ? ?   ? ? ? ? ? ? ? ? ?   ? ? ? ? ? ? ? ? ? ? ? ? ? ? ? ? ? ?             ? ? ? ? ? ? ? ? ?    ? ? ? ????? ? ? ? ?           ? ? ? ? ? ? ? ; ? ? · ? ? ?            ? ? ?        ? ? ? ? ? ? ? ? ?   ??? - ? ? ? ? ? ? ? ? '




                                                                           1503
                                                                           -                                                                                                  yes
                 /Notifcation             1502
                                          -
     1501 External Activa on
                                                 Mes age
                                                 )
                                                 PDU
                                                 (
                                           Recive Extract variblesfromPDU                                                       StoreinVariables Buolaertidn                         Vfarioblres ?BBsoetchtieorn
                                                                                                                                                                                                                             1504
                                                                                                                                                                                   no
                                                                                1505                                              801
                                                                                                                                  -




      15FIGURE                                                                          iTnactsivkefornWotiafciaton
                                                                                    .
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 35 of 133 PageID #: 5294


                    atent                                              Apr. 2 , 2019                                                                        Sheet 16 of 17                                                        US 10 ,248 ,477 B2




                                              m160 uepcdhatnisgm
                                                     -andfSotrowared
                                       ?




                                       ??
                                       ?


                                       ?




                                                                                                                                                                                   1603 1604 1605
                                       ?


                                       ?


                                       ?




                        /Notifcation
                                       ?




                                                                                                                                         1101
                                                                                                                                         =
                                       ??




        or
        E x t e r n a l
                                       ??




    1601 internal activ on
                                       ??



                                       ???
                                       ?


                                       ?


                                       ?


                                       ?


                                       ?


                                       ?


                                       ?


                                       ?


                                       ?




                                       ??
                                       ?


                                       ?


                                       ?


                                       ?




                                                                                                                                                                                                                                                                               no
                                       ?


                                       ??




                                                                                                                                         VRetri ve ariables Buolaertidn CPonDveUrt mtoes ages andAddrouting header
                                                                                                                                                   in
                                                                                                                                                                                                                     Informatin
                                       ??




                                                                            )andPDU(vSaerliaebclets
                                       ??




                                                                                                                                                                                                                                  mWersiatges
                                       ??




                                       ???



                                       ?


                                       ?
                                                                                                      ComPort(bus)forforwarding                                                                                                                 port
                                                                                                                                                                                                                                                com
                                                                                                                                                                                                                                                to
                                       ??


                                       ??


                                       ??



                                       ??




                        ?
                                       ???
                                       ?




                                                                                                                                                                                                                                                                                1606
                                       ?


                                       ?
                                                                                                                                                                                                                                         M        .
                                       ?


                                       ?


                                       ?



                                       ??


                                       ??




                                       ???
                                       ????
                                       ??


                                       ??


                                       ??


                                                                                                                                                                                                                                                                                    A


                                                                                                                                                                                                                                                       fVarioblmes BBsoetchieonr2
                                       ?



                                       ??


                                       ??




                                                                                                                                                                                                              yes
                                       ???
                                       ?




                                       ?


                                       ?


                                       ?


                                       ?


                                       ?


                                       ?



                                       ?


                                       ??


                                       ??




                                       ???
                                       ????
                                       ??


                                       ??


                                       ??


                                       ??


                                       ??


                                       ??


                                       ?
                                                                                                                                  1607
       16FIGURE
                                       ???
                                       ???
                                       ?


                                       -


                                       ?


                                       ??



                                       ??


                                       ??




                                                                                                                                                     iTnacstikvefornWotiafciaton
                                       ??


                                       ?




                                       ??



                                       ?


                                       ?


                                       ?


                                       ?


                                       ?


                                       ??


                                       ??


                                       ??


                                       ??




                                       ???
                                       ;
                                       -
          powercom
  U . S . Patent
                   en moderne
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 36 of 133 PageID #: 5295


                                                               Apr. 2, 2019                                  Sheet 17 of 17                                              US 10,248,477 B2




                                                                                     -
                                                                                     1702
                          wake-upNetwork                                                                 ConfigMode                                     1706 RNetbwortk InRunMode
                                           VnCModeonfig 1705
          1701
          (                                                                                         1712 sdhouwtn InRun Mode                                                                  1703
                                                                                                                                                                                              U

                   Sle pMode                                                                                 Nwake-upetwork                                                         RunMode
                                                                                              171 Network InRun Mode
                                                               1709Network wake-upinDebug
                                                                                                                   1 7 0 8 R e s u m e RunMode through Veovceanlt


      17FIGURE 1710 N
                    s h
                      e u
                        t w
                          d o r k
                                n MInDeobdueg
                                                                                         DM/eobdueg
                                                                                                    EmergncyMode                                      oroflNAcetivwaotirkn
                                                                                                                                                    1707 Debug Mode through orNetworkelvoecnatl
                                                                            1704
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 37 of 133 PageID #: 5296


                                                          US 10 , 248 ,477 B2
          SYSTEM , METHOD AND COMPUTER                                          FIG . 2 is a block diagram generally depicting an embodi
          PROGRAM PRODUCT FOR SHARING                                        ment of an ECU as part of the system illustrated in FIG . 1 ;
           INFORMATION IN A DISTRIBUTED                                         FIG . 3 is a block diagram generally depicting an embodi
                          FRAMEWORK                                          ment of a Gateway device as part of the system illustrated in
                                                                         5 FIG . 1 ;
                  RELATED APPLICATION (S )                                    FIG . 4 is a block diagram of an embodiment of the
     This application is a continuation of U . S . patent applica             software architecture assumed for one embodiment.
 tion Ser. No . 16 /042, 159 filed Jul. 23 , 2018 , which is a          FIG . 5 is a block diagram of an embodiment of the
 continuation of U .S . patent application Ser. No . 15 / 919 , 201 . middleware that contains the methods of one embodiment.
  filed Mar. 12 , 2018 , now U . S . Pat. No . 10 , 031, 790 , which is 10      FIG . 6 is a block diagram of an embodiment of the
  a continuation of U .S . patent application Ser . No . 15/405,              bulletin board that describes the process interaction of one
 110 filed Jan . 12 , 2017 , now U . S . Pat. No . 10 ,002, 036 ,       embodiment.
 which is continuation of U .S . patent application Ser. No .              FIG . 7 is a block diagram of an embodiment of the
  14 /011 ,705 filed Aug . 27 , 2013 , now U . S . Pat . No. 9 ,575 , 5 bulletin board that describes the process interaction with
 817 , which is a continuation of U . S . patent application Ser. 15
 No . 13 / 531,319 filed Jun . 22 , 2012 , now U . S . Pat. No. multipleembodiment
                                                                                   external communication buses as part of one
                                                                                      .
 8 ,566 , 843, which is a continuation of U .S . patent application
 Ser . No. 12 / 182,570 filed Jul. 30 , 2008 , now U .S . Pat. No. variableFIG . 8 is a flow chart diagram of an embodiment of the
 8 ,209,705 , which is a continuation of U .S . patent application                store from remote I/ O method of one embodiment.
 Ser. No . 10 /737,690 filed Dec . 15 , 2003 , now U .S . Pat. No. 20 FIG . 9 is a flow chart diagram of an embodiment of the
  7 ,802,263, which , in turn , claims priority under 35 U . S . C . S        variable store from local I/O method of one embodiment.
  119 based on U . S . Provisional Application No. 60/ 434 ,018                 FIG . 10 is a flow chart diagram of an embodiment of the
  filed Dec . 17 , 2002, all of which are incorporated herein by              variable method of one embodiment.
 reference .                                                                    FIG . 11 is a flow chart diagram of an embodiment of the
            FIELD AND BACKGROUND OF THE                                  25 variable retrieve method of one embodiment.
                      INVENTION                                                FIG . 12 is a flow chart diagram of an embodiment of the
                                                                            application process using the method of one embodiment.
     The present invention relates to the field of distributed                   FIG . 13 is a flow chart diagram of an embodiment of the
  control and monitoring systems that may include certain 30 ment .           local I/ O update from bulletin board method of one embodi
 temporal behavior.
    Such technology may optionally apply to electronic                          FIG . 14 is a flow chart diagram of an embodiment of the
 vehicle communication and control systems, real- timemoni                    variable replication method of one embodiment.
 toring systems, industrial automation and control systems,                   FIG . 15 is a flow chart diagram of an embodiment of the
 as well as any other desired system .                                      message store from remote gateway method of one embodi
                                                                         35 ment.
               SUMMARY OF THE INVENTION                                        FIG . 16 is a flow chart diagram of an embodiment of the
                                                                             message forward to remote ECU or Gateway method of one
     A system , method and computer program product are                      embodiment.
 provided for sharing information in an automobile vehicle                     FIG . 17 is a state transition diagram of an embodiment of
 comprising : receiving information in the form of a packet 40 the mode switching method of one embodiment.
 data unit representing datum information carried by an
 overall message from a first physical network selected from                 DETAILED DESCRIPTION
  the group consisting of FlexRay, Controller Area Network ,
 Local Interconnect Network and Media Oriented Systems                          FIG . 1 is a block diagram generally depicting elements of
 Transport; in response to the receipt of the information , 45 an embodiment of the present distributed embedded com
 issuing a storage resource request in connection with a munication and computing system . The system architecture
  storage resource ; determining whether the storage resource                 may be situated in automotive electronics or industrial
  is available for storing the information ; determining whether               control and monitoring systems. In an automotive environ
  a threshold has been reached in association with the storage               m ent, the various Electronic Control Units (ECUS, 102 )
  resource request ; in the event the storage resource is not 50 control complex applications such as engine control, brake
 available and the threshold associated with the storage         control, or diagnostics. They are either connected to sensors
  resource request has not been reached , issuing another and actuators via discrete links or simple standard functions
 storage resource request in connection with the storage such as sensors and actuators are organized into separate sub
 resource ; in the event the storage resource is available , networks .
 storing the information in the storage resource ; and sharing 55 These complex functions such as braking, engine- control ,
 the stored information with at least one of a plurality of etc . are then grouped into the backbone system functions for
 heterogeneous processes including at least one process asso - the car, such as body control, power train and chassis . The
 ciated with a second physical network selected from the backbone also includes the vehicle 's high level functions
  group consisting of FlexRay , Controller Area Network ,        such as diagnostics, telematics and entertainment systems.
 Local Interconnect Network and Media Oriented Systems 60 Therefore the system is typically hierarchically organized
 Transport, utilizing a network protocol different from a        and includes a variety of gateways ( 101, 104, 105 ), which
 protocol of the first physical network .                      relay messages up and down through the system layers . Each
                                                               layer may contain multiple electronic control units (ECU ,
       BRIEF DESCRIPTION OF THE DRAWINGS                       102 ) that are connected through wired serial multiplexing
                                                            65 bus-systems such as Controller Area Network (CAN or
    FIG . 1 is a block diagram of an embodiment of a system    ISO11898 ), Flexray, LIN , J1850 , J1708 ,MOST, IEEE1394 ,
 of one embodiment;                                            and other similar serial multiplexing buses or through wire
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 38 of 133 PageID #: 5297


                                                      US 10 , 248 ,477 B2
 less multiplexing systemssuch as IEEE802. 11, IEEE802 . 15 ,         (207 ,208 ) and stored in the volatile memory. The software is
 Bluetooth , Zigbee , or similar other wireless links.                then executed in the microprocessor ( 201) .
    Typically, functions provided by an ECU ( 102 ) are bound            The block diagram FIG . 3 depicts the detailed elements
 to hard real-time temporal behavior. In the context of the within a generic gateway ( 300 ) that is one embodiment of
 present description , real- timemay include any response time 5 Gateway ( 101, 103 , 104 , 105 ) in FIG . 1 .
 that may be measured in milli- or microseconds, and /or is         FIG . 4 outlines one embodiment of the software archi
 less than 1 second .                                            tecture in an embedded system . The hardware abstraction
     The ECU may receive a set of real-time input variables           layer (405 ) allows the system developer to adapt a standard
  from local sensors ( 108 ), which are connected via discrete        operating system to a specific hardware as used in an ECU
 signal lines ( 113 ), or from networked sensors (106 ), which 10 (200 ) or gateway (300 ) . The hardware abstraction layer
 are connected through a multiplexing bus - system (112 ). The        (405 ) adapts the real-time operating system (403 ) and the
  ECU may also share variables with other ECUs ( 102 ) that           device drivers ( 404 ) to a specific hardware implementation .
 are either connected on the same physicalmultiplexing bus              One embodiment includes the middleware (402 ) that has
  or that it can reach through a gateway ( 101, 103 , 104 ).          direct access to the real-time operating system (403 ), the
     Then the ECU ( 102 ) processes the input variables and 15 device drivers (404 ) and the hardware abstraction layer
  generates a set of output variables that are either shared with (405 ). The middleware isolates the application from input/
 other ECUS( 102 ) as described above, or which are output to         output functions and allows multiple applications to share
 local actuators ( 109 ), which are connected via discrete signal     common variables locally. In addition , the middleware lets
 lines ( 113 ), or to networked actuators , which are connected applications share variables with remote applications/ pro
 through a multiplexing bus ( 112 ). ECUs ( 102 ) typically 20 cesses . In the context of the present description , a process
 share information with devices that are connected on the may refer to any hardware and /or software operation , etc .
 same physical multiplexing system . This method of infor                In one embodiment, the middleware can directly interface
 mation sharing is called horizontal information sharing in a         with the input/output mechanisms of the hardware without
 hierarchical system . Gateways ( 101, 103, 104 ) link multiple       utilizing an operating system ( 403) or hardware abstraction
 physicalmultiplexing systems together. In the context of the 25 layer (405 ).
 present description , such information may include data , a            Another embodiment of the middleware utilizes a pre
 signal, and/ or anything else capable of being stored and            emptive multitasking operating system with explicit control
 shared .                                                             of resources . In an alternate embodiment, the middleware
     The highest level in the hierarchical system is the system can be built with a static multitasking scheme with implicit
  level. The system level gateway ( 101) may be connected to 30 resource management or be part of a single task system .
 ECUs on the system level multiplexing bus (117 ) , to sub -            Referring now to FIG . 5 , the middleware (402 ) contains
 sequent gateways ( 103) that also link to subsequent com             the bulletin board manager (501 ), a local signal communi
 munication buses ( 110 ), and to external components ( 120 )         cation interface (503 ) , a remote message communication
  that may contain diagnostics devices ( 121 ), development           interface (504 ), and an application programming interface
 tools ( 122 ), other add - on devices ( 123 ) or other instances of 35 (502 ). The application interface (502) provides methods and
 distributed embedded communication and computing sys -                 data interfaces to a plurality of applications . In one embodi
 tems ( 100 ). In addition , the system gateway (101) may also       ment, the application interface is an object library that can
 be connected to an external gateway ( 131 ) thatmay link the        be linked to an application at design time.
 system to a remote device ( 132 ) through wireless or wired            The bulletin board manager (501) contains an upgrade
 wide - area -networks such as the Internet, using standard 40       and configuration manager (507 ), an eventmanager (505 ), a
 protocols such as UDP /IP, TCP/ IP,RTP ,HTTP , SOAP, JAVA ,         data access manager (508 ), and a data integrity watchdog
 etc . or nonstandard proprietary protocols.                         (506 ). The upgrade and configuration manager (507) is
    Subsequent to the system level may be several layers of          necessary to configure the data structure of the bulletin
  groups and subgroups that are link to the higher levels via         board and to make executable code available to individual
  gateways ( 101, 103,104, 105 ).                             45 processing nodes . In the context of the present description ,
    During the design - time of the system , not all ECUs may    the bulletin board may refer to any database that enables
 exist. Therefore, the development tool ( 122 ) may provide a         users to send and /or read electronic messages , files , and/ or
 plug- in component or virtual ECU /GW ( 115 ) that directly          other data that are of general interest and/or addressed to no
 links into the wired multiplexing bus or wireless network            particular person /process.
  ( 110 ) and also allows for separate control functions via a 50        The access manager provides access control mechanisms
 tool- link ( 116 ).                                                  for the code update and configuration mode . It also may
     The block diagram in FIG . 2 depicts the detailed elements       control access rights for individual applications at execution
 within a generic ECU ( 200 ) that is one embodiment of ECU           time in the run mode.
  ( 102 ). The ECU (200 ) typically contains a micro -processor          The eventmanager (505 ) captures input-output events as
 (201), volatile memory ( 204 ) such as RAM , S -RAM or 55 variables and generates new events, flags , or signals based
 similar, non -volatile memory (203 ) such as EEPROM ,     on operations on state variables in the bulletin board . Such
 FLASH , etc ., a real time clock for internal timing of operations may include test of maximum values , the occur
 processes (205 ), a watchdog (206 ) to maintain the health of        rence of logically combined events , the result of an integrity
 the system , one or more communication bus controllers              check , or events and signals that are created based on any
 (207 ) with associated drivers ( 208 ), digital I/ O (209 ) with 60 other logical or arithmetic computation on the state variables
 line drivers ( 210 ), and analog 1/0 ( 211 ) with associated         that are stored in the bulletin board . The actual processing of
 analog signal conditioning (212 ).                                   data and manipulation of data may be done in the application
    In an alternate embodiment, the ECU (200 ) may also               that uses the middleware (402 ). The data integrity watchdog
 contain a wireless communication controller (311 ) and a        analyses the stored state variables for its integrity and
 RF - Front -end (312 ) as outlined in FIG . 3 . The software 65 generates events or flags if any problem occurs .
 ( 202 ) can either be stored in local non - volatile memory        The local signal communication interface (503 ) interfaces
  (203) or partially downloaded via the communication link            with the local discrete input/output hardware to update the
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 39 of 133 PageID #: 5298


                                                         US 10 , 248 ,477 B2
 bulletin board with new variables and to update the input/             a minimum of network traffic . A system bulletin board
 output interfaces with the state variables from the bulletin           allows access to system -wide variables and information .
 board . It also converts state variables to input/output signals         FIG . 7 illustrates the logical architecture of the intercon
  and input/output signals to state variables that can be stored nection between three heterogeneous network controllers
  in the bulletin board . The conversion process may contain 5 (702, 703 , 704 ), the associate Operating System interfaces
 scaling of signals as well as offset compensation . Typically (705), the remote message communication process (706 ),
 this processing helps to convert I/O signals that are mea the bulletin board (608 ), and the application process (606 ).
                                                               The connection to each communication controller is funda
 sured in Volt to a physical entity and vice versa . The mentally        implemented at the physical interface (the wire ,
 communication with the local discrete input output system 10 fiber or electromagnetic   wireless interface ). Each of the
 can be triggered by events or signals can be sampled higher level layers (data link
 time- triggered based on a cyclic global or local time base. nication interface (705 ) deals, network , etc ) in the commu
                                                                                               with specific features of the
     The remote message communication interface (504 ) inter            individual communication process. In practice these layers
  faces to serial multiplexing interfaces (buses ) that are con         are typically represented in a message by " header ” bits that
 nected to the specific processing node (ECU
                                          Cu oror Gateway
                                                  Gateway )).. ItIt 15 contain information about that layer of the network being
 extracts variables from a plurality of messaging    protocols         used to send the message .
 and stores them in the database . It also replicates local              Using this model, each communicated message may be
 bulletin -board state variables to the associated processing processed at each layer to remove ( and use ) the associated
 nodes by composing the appropriate messages for each header information for that level. Once all layers are pro
  communication link . The message transfer can be initiated 20 cessed the remaining packet data unit (PDU ) represents the
 triggered by a bus event, by a local event, or by a time               datum or core information carried by the overall message. In
 triggered mechanism that uses a cyclic local or global time            one embodiment, each communication controller has an
 base .                                                                  associated communication interface and an associated
    FIG . 6 shows the concept of an extended bulletin board or           remote message conversion mechanism . For instance com
 an embedded real-time database (601 ). In this embodiment 25           munication bus controller 2 ( 703 ) has an associated com
 the ECU ( 102 ) or the Gateway ( 101 ) hosts one or multiple           munication interface 2 ( 709 ), and an associated remote
 bulletin boards with relational links between the variables in         message conversion 2 (710 ).
  the bulletin boards. The relations are defined by data pro -             This arrangement allows the remote message process
  cessing functions that the gateway can operate on bulletin            (706 ) to directly access information at the data link layer and
 boards to obtain new information that can be stored in yet 30 interface it with the bulletin board . A network layer is not
 another bulletin board .                                      necessary . The remote message communication process
     The bulletin board (601) may contain but is not limited to         (706 ) has a multi- network access interface ( essentially a
  events (607 ) , real -time variables (608 ) , diagnostics data        processing capability that can interpret and apply the header
  (609 ), configuration parameters (610 ), and firmware (611 ) to       information for a variety of networks) and the bulletin board
 upgrade individual components of the executable code or the 35 read/ write memory access . Now , the individual processing
 entire software of a processing node . Each type of informa-           nodes do not need to know about the existence ofmultiple
 tion may include one or more sections so that individual               networks. Each variable can be accessed from all connected
 processes are not blocked if they access separate sections of          physical networks in their proprietary format. Thus the
 data .                                                          normalization of the information has only to be handled at
    The memory of the bulletin board is subdivided into areas 40 the gateway through replication of stored data to multiple
  that nodes on each external network can read from and write           attached networks.
  into and other areas that an external network may only read             Continuing with FIG . 7 , the communication procedure is
  from . The data contained in the bulletin board may be stored         described . In the given example, an external event ( 701) on
  in volatile or non - volatile memory . Each data entry may            communication controller 2 (703) triggers the operating
  consist of one value or an array of values that also may 45 system to notify the remote message communication process
 represent a time series.                                               ( 706 ) that data is available . The notification may be a flag,
    In one embodiment, each application process (603 ), local           a call -back routine , an event, or any other operating signal.
 signal communication process (605 ) , remote message com -             The associated remote message conversion method 2 (710 )
 munication process , and the bulletin manager (602 ) can               extracts the data ( e .g . real time variables ) from the message
  individually access the bulletin board using operating sys - 50 PDU and stores the data in the bulletin board (608 ) . It may
 tem functions for resource management that may include                 also store the associated event as variable in the bulletin
 semaphores , events , signals , call-back routines, flags , etc . in   board and signal the bulletin -board event manager that new
 an alternate embodiment of the system the bulletin - board             data is available .
 manager controls all interaction with the bulletin board and              The bulletin event manager then notifies the application
 all applications have to pass data to the bulletin board 55 process (606 ) with the appropriate mechanism . In addition ,
 manager. This approach simplifies the interaction with the             the event manager may trigger the sampling of local signals
 bulletin board , but adds delay time and jitter to the state           using the local signal communication process (605 )
 variables.                                                             described in FIG . 6 . Finally the bulletin eventmanager may
    At design time, various hierarchies of memory manage                trigger the bulletin board manager (707 ) to perform integrity
 ment can be applied . In practice it is more efficient to allow 60 checks or generate additional events based on the change of
 each sub network and subsystem to place system variable            the state variables.
 data into local bulletin boards. This is because many system         One embodiment provides a new mechanism for creating
 variables are primarily used only within their subsystem or an information interconnection between two or more het
 sub network . By placing local information in a shared        erogeneous communication networks . In the context of the
 memory (local bulletin board ), it can be used by multiple 65 present description , heterogeneous networks may refer to
 processes on this processor node. A group bulletin board any different communication networks with at least one
 allows devices on a sub -network to share information with             aspect that is different.
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 40 of 133 PageID #: 5299


                                                      US 10 ,248 ,477 B2
     The approach uses a common , or shared storage system                store procedure (804 ) copies the variables or parameters
 that is connected to all of the system networks through                  from its private memory ( 1006 ) to the shared bulletin -board
 network interfaces . A critically important feature of the               memory (601 ). Then it releases the bulletin board resource .
 bulletin board approach is that the complexity of the bulletin              In an alternate embodiment, the bulletin board store
 board grows linearly with the number of networks (as 5 procedure (804 ) has exclusive access to the bulletin board
 opposed to as N (N - 1 ) for the gateway approach ), and in              (601 ) and does notneed operations 1002, 1003 , 1007 , 1009 ,
 one-to -many situations the number ofmessage transforma-                  1010 , and 1011 because the resource access is realized
 tions is half that of the standard networking approach                   through implicit resource management. This can be
    In an alternate embodiment of the remote message com -                achieved with either static task scheduling or by allowing
 munication process (706 ) any remote process can access 10 only the bulletin board store procedure (804 ) to access the
 data via a single network interface . This approach requires             bulletin board (601 ) .
 a network layer in each processing node and therefore adds                 FIG . 11 describes the bulletin board retrieve procedure
 overhead to communications . To communicate between two                  (1101 ) in more detail. Before data can be retrieved from the
 heterogeneous networks, this process may then be repeated bulletin board , the procedure has to request the access right
 in reverse by adding back the header information for the 15 to the common resource , a section of the non - volatile or
  various layers of the second network , and eventually putting volatile memory , from the operating system ( 1102 ).
  the message onto the second network 's physical link . The                 If the resource is available , the process gets the resource .
 remote message communication manager (706 ) then can be                  If the resource is not available , it may try it again after a
  simplified to only one message assembly and disassembly                 waiting period ( 1108 ) until the resource is available. After a
 mechanism .                                                         20 certain time has elapsed ( 1109 ) beyond a configurable
    FIGS. 8 - 17 illustrate the method of operation of one                threshold , the temporal behavior of the state variable can 't
 embodiment of the present system , and also refer to aspects             be captured any longer and the middle -ware may send an
  and elements one embodiment shown in FIGS . 1 through 7 .               error notification to the associated process (1110 ) .
    FIG . 8 details the remote messaging process ( 706 )          After reserving the resource ( 1104 ), the bulletin board
 described in FIG . 7 . Referring now to FIG . 8 , the core 25 retrieve mechanism ( 1101) copies the variables or param
 process of storing data from remote processes that are        eters from the shared bulletin board memory (601) to its
 communicated through multiplexed communication links ,                   private memory ( 1006 ) . Then , it releases the bulletin board
  into the bulletin board is described . An external notification         resource . In an alternate embodiment the bulletin board
 or task activation starts the process . Then a message (802 ) is         retrieve procedure ( 1101) has exclusive access to the bulletin
 received from the operating system layer.                    30 board (601) and does not need operations 1103, 1104 , 1106 ,
    In an alternate embodiment, the message is directly cop -     1108 , 1109, and 1110 . Because the resource access is real
  ied form the input register of the communication controller.            ized through implicit resource management, this can be
  Then the process extracts variables from the message . Addi-            achieved with either static task scheduling or by allowing
 tional signal adaptation may be necessary . The sub -process             only the bulletin board retrieve procedure (1101 ) to access
 804 stores the variables in the bulletin board . If the process     35   the bulletin board (601 ).
 only updates one section of the bulletin board itwaits for the              Referring to FIG . 12 , the application process ( 1200 )
 next message notification (806 ) . If variables in multiple              utilizes the bulletin board retrieve mechanism ( 1101 ) to
 sections need to be updated , the process repeats (804 ) .               access all parameters , events, and real-time variables from
   FIG . 9 shows the data update from local input/ output                 the bulletin board . Thus the application process is decoupled
 peripherals . The process starts with an internal or external 40 from the temporal behavior of the input/output variables and
 notification or task activation . Typically this process is can be triggered by a plurality of events ( 1201).
  repeated cyclic triggered by an internal or external real- time            The application process may retrieve one or multiple sets
  clock . When the process is activated , it samples or polls the         of variables stored in a plurality ofmemory sections. Then
 local input ports that may include analog and digital signals            the application process processes the variables ( 1203 ) with
 (902 ). Then it converts these signals to real- time variables 45 its method . Because the method is not tied to the location of
 by using the conversion parameters stored in the bulletin         the input/output variables, the application process can be
 board . The signal conditioning parameters van either be moved or replicated to a plurality of processing nodes
 defined at design time or adaptively updated by the appli-        (ECUs or Gateways ). After processing the input variables
 cation process. Then the process stored the new state vari-       and generating a set of output variables , the application
 ables in the bulletin board using the sub -process (804 ) 50 process uses the bulletin board store method (801 ) to update
  described above.                                                        one or a plurality ofmemory sections in the bulletin board .
    FIG . 10 describes the bulletin board store procedure (804)           If the application process is a cyclic procedure , it waits until
 in more detail. Before new data can be stored in the bulletin            the next activation occurs ( 1205 ).
 board , the procedure has to request the access right to the                Continuing with FIG . 13 , the update local I/ O from
 common resource , a section of the non - volatile or volatile 55 bulletin board process ( 1300 ) utilizes the bulletin board
 memory, from the operating system ( 1001 ). This is called               retrieve mechanism ( 1101) to access real-time variables
  explicit resource management.                                           from the bulletin board and convert them to output signals
    If the resource is available , the process gets the resource .        (1302 ) that can be written to the output port (1303 ). The I/ O
  If the resource is not available , it may try it again after a          update process may retrieve one or multiple sets of variables
 waiting period ( 1011 ) until the resource is available . After a 60 stored in a plurality of memory sections. If the I/ O update
 certain time has elapsed ( 1009) beyond a configurable                   process is a cyclic procedure , it waits until the next activa
 threshold , the temporal behavior of the state variable can 't           tion occurs ( 1305 ).
 be captured any longer and the middle-ware may send an            FIG . 14 describes the data replication process ( 1400 ).
 error notification to the associated process .                  This process can be triggered by a plurality of notification
    After reserving the resource ( 1003), the bulletin board 65 mechanisms, such as events, alarm signals, internal and
 store mechanism (804 ) timestamps the state variable for       external timers , and flags set in the bulletin board . It then
 future temporal reference (1004 ). Then , the bulletin board selects a subset of variables to be replicated and a commu
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 41 of 133 PageID #: 5300


                                                      US 10 ,248 ,477 B2
                                                                                                   10
  nication port ( 1402). Next it retrieves the variables from the   based on the existence of external events, such as an external
 bulletin board with mechanism (1401 ) and assembles the control command , internal events , a system failure, or failed
 messages for the specific communication link ( 1403). The integrity check .
 message may include an address or identification number for   Referring now to FIG . 1, the external commandsmay be
 all bulletin boards and associated processing nodes (ECUS 5 generated from a development tool ( 122 ) or a remote device
 and Gateways ).                                                     ( 132 ) that is connected via a remote gateway ( 131). In an
     Finally , it writes the messages to the communication port      alternate embodiment, each ECU (102 ) or virtual ECU ( 115 )
  (1404 ). In an alternate embodiment, it handles the messages       can trigger the system to enter a different operating mode .
 to the associated interface procedure of the operating sys 10 (1702   Continuing with FIG . 17, in the configuration mode
 tem . Then it repeats the procedure , until all variables are             ), the system software and the information -sharing
 updated on all communication ports . If the data replication       configuration   can be updated via a secure communication
 process is a cyclic procedure, it waits until the next activa link      with encrypted commands Each processing node (ECU
                                                                    or gateway ) may have security mechanisms such as a
 tion occurs ( 1405 ).                                              certificate that allows it to identify and authorize another
    Referring now to FIG . 15 , the store message fromu remote
                                                        remdle 1515 entity
                                                                    entity ((remot
                                                                             remote gateway, remote ECU , or development tool)
 processing node ( gateway or ECU ) process ( 1500 ) describes      to make changes to its bulletin board parameters.
 how replicated data is stored in the bulletin board . This             The remote entity may also download a new firmware to
 process can be triggered by a plurality ofnotification mecha        the bulletin board . The ECU or gateway can store this new
 nisms, such as internal or remote events , alarm signals ,          firmware in its non -volatile memory while it backs up the
 internal and external timers, and flags set in the bulletin 20 original image on the bulletin board for the case that the new
 board . The communication bus may also issue these notifi -         software is not functional. In the update mode , the distrib
 cations. The process ( 1500 ) then reads a message from the         uted system can also reconfigure the communication and
  communication port ( 1502 ) , selects a subset of variables to     computing infrastructure based on a new set of parameters
 be replicated ( 1503 ), and stores the variables in the bulletin    that need to be stored in the individual bulletin boards.
 board with procedure ( 801). In an alternate embodiment, this 25      In the normal run mode (1703 ), the system operates in the
 procedure may also be used to store a packet data unit ( PDU )real-time information sharing mode and network configu
 in the bulletin board for later replication on the same or a  ration and certain parameters can 't be changed . That pro
 different communication link .                                tection allows defining deterministic temporal behavior on
    This store and forward networking mechanism can be all communication links. But any processing node may enter
 implemented without the need for complex networking 30 a debug/ emergency mode ( 1704 ) if a failure or other quali
 protocols and is therefore well suited for limited processing fying event occurs .
 power and memory environments . It also works in soft- real      In the emergency mode , a processor executes an alternate
  time environments when no strict temporal behavior is              procedure that maintains the temporal behavior on the
 required. The data store operation (801 ) may be repeated for communication links butmay reduce or increase the amount
 a plurality of bulletin board sections. If the data replication 35 of information shared with other processors . It also lets other
 process is a cyclic procedure, it waits until the next activa - processing nodes check on the integrity of sensors and
 tion occurs ( 1505 ) .                                             actuators . In the maintenance and upgrade mode , an external
    Continuing now with FIG . 16 , the store and forward system can upgrade executable code images and the bulle
 updating mechanism ( 1600) replicates messages from                tin -board configuration via secure communication links .
 remote processing nodes to other processing nodes from 40 A system and method are thus provided for sharing
 stored packet data units in the bulletin board . This process information within a distributed embedded communications
  can be triggered by a plurality of notification mechanisms         and computing system and with components outside the
  ( 1601 ), such as internal or remote events , alarm signals ,      embedded system . The information sharing mechanism
  internal and external timers , and flags set in the bulletin       relies on a bulletin board thatmay include a small database
 board . The communication bus may also issue these notifi- 45 Operating under hard real- time conditions with minimal
 cations.                                                           delays , communication latency , and jitter. The embedded
    The process ( 1600) then selects a message to be for -          database or bulletin board isolates a real-time application in
 warded ( 1602 ) and the appropriate communication link and          a Electronic Control Unit (ECU ) from various other real
  retrieves the PDU with the bulletin board retrieve mecha -         time applications and from input output signals in the same
 nism ( 1101 ). It then adds the appropriate messages header 50 module (local information sharing ), from event - triggered
 for the communication link ( 1603 ) and may add routing             communications with applications in other modules , and
  information ( 1604 ). Finally the update process (1600 ) writes    from time-triggered communications with applications in
 the messages to the communication port (1605 ) . If the             other modules.
 updating process is a cyclic procedure , it waits until the next       One design criteria of the database is that the temporal
 activation occurs ( 1607 ).                                      55 behavior of communications does not impact the real-time
    FIG . 17 describes the various modes that the distributed        computing task and provides enough information access
  communications and computing system (100 ) can be oper -           performance at peak time demand Typically , distributed
 ated in . In one embodiment , the system operates in various embedded systems consist of a static structure that can be
 distinct modes in order to preserve the integrity of the     analyzed at design time. In addition to the real- time opera
 system and still allow for changing the architecture and 60 tion , the proposed method for information sharing also
 behavior of the network or the roles of the individual nodes .      provides access to the parameters of the embedded system
 When the distributed computing and communication system             and allows for software upgrades of certain modules.
 wakes up from the sleep mode ( 1701 ), it can enter a                  The present embodiment addresses the shortcomings of
 configuration and upgrade mode ( 1702 ), an emergency or            traditional computer networks with following enhance
 debug mode ( 1704 ), or the normal real-time run mode 65 ments:
  ( 1703). The root node or system gateway in a distributed           1 ) The concept of multi-mode storage that links two or
  communication and computing system defines the mode               more communication networks via a bulletin board . The
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 42 of 133 PageID #: 5301


                                                     US 10 ,248 ,477 B2
                               11                                                                   12
 bulletin board is a multi -mode storage that can be thoughtof        non-volatile memory comprising a database with a data
 an extension to shared memory that can be accessed by local            structure ;
 and remote processes at attached networks. There may be              a memory manager associated with the non- volatile
 multiple hierarchical layers of bulletin boards depending on           memory, said memory manager comprising an upgrade
 the topology of the communication system . The bulletin 5              and configuration manager to configure the data struc
 board increases the network efficiency by reducing the                 ture of the non - volatile memory , an event manager to
 number of transactions needed to access remote variables.              capture input- output events as variables and generate
   2 ) The concept of a direct-access bulletin board that does          new events , flags or signals , a data access manager to
 not require a network layer translation of messages on each            control code update and configuration of the memory
 node of the network . Even though this approach restricts the 10
 reach of each node to only adjacent nodes and the next                 and access rights for individual applications at execu
 gateway, this still allows cross -network variable sharing             tion , and a data integrity component to analyze stored
 though vertical real-time replication of data .                        state variables for integrity and generate events or flags
    3 ) The concept ofhierarchical bulletin board management            if any problem occurs;
 that allows restriction of information access to certain levels 15   the non - volatile memory further comprising instructions
 in a network , but still allows the replication of information         to :
 to other nodes in the network . This paradigm follows the              receive information in the form of a packet data unit
 path of reducing the information amount from the leaves of               representing datum information carried by an overall
 the network to central control and diagnosis hubs .                       message from a first physical network selected from
     4 ) The concept that a gateway can host an assembly of 20             the group consisting of FlexRay, Controller Area
 bulletin boards or embedded database that allows operations               Network , and Local Interconnect Network ;
 on bulletin boards to generate events for associated pro               in response to the receipt of the information , issue a
 cesses. This extension allows definition of a set of data                 storage resource request in connection with a storage
 processing operations that would be done once in a network               resource ;
 and would be instantly available for connected nodes. 25               determine whether the storage resource is available for
 Examples for operations are sensor data state observers,                      storing the information ;
 diagnostics, integrity checks , fail -safe mechanisms, etc .           determine whether a threshold has been reached in
    5 ) The concept that an embedded communication and                     association with the storage resource request;
 computing network can run in multiple modes in order to                in the event the storage resource is not available and the
 provide for a guaranteed deterministic behavior of the 30                 threshold associated with the storage resource
 system . This property can be achieved by only allowing                   request has not been reached , issue another storage
 change to the configuration and/or the functions (SW code)                resource request in connection with the storage
  in a secured configuration and upgrade mode. If the network              resource ;
  is booted in the normal operating mode , all processors                in the event the storage resource is available , store the
  execute the existing code and only allow data sharing 35                  information in the storage resource ; and
  through the bulletin boards. The emergency or debug mode              share the stored information with at least one of a
  lets the network run in a fail- safe reduced operation mode or           plurality of heterogeneous processes including at
  in a diagnostic mode that allows inspection of the system ,              least one process associated with a second physical
 while it is running. For each operating mode , the gateway                network selected from the group consisting of
 can store a processing image on the bulletin board . The 40               FlexRay , Controller Area Network , and Local Inter
 advantage of this procedure is that only the communication                    connect Network , utilizing a network protocol dif
 hubs need to deal with secure data transfer and encryption                ferent from a protocol of the first physical network ;
 while the peripheral nodes in the network can be relative            interfaces for communication with each of FlexRay, Con
 simple in design .                                                     troller Area Network , and Local Interconnect Network
    6 ) The concept of designing the topology of a distributed 45       networks, with each physical network in communica
 computing and communication system independent of the                  tion with a component including at least one of a
 definition of the individual functions that the network per            sensor, an actuator, or a gateway, and with each of the
 forms. Each processing task is only associated with a                  FlexRay , Controller Area Network , and Local Intercon
 bulletin board , but isolated from I/O processing.                     nect Network interfaces comprising a corresponding
   Of course, these are all optional embodiments / enhance - 50         network communication bus controller including a cor
 ments .                                                                responding network communication bus driver ;
    While various embodiments have been described above ,             the interfaces including a first communication interface
 it should be understood that they havebeen presented by the             for interfacing with the first physical network , the first
 way of example only, and not limitation . Thus, the breadth             communication interface including a first communica
 and scope of a preferred embodiment should be not limited 55            tion interface -related data link layer component, said
 by any of the above described exemplary embodiments, but               first communication interface configured to extract
  should be defined only in accordance with the following               variables from the overall message communicated by
  claims and their equivalents.                                         the first physical network employing a first protocol
    What is claimed is :                                                and storing the packet data unit representing the datum
    1 . A layered system for sharing information in an auto - 60        information carried by the overall message from a first
 mobile vehicle , said system comprising:                                physical network in the database ; and
    an automotive electronic control unit comprising a micro          a second communication interface for interfacing with the
       processor and an operating system ;                               second physical network utilizing a protocol different
    a hardware abstraction layer within the electronic control          than the protocol of the first physical network , the
      unit allowing the operating system to be adapted to a 65          second communication interface including a second
       specific hardware implementation as used in the elec             communication interface - related data link layer com
       tronic control unit;                                             ponent;
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 43 of 133 PageID #: 5302


                                                     US 10 ,248 ,477 B2
                               13                                                                    14
    wherein the automotive electronic control unit is config               and access rights for individual applications at execu
      ured such that the stored information may be shared                  tion , and a data integrity component to analyze stored
      with the second physical network by replicating the                  state variables for integrity and generate events or flags
      packet unit data obtained from the first physical net                if any problem occurs ;
      work by composing another message configured to be            5    the non - volatile memory further comprising instructions
      communicated using the different protocol of the sec                 to:
      ond physical network .                                               receive information in the form of a packet data unit
    2 . The system of claim 1 , wherein the memory comprises                 representing datum information carried by an overall
 at least one bulletin board that stores information that may                message from a first physical network selected from
 be addressed by any process of any network having access 10                  the group consisting of FlexRay, Controller Area
 to the storage resource of the electronic control unit.                      Network , Local Interconnect Network and Media
    3 . The system of claim 2, wherein a complexity of the                    Oriented Systems Transport;
 bulletin board grows linearly with a number of networks.                  in response to the receipt of the information , issue a
    4 . The system of claim 1, wherein the electronic control                 storage resource request in connection with a storage
 unit comprises code for the electronic control unit to run in 15             resource ;
 a diagnostic mode that allows inspection of the system ,                  determine whether the storage resource is available for
 while the electronic control unit is running .                              storing the information ;
    5 . The system of claim 4 , wherein the electronic control             determine whether a threshold has been reached in
 unit comprises code for the electronic control unit to addi                  association with the storage resource request;
 tionally run in a debugging mode .                               20       in the event the storage resource is not available and the
    6 . The system of claim 1 , wherein at least one of the first             threshold associated with the storage resource
 and the second physical networks is a multiplexing bus .                     request has not been reached , issue another storage
    7 . The system of claim 1 , wherein each of the first and the             resource request in connection with the storage
  second physical networks is a multiplexing bus.                             resource ;
    8 . The system of claim 1 , wherein neither the first nor the 25       in the event the storage resource is available , store the
  second physical network is a multiplexing bus .                             information in the storage resource ; and
    9 . The system of claim 1, wherein the automotive elec                 share the stored information with at least one of a
 tronic control unit comprises digital input/output, an analog               plurality of heterogeneous processes including at
 to digital converter , and a digital to analog converter .                  least one process associated with a second physical
    10 . The system of claim 1 , wherein the automotive 30                   network selected from the group consisting of
 electronic control unit comprises a real time clock and a                    FlexRay, Controller Area Network , Local Intercon
 watchdog .                                                                   nect Network and Media Oriented Systems Trans
    11 . The system of claim 2, wherein the electronic control                port, utilizing a network protocol different from a
 unit comprises:                                                              protocol of the first physical network ;
    code for the electronic control unit to run in a diagnostic 35       interfaces for communication with each of FlexRay, Con
       mode that allows inspection of the system , while the               troller Area Network , and Local Interconnect Network
       electronic control unit is running ;                                networks , with each physical network in communica
    code to run in a debugging mode;                                       tion with a component including at least one of a
    code to interface with each of a FlexRay multiplexing bus,             sensor, an actuator or a gateway , and with each of the
       a Controller Area Network multiplexing bus, and a 40                FlexRay, Controller Area Network , Local Interconnect
       Local Interconnect Network multiplexing bus;                        Network and Media Oriented Systems Transport inter
    digital input/output, an analog to digital converter, and a            faces comprising a corresponding network communi
      digital to analog converter ;                                        cation bus controller including a corresponding net
    a real time clock ;                                                    work communication bus driver;
    a watchdog ; and                                                45   the interfaces including a first communication interface
    wherein in the event the storage resource is not available              for interfacing with the first physical network , the first
      and the threshold associated with the storage resource                communication interface including a first communica
      request has been reached , the electronic control unit is            tion interface -related data link layer component, said
      configured to send a notification to a process associated            first communication interface configured to extract
       with the information .                                       50     variables from the overall message communicated by
    12 . A layered system for sharing information in an auto               the first physical network employing a first protocol
 mobile vehicle , said system comprising:                                  and storing the packet data unit representing the datum
    an automotive electronic control unit comprising a micro               information carried by the overall message from a first
       processor and an operating system ;                                 physical network in the database ; and
    a hardware abstraction layer within the electronic control 55        a second communication interface for interfacing with the
      unit allowing the operating system to be adapted to a                second physical network utilizing a protocol different
      specific hardware implementation as used in the elec                 than the protocol of the first physical network , the
      tronic control unit ;                                                second communication interface including a second
    non -volatile memory comprising a database with a data                 communication interface - related data link layer com
      structure ;                                                   60     ponent ;
    a memory manager associated with the non -volatile                   wherein the automotive electronic control unit is config
      memory , said memory manager comprising an upgrade                   ured such that the stored information may be shared
      and configuration manager to configure the data struc                with the second physical network by replicating the
      ture of the non -volatile memory , an event manager to               packet unit data obtained from the first physical net
      capture input -output events as variables and generate 65            work by composing another message configured to be
      new events, flags or signals, a data access manager to               communicated using the different protocol of the sec
      control code update and configuration of the memory                  ond physical network .
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 44 of 133 PageID #: 5303


                                                    US 10 , 248 ,477 B2
                               15                                                               16
    13 . The system of claim 12 , wherein the memory com                   an operating system configured to be adapted to a
 prises at least one bulletin board that stores information that              specific hardware implementation , utilizing the hard
 may be addressed by any process of any network having                       ware abstraction layer, and
 access to the storage resource of the electronic control unit.            a non -volatile memory comprising a data structure and
     14 . The system of claim 13, wherein a complexity of the 5               instructions, wherein the micro - processor is config
 bulletin board grows linearly with a number of networks .                    ured to cause execution of the instructions to cause
     15 . The system of claim 12, wherein the electronic control              the automotive electronic control unit to :
  unit comprises code for the electronic control unit to run in               configure the data structure of the non -volatile
  a diagnostic mode that allows inspection of the system , 10                   memory ;
 while the electronic control unit is running .                               generate at least one of a new event , a new flag , or
    16 . The system of claim 15 , wherein the electronic control                  a new signal, based on at least one of an input
 unit comprises code for the electronic control unit to addi                    event or an output event;
 tionally run in a debugging mode .                                           control at least one of a code update or a configu
                                                                                  ration in   connection with the non - volatile
    17 . The system of claim 12 , wherein at least one of the 15                  memory ;
 first and the second physical networks is a multiplexing bus .               control one or more access rights for one or more
     18 . The system of claim 12 , wherein each of the first and                 applications;
 the second physical networks is a multiplexing bus.                          generate at least one of a problem -related event or a
     19 . The system of claim 12 , wherein neither the first nor                  problem - related flag in response to an identifica
 the second physical network is a multiplexing bus.              20               tion of a problem identified via an analysis of at
    20 . The system of claim 12 , wherein the automotive                         least one stored state variable ;
 electronic control unit comprises digital input/output, an                   receive information in the form of a packet data unit
 analog to digital converter, and a digital to analog converter.                  including a datum carried by a received message
    21. The system of claim 12 , wherein the automotive                           from the first physical network , utilizing a first
  electronic control unit comprises a real time clock and a 25                    network protocol;
 watchdog.                                                                    in response to the receipt of the information, issue a
    22 . The system of claim 12 , wherein the electronic control                 storage resource request in connection with a
  unit comprises:                                                              storage resource ;
    code for the electronic control unit to run in a diagnostic              determine whether the storage resource is available
      mode that allows inspection of the system , while the su                    for storing the information ;
      electronic control unit is running;                                    determine whether a threshold has been reached in
    code to run in a debugging mode;                                            association with the storage resource request;
    code to interface with each ofa FlexRay multiplexing bus ,               in the event the storage resource is not available and
                                                                                  the threshold associated with the storage resource
       a Controller Area Network multiplexing bus, a Local 35                     request has not been reached , issue another stor
       Interconnect Network multiplexing bus, and a Media                         age resource request in connection with the stor
       Oriented Systems Transport multiplexing bus;                               age resource ;
    digital input/output, an analog to digital converter , and a              in the event the storage resource is available , store
       digital to analog converter;                                              the information in the storage resource ;
    a real time clock ;                                          40           replicate the stored information ;
    a watchdog ; and                                                          compose an outgoing message including the repli
   wherein in the event the storage resource is not available                     cated stored information ; and
       and the threshold associated with the storage resource                 share the outgoing message with the second physical
      request has been reached , the electronic control unit is                   network , utilizing a second network protocol that
      configured to send a notification to a process associated 45                is different from the first network protocol.
      with the information .                                             24 . The system of claim 23 , wherein the non - volatile
    23 . A system , comprising :                                      memory comprises at least one bulletin board that includes
    a first physical network including at least one of a              the stored information that is capable of being accessed by
       FlexRay network , a Controller Area Network , and a            any process of any network having access to the electronic
      Local Interconnect Network ;                                 50 control unit.
    a second physical network including at least one of the              25 . The system of claim 24 , wherein a complexity of the
      FlexRay network , the Controller Area Network , and the         bulletin board grows linearly with a number of networks .
      Local Interconnect Network ; and                                   26 . The system of claim 23 , wherein the electronic control
    an automotive electronic control unit communicatively             unit comprises code to run in a diagnostic mode that allows
       coupled to the first physical network and the second 55 inspection of the system , while the electronic control unit is
      physical network , the automotive electronic control            running .
      unit comprising :                                                27. The system of claim 26 , wherein the electronic control
      a first physical network interface including a first           unit comprises code to additionally run in a debugging
        network communication bus controller with a first            mode .
        network communication bus driver ,                         60 28 . The system of claim 24 , wherein the electronic control
      a second physicalnetwork interface including a second           unit comprises :
         network communication bus controller with a second              code to run in a diagnostic mode that allows inspection of
         network communication bus driver ,                                the system , while the electronic control unit is running;
      a micro - processor communicatively coupled to the first           code to run in a debugging mode ;
         physical network interface and the second physical 65           code to interface with each of a FlexRay multiplexing bus ,
         network interface ,                                               a Controller Area Network multiplexing bus , and a
      a hardware abstraction layer,                                        Local Interconnect Network multiplexing bus;
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 45 of 133 PageID #: 5304


                                                     US 10 ,248 ,477 B2
                               17                                                                   18
    a real time clock ;                                                  an automotive electronic control unit communicatively
    a watchdog ; and                                                       coupled to the first physical network and the second
    wherein the system is configured such that , in the event              physical network , the automotive electronic control
      the storage resource is not available and the threshold              unit comprising :
      associated with the storage resource request has been 5              a first physical network interface including a first
      reached , the electronic control unit is configured to                 network communication bus controller with a first
      send a notification to a process associated with the                   network communication bus driver ,
      information .                                                        a second physical network interface including a second
    29 . The system of claim 24 , wherein the system is                      network communication bus controller with a second
  configured such that at least one of:                             10       network communication bus driver,
    the first physical network includes the FlexRay network ;              a micro -processor communicatively coupled to the first
    the first physical network includes the Controller Area
      Network ;                                                              physical network interface and the second physical
    the first physical network includes the Local Interconnect               network interface , a hardware abstraction layer,
                                                                           an operating system configured to be adapted to a
       Network ;                                                    15
                                                                             specific hardware implementation , utilizing the hard
    the second physical network includes the FlexRay net                     ware abstraction layer, and
      work ;
    the second physical network includes the Controller Area               a non - volatile memory comprising a data structure and
      Network ;                                                               instructions, wherein the micro -processor is config
    the second physical network includes the Local Intercon - 20              ured to cause execution of the instructions to cause
      nect Network ;                                                          the automotive electronic control unit to :
    the new event, the new flag , or the new signal are all                   configure the data structure of the non - volatile
       generated based on the input event;                                     memory ,
    only one of the new event, the new flag , or the new signal              generate at least one of a new event, a new flag, or
       is generated based on the input event;                       25          a new signal, based on at least one of an input
    the new signal is generated based on the input event;                       event or an output event,
    the new event, the new flag , or the new signal are all                  control at least one of a code update or a configu
       generated based on the output event;                                    ration in connection with the non - volatile
    only one of the new event, the new flag , or the new signal                memory ,
      is generated based on the output event;                       30       control one or more access rights for one or more
   the new signal is generated based on the output event;                       applications,
   a single access right is controlled for a single application ;            generate at least one of a problem -related event or a
   multiple access rights are controlled for multiple appli                     problem - related flag in response to an identifica
       cations ;                                                               tion of a problem identified via an analysis of at
    a single access right is controlled for a single application 35             least one stored state variable ,
      at execution ;                                                         receive information in the form of a packet data unit
   multiple access rights are controlled for multiple appli                     including a datum carried by a received message
      cations at execution ;                                                    from the first physical network , utilizing a first
    both the problem -related event and the problem -related                   network protocol,
       flag are generated in response to the identification of 40            in response to the receipt of the information , issue a
       the problem identified via the analysis of at least one                  storage resource request in connection with a
       stored state variable ;                                                  storage resource ,
    only one of the problem - related event or the problem                   determine whether the storage resource is available
       related flag is generated in response to the identification              for storing the information ,
       of the problem identified via the analysis of at least one 45         determine whether a threshold has been reached in
       stored state variable ;                                                  association with the storage resource request,
    the problem - related event is generated in response to the              in the event the storage resource is not available and
       identification of the problem identified via the analysis                the threshold associated with the storage resource
      of at least one stored state variable ;                                  request has not been reached , issue another stor
    at least one stored state variable is a single stored state 50             age resource request in connection with the stor
      variable; or the at least one stored state variable                       age resource ,
       includes multiple stored state variables .                            in the event the storage resource is available , store
    30 . A system , comprising :                                                the information in the storage resource ,
    an automobile including:                                                 replicate the stored information ,
    a first physical network including at least one of a 55                  compose an outgoing message including the repli
      FlexRay network , a Controller Area Network , and a                       cated stored information , and
      Local Interconnect Network ;                                           share the outgoing message with the second physical
    a second physical network including at least one of the                     network , utilizing a second network protocol that
      FlexRay network , the Controller Area Network , and the                   is different from the first network protocol.
      Local Interconnect Network ; and                                                      *   *        *   *
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 46 of 133 PageID #: 5305
                                                                         IIIIII IIIIIIII Ill lllll lllll lllll lllll lllll lllll lllll lllll 111111111111111111
                                                                                                               US010031790Bl


 c12)   United States Patent                                                        (IO)    Patent No.:     US                 10,031,790 Bl
        Fuchs et al.                                                                (45)    Date of Patent:                         *Jul. 24, 2018

 (54)   SYSTEM, METHOD AND COMPUTER                                                       H04L 29/08              (2006.01)
        PROGRAM PRODUCT FOR SHARING                                                       H04L 12/26              (2006.01)
        INFORMATION IN A DISTRIBUTED                                          (52)        U.S. Cl.
        FRAMEWORK                                                                         CPC             G06F 9/546 (2013.01); B60R 16/0231
                                                                                                       (2013.01); G06F 9/542 (2013.01); G06F
 (71)   Applicant: Stragent, LLC, Longview, TX (US)                                                     9/545 (2013.01); H04L 43/10 (2013.01);
                                                                                                         H04L 67/10 (2013.01); G06F 2209/547
 (72)   Inventors: Axel Fuchs, San Jose, CA (US); Scott                                                                              (2013.01)
                   Sturges Andrews, Petaluma, CA (US)                         (58)        Field of Classification Search
                                                                                          CPC .......... G06F 9/542; G06F 9/545; G06F 9/546;
 (73)   Assignee: Stragent, LLC, Longview, TX (US)                                                    H04L 43/10; H04L 67/10; B60R 16/0231
                                                                                          See application file for complete search history.
 ( *)   Notice:      Subject to any disclaimer, the term ofthis
                     patent is extended or adjusted under 35                  (56)                             References Cited
                     U.S.C. 154(b) by O days.
                     This patent is subject to a terminal dis-                                      U.S. PATENT DOCUMENTS
                     claimer.                                                         5,956,489 A         *     9/1999 San Andres ........ G06F 11/1662
                                                                                                                                                709/221
 (21)   Appl. No.: 15/919,201

 (22)   Filed:       Mar. 12, 2018                                                                     OTHER PUBLICATIONS

                 Related U.S. Application Data                                Office Action Summary from U.S. Appl. No. 15/405,110 dated May
                                                                              17, 2018.
 (63)   Continuation of application No. 15/405,110, filed on
        Jan. 12, 2017, now Pat. No. 10,002,036, which is a                    * cited by examiner
        continuation of application No. 14/011,705, filed on
        Aug. 27, 2013, now Pat. No. 9,575,817, which is a                     Primary Examiner - Charles E Anya
        continuation of application No. 13/531,319, filed on
        Jun. 22, 2012, now Pat. No. 8,566,843, which is a                     (57)                               ABSTRACT
        continuation of application No. 12/182,570, filed on                  A system, method and computer program product are pro-
        Jul. 30, 2008, now Pat. No. 8,209,705, which is a                     vided for receiving information associated with a message,
        continuation of application No. 10/737,690, filed on                  issuing a storage resource request in connection with a
        Dec. 15, 2003, now Pat. No. 7,802,263.                                storage resource and determining whether the storage
 (60)   Provisional application No. 60/434,018, filed on Dec.                 resource is available. In use, the information is capable of
        17, 2002.                                                             being shared in less than one second, utilizing an automotive
                                                                              electronic control unit which includes a plurality of inter-
 (51)   Int. Cl.                                                              faces.
        G06F 9/54               (2006.01)
        B60R 16/023             (2006.01)                                                          30 Claims, 17 Drawing Sheets



                                                                                   1001
                                                                                           101 i




                                     804 -,,"

                                            "'--:                                                                                         EXHIBIT B
                              Bulletin Board j        1004
                                                                r,mestamp
                              Store Mechanism                    Va;;able          1005         Send error
                                                                                                notlf;cat!on     1010
                                                                  . Store.      __ )l\
                                                : CD          1/a,,at.l~s 10 BB    \~
                                                                                          601
                                                                    ;,                - 86
                                                ! 1006           Release,
                                                j   Private    BB R~source --,_      1007
                                                    memory
                                                                     t
                                                      1008 ~-I     End      }---
       Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 47 of 133 PageID #: 5306




                                                                                                                                                                   e
                                                                                                                                                                   •
                                                                                                                                                                   7J).
                            100 Distributed Embedded Communication                                                                                                 •
FIGURE 1                       and Computing System                                                          120 External Components
                                                                                                                                     I
                                                                                                                                                                   ~
                                                                                                                                                                   ~
                                                              _/                                            ,_____________ ('/__________ _                         ~
   r                           ----------------- _c:-::----~
                                                          _---i(ff                                                                                                 ~


              02 ·-·\.... ECU            ~    system               ,                         114       ,
                                                                                                            '
                                                                                                            <
                                                                                                            <

                                                                                                            ::            D.1a~nos1s
                                                                                                                                  ·               21
                                                                                                                                                 -~       :
                                                                                                                                                                   =
                                                                                                                                                                   ~


                                              Gateway                                                       :             Device
                                                      .                                       116 ,         i                                     22:              2'

                               ECU
                                             __..___iEJ
                                              110


                                              Group
                                                     1         103

                                                                   I        ECU
                                                                                           -~
                                                                                             - - - ~ · -:----1
                                                                                       i------~;
                                                                                       :Virtual    1
                                                                                                       '.
                                                                                                       \
                                                                                                            ::
                                                                                                            :
                                                                                                                      .
                                                                                                                                T
                                                                                                                           Develop-
                                                                                                                           ment Tool
                                                                                                                                                 )
                                                                                                                                                                   :--
                                                                                                                                                                   N
                                                                                                                                                                  ......
                                                                                                                                                                   N
                                                                                                                                                                   ....
                                                                                                                                                                   0
                                              Gateway                                  : ECU/GW: :          :                                                      QO

                              ~~~                                                      ~--1--- I       •I   '
                                                                                                            I                                     23:
                                                                                             \         :    :              Add-On            __.,.,.;
                                 l                111                          i             \ 11 5 i       ' "            Device                                  rJJ
              105
                        \    ECU &                                         SubGroup~--- 104                      --------------------·
                                                                                                                                                                   =-
                                                                                                                                                                   ('D

                                                                                                                                                                   .....
                                                                                                                                                                   ('D



                             Gatewa~                                       Gateway                                    130 Remote S-y              em
                                                                                                                                                                   ....
                                                                                                                                                                   ........
                                                                                                                                                                   0

                                 t
                    ,-----:;-'7\;;;----,        107                            i                                 , _____________ f,~
                                                                                                                                  _____ _                          -....J
        106         i          112                                     t      112                                :                                            '

         \                                     /
                                                  1
                                                                                                       '         :        Gateway
                                                                                                                                            ___..31
              Network                Network 11                    ECU                 ECU                       :
              Sensor                 Actuator                                                                    : '----,,----'
                                                                                                                                                                   d
                                                                       '                               i         i                                32
                                                                                                                                                                   r.,;_
                                                          i        113             !                             i ~~~~
                                     108 . . . .,___ Local                   Local    ., 109           ,         ! Remote                         /
                                                                                                                                                      I
                                                                                                                                                                  .=
                                                                                                                                                                   .
                                                                                                                                                                   """'
                                                     Sensor                  Actuator                            :  Device
                                                                                                                                                                   =
                                                                                                                                                                   w
                                                                                                       i         :

                                                                                                                 '
                                                                                                                     ___________________________ ;
                                                                                                                      . . . . __ _ __ _ ,

                                                                                                                                                              '
                                                                                                                                                                  """'
                                                                                                                                                                  ~
                                                                                                                                                                   \C
                                                                                                                                                                  =
                                                                                                                                                                   =
                                                                                                                                                                   """'
      Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 48 of 133 PageID #: 5307




                                                                                                                                                                e
                                                                                                                                                                •
                                                                                                                                                                7J).
                                                                                                                                                                •
                                                                                  201 Micro                                 202
FIGURE 2                                                 200 ECU
                                                                j                 Processor                      /
                                                                                                                     r
                                                                                                                            Software
                                                                                                                                                                ~
                                                                                                                                                                ~
                                                                                                               ;-----------

                                                                                                                                  i
        ,---------------                             ____ _( ____________ ----~_/ __________
                                                                                                                                      -----
                                                                                                                                                                ~
                                                                                                                                                                ~
        '
                                                    r··-------------------------------!                     I                                                   =
                                                                                                                                                    IJ
                                                                                                                                                                ~
        ''
                                                    ,:       App ,.1ca,.10n       A pp ,.1carion     :,     !,       f                 Non-              203
       ~~
                                                                                                                         L.......J\        •
                           Real                                                                                      1
205                                                 :                                                :     /                          Volatile
                           Time                     >                                                >               ~



                           Clock                    j
                                                    ,
                                                         I            Middleware                    j ; /
                                                                                                     , I
                                                                                                                                      Memory                    2'
                                                                                                                                                                :--
                                                                                                                                                                N
                                                    , IReal-Time Operating System I l/                                                                         ......
                                                                                                                                                                N
                                                                                                                                                                ....
                                                                                                   I l~::::::::>j Volatile
                                                                                                                                                                0


         '
                                                         I            Device Drivers                                   . I/J 204                                QO


        ''
206
       _,_.....         Watchdog                                                                                                      Memory
        '
                                                                                                                                                                rJJ
                                                                                                                                                                =-
                                                                                                                                                                ('D

                                                                                                                                                                .....
                                                                                                                                                                ('D


                                                                                                                                                                N

                                                                                                                                                                ........
                                                                                                                                                                0

                  207 -------.,__     Com-Bus                       /'I Digital 1/0 11 Analog 1/0 I .r                                      211                 -....J
                                      Controller               (                                   (DAC/ADC)
                                                               1
                                    r-----I.....- 209:                        I            :   I                 i                    '
                                                                                                  Analog                                                        d
                                      Com-Bus                                                                                             ;'- 212               r.,;_
                                                                     Line Driver                  Signal
                          __,,/ f      Driver                                                                                                                  .=
                                                                                                                                                                .
                                                                                                                                                                """'
                  208                                           /I                         I   IConditioningl                                                   =
                                                                                                                                                                w
                                    ----------:- ----------+---------_J_-------------------f _--------------------------------_:                               """'
                                                                                                                                                               ~
                                             i               210
                                                                                                                                                               =
                                                                                                                                                                \C


                                                                                                                                                                =
                                                                                                                                                                """'
      Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 49 of 133 PageID #: 5308




                                                                                                                                                   e
                                                                                                                                                   •
                                                                                                                                                   7J).
                                                                                                                                                   •
                                300                                             301 Micro                    302 Embedded
FIGURE 3                        Gateway ------...--....._"'                     Processor                  ( Software                               ~
                                                                                                                                                    ~
                                                                                                                                                    ~
       1-----------------------------------------------------~~~~~,:--------~-------------------                                               -    ~

                                                                                                                                                   =
       >

                                          ~---------------------------------! I
                                        .i                                                           .I
       >


                                                                                                                                                    ~
                                        >

                                             Application                   Application
                                                                                                     >

                                                                                                     j
                                                                                                                           Non-          303
305
       >
                  Real                                                                                         /:..__J\
                                                                                                                          Volatile
       ~-
       >
                  Time                  ,                                                            , I
                  Clock                 !I                Middleware                              I! /                    Memory                    2'
                                                                                                                                                   :--
                                             Real-Time Operating System                              (                                              ...
                                                                                                                                                    N
                                                                                                                                                   '"
                                                                                                                                                    N

                                            I      Device Drivers        I                                                               304        ....
                                                                                                                                                    0
                                                                                                                                                    QO
       <
       <
                                                                                                                          Volatile
       >

306 .....l--------- Watchdog
       >

       >                                    I Hardware Abstraction Layer I                                                Memory
                                                                                                                                                   rJJ
                                                                                                                                                    =-
                                        1 •••.••••••.••••••••••••.•••.••••••.••••.••••••.••••••••••• ,


                                                                                                                                                    ('D



                                 *                                    •                                    .                                        .....
                                                                                                                                                    ('D


                                                                                                                                                    ~


                                                                                                 Wireless                    (- 311
                                                                                                                                                    ........
                                                                                                                                                    0

            307 --,_      Com-Bus                         Com-Bus                                                          ...
                                                                                                  Comm                                              -....J
                         Controller 1             (      Controller 2
                                                 I                                               Controller
                                                 I

                                 +           309                      +                                    i
                                                                                                                                                   d
                        Com-Bus                           Com-Bus                                        RF                 _.,.-- 312             r.,;_
                     ,-                              (
                         Driver                            Driver                                Front End                                           """'
            308 __ )                             I
                                                 I                    .
                                                                                                                                                   '"==
                                                                                                                                                     w

                                                                    !                                                                              """'
                                                                                                                                                   ~
                                                                                                                                                   =
                                                                                                                                                   =
                                                                                                                                                    \C



                                                                                                                                                   """'
   Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 50 of 133 PageID #: 5309




                                                                                                e
                                                                                                •
                                                                                                00
FIGURE 4                                                             302 Embedded               •
                                                                                                 ~
                                                   ~ - - - - - - - - Software                    ~
                                                                                                 ~
     r--------------------------------------------~------------------------------------------    ~

                                                                                                =~




     : 401 ,
     '               Application               I      Application            ~ 401               2'
                                                                                                :--
                                                                                                 ...
                                                                                                 N




               I                     Middleware                              r     402
                                                                                                '"
                                                                                                 N
                                                                                                 ....
                                                                                                 0
                                                                                                 QO




                                                                                                rJJ

                                                                              _,;- 403           =-
                                                                                                 ('D



                                                                                                 ........
                                                                                                 ('D

                         Real-Time Operating System
                                                                                                 ........
                                                                                                 0




                                                                             ~ 404
                                                                                                 -....J


               I                    Device Drivers


               I          Hardware Abstraction Layer                         r        405
                                                                                                dr.,;_
                                                                                                  """'
                                                                                                '"=
                                                                                                  w
                                                                                                   =
                                                                                                """'
                                                                                                ~
                                                                                                 \C
                                                                                                =
                                                                                                =
                                                                                                """'
  Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 51 of 133 PageID #: 5310




                                                                                                          e
                                                                                                          •
                                                                                                          00
FIGURE 5                                             /       402 Middleware                               •
                                                                                                           ~
  ,r-------------------------------------------------( ------------------------------------------------    ~
  I
                                                                                                           ~
                                                                                                           ~


                            Application Programming Interface                      r-,-   502             =~




                                                                                                           ~
                                                                                                          =
                                                                                                          :--

        507 -                I Upg~ade a~d                    Event         I ;.--- 505                    N
                                                                                                           .i;...
                         :'--! Conf1gurat10n                 M              !                             '"
                                                                                                           N
                             !   Manager                       anager       !                              ....
                                                                                                           0
                                                                                                           QO


                                                                                    /-- 506
                             I   Access                  i Data Integrity   L.1
        508 -- ~!
                                                                                     \
                                                                                                          rJJ
                                 Manager                 ! Watchdog !                                      =-
                                                                                                           ('D
                                                         i                  l                              .....
                                                                                                           ('D



                                                                                         "-.. 501          Ul

                                                                                                           ........
                                                                                                           0


                                  Bulletin Board Manager                                                   -....J




       503    -,
                \            Local Signal                Remote Message            L/"- 504               d
                    '~       Com. Interface              Com. Interface ,)                                r.,;_
       509    --~-L        Signal - Variable             Message - Variable                                 """'
                           Conversion                    Conversion              -·T'-·- 51 0             '"=
                                                                                                            w
                                                                                                             =
                                                                                                          """'
                                                                                                          ~
            -----------------------------------------------------------------------------------------      \C
                                                                                                          =
                                                                                                          =
                                                                                                          """'
          Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 52 of 133 PageID #: 5311




                                                                                                            e
                                                                                                            •
                                                                                                            00
                                                          /--- 601                                          •
 FIGURE 6                                             /                                                      ~
                                                                                                             ~
                                                                                                             ~
                                                                                                             ~
    Application (
 / I Process
                          --1           ~..-.-.-.-.~..,.,..,..,___         I   I          I                 =~


 I
 i

603                         I      t i\\\J;;;,¥,~HJ~ ,\\\,/1               I   I           I                 ~
                                                                                                            =
                                                                                                            :--

       Application
        Process
                     D                                                     I I            I
                                                                                                             ...
                                                                                                             N
                                                                                                            '"
                                                                                                             N
                                                                                                             ....
                                                                                                             0
                                                                                                             QO




                                                                                     BB        /,,--- 602
                                                                                                            rJJ

          local                                                                    Manager -                 =-
                                                                                                             ('D

                                                                                                             .....
                                                                                                             ('D


   I     Signal                                                                    Process                   O'I

 I
  I
        om Proces                                                    610                                     ........
                                                                                                             0
 '
                                                                                                             -....J
605
       r-Remote
         Message
        om Proces~          I                                              I   I          I                 d
                                                                                                            r.,;_

                                                                                                              """'
                                                                                                            '"=
                                                                                                              w
                                                                                                               =
                                 Bulletin Board                            I   I          I                 """'
                                                                                                            ~
                                                                                                             \C
                                                                                                            =
                                                                                                            =
                                                                                                            """'
                    Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 53 of 133 PageID #: 5312




                                                                                                                                                                                                e
                                                                                                                                                                                                •
                                                                                                                                                                                                00
  FIGURE 7                                                                     706                                                                                                              •
                                              ........        r                                                                              BB                                                 ~
  702
                                                                      ,
                                                                                                 "                                         Manager        _____707
                                                                                                                                                               __.,.
                                                                                                                                                                                                ~
                                                                                                                                                                                                ~
                                                                                                                                                                                                ~
            r
                    Como
                             ...
                                              Com
                                                                          Remote
                                                                                           ...
                                                                                                                                           Process
                                                                                                                                      Integrity Check
                                                                                                                                                                                                =
                                                                                                                                                                                                ~


                     Bus            -
                                              1/F 1
                                                         --   -•         Message
                                                                                                 '
                  Controller 1                                          Conversion 1
                                                                                                     '                                                                                          ~

701
            It..             _,j                                        It..               _,j

                                                                                                     \ 71 4                                                                                     =
                                                                                                                                                                                                :--
External    ,
                      713 -,~
                                                                  ,                  ...
                                                                                                         '
                                                                                                         ''
                                                                                                          '
                                                                                                                             ~--                  ---~                                          ...
                                                                                                                                                                                                N
                                                                                                                                                                                               '"
Event                        "\                               -                                           ''
                                                                                                                             i'--..._____--------------                                         N
                    Como           id,=                             Remote                                 '                                              I            ~I
                                                                                                                                                                                                ....
                                                                                                                                                                                                0

      \.I            Bus
                  Controller 2
                                   -
                                   ~
                                              Com
                                              1/F 2
                                                                   Message "\
                                                                  Conversion 2 .~
                                                                                                            '''
                                                                                                            '
                                                                                                            '
                                                                                                             '
                                                                                                                                  Bulletin Board
                                                                                                                                    Real-Time
                                                                                                                                                                             Application
                                                                                                                                                                              Process
                                                                                                                                                                                           I    QO




            ...              ,,                                   ...                .,
                                                                                                     ':                             Variables                                             )
              ---                                                                                                            \....______          __/                             I
                                                                                                              ''                                                                                rJJ
  703
                      //
                                              709                              710                                                                                                \_,
                                                                                                                                                                                                =-
            r                ...                                   ,                  ...
                                                                                                               '
                                                                                                                '
                                                                                                                 ''>                 -=--~..:.::.____ 608                             \         ('D

                                                                                                                                                                                                .....
                                                                                                                                                                                                ('D


                    Como                                              Remote                                       '         r"--                 --                              606           -....J
                                                                                                                   '' .t'---..
                     Bus       -          ~
                                              Com
                                              1/F 3
                                                                     Message                                           ''
                                                                                                                        ''
                                                                                                                                ---------------                                                 ........
                                                                                                                                                                                                0


                  Controller 3                                      Conversion 3                                                  Bulletin Board                                                -....J
            ...                                                    ...                                                                                             '-..."-
                                                                                                                                      Events                                ·,
                                              OS                   Remote
                                                                                                                                                                             \
                                                              \... Mess Proc                                                 "-----------r-    7 ;;-                        607
                                                                                                                                                                                                d
                                                                                                                                                                                                r.,;_
                                                                                                                                         BB
                                                                                                                                       Manager                                                 -."""'.=
                                                                                             708 __,-                                  Process                                                  =
                                                                                                                                                                                                w
                                                                                                                                    Event Manager                                              """'
                                                                                                                                                                                               ~
                                                                                                                                                                                                \C
                                                                                                                                    esource Manage
                                                                                                                                                                                                =
                                                                                                                                                                                                =
                                                                                                                                                                                                """'
         Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 54 of 133 PageID #: 5313




                                                                                                      e
                                                                                                      •
                                                                                                      7J).
                                                                                                      •
                                                                                                       ~


                                                    6
                                                                 801                                   ~
    FIG LJ RE 8                                           ----   External
                                                                 Notification /
                                                                                                       ~
                                                                                                       ~

                                                                 Activation                           =~




                                                     1
                                                  Receive
                                                                                    Store Variable
                                                                                    from remote 1/0
                                        802 _/    Message
                                                                                                       2'
                                                                                                      :--
                                                                                                       ...
                                                                                                       N


                                                     1
                                                   Extract
                                                                                                      '"
                                                                                                       N
                                                                                                       ....
                                                                                                       0
                                                                                                       QO
                                        803 ~--
                                                  Variables


I
          Set Task inactive -
    /_,./~ait for notification
                    '                               ¢,-~                                              rJJ
                                                                                                       =-
                                                                                                       ('D

                                                                                                       .....
\"- 806
                                                                                                       ('D


                                                                                                       QO

                                                  Store                                                ........
                                                                                                       0

                                 804 ·----    Variables in                                             -....J
                                              Bulletin Board



                                                                              yes
                                   no                                                                 d
                                                                                                      r.,;_

                                                                                                        """'
                                                                                                      '"=
                                                                                                        w
                                                                                                         =
                                                      \                                               """'
                                                                                                      ~
                                                      ~-805                                            \C
                                                                                                      =
                                                                                                      =
                                                                                                      """'
   Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 55 of 133 PageID #: 5314




                                                                                                  e
                                                                                                  •
                                                                                                  00
                                                                                                  •
                                                                   901                             ~
 FIGURE 9                                                   (\   External or                      ~
                                                            · '- internal                          ~
                                                                                                  ~
                                                                 Notification/
                                                                 activation
                                                                                 Store Variable
                                                                                                  =~



                                                                                 from local 1/0
                                                Sample/Poll
                                  902   -~l Input ports t
                                                                                                  2'
                                                                                                  :--
                                                                                                  ...
                                                                                                   N
                                                                                                  '"
                                                                                                   N
                                                                                                  0
                                                                                                   ....
                                  903 --,_ ! Convert Signals to                                   QO


                                                  Variables
                        906
Task inactive -    L. .,../
ait for notification
                           j

                                                     9~                                           rJJ
                                                                                                   =-
                                                                                                  ('D

                                                                                                   ....
                                                                                                  ('D

                                                                                                  l,O


                               804 ·--"--
                                                    Store
                                                 Variables in
                                                                                                  0
                                                                                                   ........
                                                                                                  -....J
                                                Bulletin Board




                                                                                                  d
                                                                                                  rJl.
                                                                                                   """'
                                   no                                    yes                      --=
                                                                                                   =
                                                                                                   w
                                            905 ___,/                                             """'
                                                                                                  ~
                                                                                                  \C
                                                                                                  =
                                                                                                  =
                                                                                                  """'
 Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 56 of 133 PageID #: 5315




                                                                                                                                   e
                                                                                                                                   •
                           1--------------------                                                                                   00
                           ,                                                                                                       •
FIGURE 10                                                                                                                          ~
                                                                           1001                                                    ~
                                                                                                                                   ~
                                                           Request         ___,, 1011                                              ~
                                                         BB Resource                   _____.                                      =
                                                                                                                                   ~


                                                                            Wait and
                                                                           Check again
                                                                                                                                   2'
                                                                                                                                   :--
                                                                                                                    1009
                                                                                                                    _J             ...
                                                                                                                                   N
                                                                                                                                   ~
                                                                                                                                   N
                                                                                                                                   ....
                                                                                                                                   0
                                                                                                                                   QO


      804 -"'-..
               \
                           ''
                           ''
                                       1003                   •                                      I
                                                                                                      i       yes
                   "'-..._;,
                   \
                                                '---       Get BB
                                                                                                      I                      ,,    rJJ
                                                           resource
                           ,
                             '                                                                       I                       <
                                                                                                                              ,
                                                                                                                                   =-
                                                                                                                                   ('D

Bulletin Board             ,''    1004                                                                I
                                                                                                      I
                                                                                                                             <
                                                                                                                             ,,
                                                                                                                             <     .....
                                                                                                                                   ('D

                             '                                                                                               ,,    ....
Store Mechanism
                           '
                                            '   -----            ________
                                                          Timestamp
                                                           Variable    1005      .,,            Send error
                                                                                                notification        1010
                                                                                                                             ,
                                                                                                                             i,,
                                                                                                                                   0

                                                                                                                                   ........
                                                                                                                                   0

                                                                                                                             ,     -....J



                                 ·•.....\


                           i' 1006
                                                             Store
                                                        Variables in BB


                                                           Release
                                                                              G.  601
                                                                                   BB
                                                                                                     I
                                                                                                      I
                                                                                                      I



                                                                                                      I
                                                                                                      I
                                                                                                                             ,<
                                                                                                                                   d
                                                                                                     I                       ,,,   r.,;_
                           :, Private                    BB Resource          - 1007                  I
                                                                                                      I                      ,,
                                                                                                                              ,
                           : memory                                                                  I                             """'
                                                                                                                                   =
                                                                                                                                   ="""'
                                                                                                                             <
                                                                                                      I                      <
                                                                                                      I                      <

                                                                                                     II                      :,    w
                                                                                                      I                      <

                                  1008 -·---\                 End     )1                                              ______ j     ~
                                                                                                                                   \C
                                                        ------------------------------------------        -
                                                                                                                                   =
                                                                                                                                   =
                                                                                                                                   """'
     Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 57 of 133 PageID #: 5316




                                                                                                                                 e
                                                                                                                                 •
                                                                                                                                 00
                                                                                                                                 •
                    ,--------
  FIGURE 11         ''                                                                                                            ~
                                                                                                                                  ~
                                                                                                                                  ~
                                    1102 -~-          Request
                                                                                 /- 1108                                          ~
                                                    BB Resource

                                                                           Wait and
                                                                                                                                 =~



                                                                          Check again
                                                                                                                                  ~
                                                                                                   no       1109                 =
                                                                                                                                 :--
                                     1103
                                         '----
                                                                                                                   j
                                                                                                                       J
                                                                                                                       I
                                                                                                                                  ...
                                                                                                                                  N
                                                                                                                                 '"
                                                                                                                                  N
                                                                                                                                  ....
                                                                                                                                  0
                                                                                                                                  QO

                                                                yes                                 yes
        1101 -"' .                                                                                                         ''
Bulletin Board   \._J               1104 \             Get BB                                                                    rJJ
Retrieve
                    '
                                                       resource                                                                   =-
                                                                                                                                  ('D


                                                            ,,,.,.----·-· 11 0 5                                                  .....
                                                                                                                                  ('D


Mechanism                                                                                  Send error                      '''
                                                                                                                                  ........
                            !Tl..................... Varia_ble~~~Jm BB to    ···--IT\      notification   t\               ''
                                                                                                                            '     ........
                                                                                                                                  0


                            ;:,1}                                                  ~                                        '
                                                                                                           \
                                                        pnvate memory                                          \
                                                                                                                                  -....J


                         1006                                                       601                   1110
                         Private                      Release                        BB                                    '''
                                                                                                                            ''
                         memory                     BB Resource           -~                                                 '
                                                                                                                                 d
                                                                                                                                 r.,;_
                                                                            1106
                                                                                                                                   """'
                                                          End
                                                                                                                                 '"=
                                                                                                                                   w
                                                                                                                                    =
                                                            '\....__ 1 :l..07......... .
                                                           ············                                    ··-·············
                                                                                                                                 """'
                                                                                                                                 ~
                                                                                                                                  \C
                                                                                                                                 =
                                                                                                                                 =
                                                                                                                                 """'
    Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 58 of 133 PageID #: 5317




                                                                                                                 e
                                                                                                                 •
                                                                                                                 7J).
                                                                                                                 •
                                                        1201
 FIGURE 12                                    r\..      External or                1200                          ~
                                                                                                                 ~
                                                     -- internal                                                 ~
                                                                                   Application Process           ~
                                                        Notification/
                                                        activation                                   \.
                                                                                  ·················--''I\        =
                                                                                                                 ~


                                                                                                      :\
                                                                                                            \    2'
                                                                                                                 :--
                                                                                                                 N
                                                                     1101                                       ......
                                        Retrieve                             _)                                  N
                                       Variables in
                                                                  --~,,_./
                                                                                                                 ....
                                                                                                                 0
                                                                                                                 QO
                                      Bulletin Board

                                                                                                           I
                                                                                                            I
Task inactive -                                                                                                  rJJ
ait for notification - ~                                       ~; 1202                                l/:;       =-
                                                                                                                 ('D

                                                                                                                 .....
                                                                                                                 ('D

                       \   I
                                                                                                      <'         ....
                                                                                                                 N
                     1205                                                                                        ........
                                                                                                                 0


                                                                                                                 -...J
                                      Process
                                      Variables                 "- 1203


                                           9
                                          Store
                                                                                                                 d
                                                                                                                 r.,;_

                                       Variables in            __/- 801                                         .=
                                                                                                                 .
                                                                                                                 """'
                                      Bulletin Board                                                             =
                                                                                                                 w
                                                                                                                """'
                                                                                                                ~
                                                                                                                 \C
                                                                                                                =
                                                                                                                 =
                                                                                                                 """'
         Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 59 of 133 PageID #: 5318




                                                                                                            e
                                                                                                            •
                                                                                                            00
                                                                                                            •
                                                              1301                                          ~
       FIGURE 13                                     /~··1    External or                                   ~
                                                         "-   .
                                                              1nterna1.                                     ~
                                                                                                            ~
                                                              Notificationi
                                                                                                            =
                                                                                                            ~




                                                                                                            2'
                                                                                                            :--
                                                                                         1300 Update        N
                                                                                                           ......
                                                                          1101
                                               Retrieve                       ,./        local 1/0 from     N
                                                                                                            ....
                                                                                                            0

                                              Variables in              -~               Bulletin Board     QO


                                 1305        Bulletin Board
                                                                                                       J
                                   /'
      Task inactive -        /
                                 .,/
                                           Convert variables        __1302
                                                                       _,.,          ,             I
                                                                                                       I    rJ'1
                                                                                                            =-
                                                                                                            ('D
      ait for notification                    to signals                             !         /            .....
                                                                                                            ('D

                                                                                     '
                                                                                     ~ /
                                                                                           /
                                                                                                            ....
                                                                        1303                                (,H

                                                                                                            ........
                                                                                                            0
                                              Write data
                                            to output ports
                                                                 ----__./                                   -....J


                                                                              1304
                                                                               )
                                                                     ___,.,/                                d
                                                                                                            r.,;_

                                                                                                           .=
                                                                                                            .
                                                                                                            """'
''
 ''
                                                                                                            =
                                                                                                            w
  '                                                                                                        """'
                                                                                                           ~
                                                                                                            \C
                                                                                                           =
                                                                                                            =
                                                                                                            """'
   Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 60 of 133 PageID #: 5319




                                                                                                            e
                                                                                                            •
                                                                                                            00
                                                                                                            •
                                                               1401                                          ~
FIGURE 14                                                     External or                                    ~
                                                                                                             ~
                                                          - - internal
                                                  ~                                                          ~
                                                              Notification/
                                                                                                            =~




                                                                                         1400                2'
                                                                                                            :--
                                                                              140?     Update remote
                                                                                   i; ECUs or GWs            ...
                                                                                                             N
                                                                                                            '"
                                     Select variables and
                                  Com Port (bus) for replication
                                                                     --------/ j       from Bulletin Boar
                                                                                                             N
                                                                                                             ....
                                                                                                             0
                                                                                                             QO
                                                                                     '
                                                                                    '' (data replication)
                                           Retrieve                1101
                                                                   ___
Task inactive -
                       /- 1406            Variables in
                                                                     ....
                                                                                   i                  )     rJJ
ait for notification                     Bulletin Board                            i'             /          =-
                                                                                                             ('D
                                                                                   :      /
                                                                                              /
                                                                                                             .....
                                                                                                             ('D



                                       Convert variables     j,--   1403
                                                                                   :
                                                                                   '
                                                                                     ~                       .......
                                                                                   ''
                                         to messages                                '
                                                                                   ''
                                                                                    '
                                                                                                             ........
                                                                                                             0

                                                                                   ''                        -....J
                                                                                    ''
                                        Write messages     ,-~ 1404
                                                                                   '''
                                          to com port


                                                               ;/~ 1405                                     d
                                                                                                            r.,;_
                                 yes
                                                                                                              """'
                                                                                                            '"=
                                                                                                              w
                                                                                                               =
                                                                                                            """'
                                                                                                            ~
                                                                                                             \C
                                                                                                            =
                                                                                                            =
                                                                                                            """'
           Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 61 of 133 PageID #: 5320




                                                                                                                         e
                                                                                                                         •
                                                                                                                         00
                                                                                                                         •
                                                                                   1501                                  ~
     FIGURE 15                                                             ___ External                                  ~
                                                                                                                         ~
                                                                               Notification I                            ~


1-------
                                                                               Activation
                                                                                                                         =
                                                                                                                         ~




                                                                     Receive    l,___-   1502          1500
                                                                  Message (POU)
                                                                                                       Store variable    2'
                                                                                                                         :--
                                                                                                                         N
                                                                                                       or message       ......
                                                                                                                         N
                                                                      Extract                          from remote       ....
                                                                                                                         0

                                     1505                           variables      -------- 1503       Gateway           QO


             Task inactive -
            Wait for notification   ----                            from POU
                                                                                                               i

                                                                                                               J         rJJ
                                                                                                                         =-
                                                                                                                         ('D


                                                                      Store
                                                                                                   :         /           ....
                                                                                                                         ('D

                                                                                                                         ....
                                     801 ·--    .........
                                                                  Variables in
                                                                                                   '

                                                                                                   ~
                                                                                                         /

                                                                                                                         Ul
                                                        ·----                                                            ........
                                                                                                                         0
                                                                  Bulletin Board
                                                                                                                         --.J


                                                                                           yes
                                           no
                                                                                                                         d
                                                                                                                         r.,;_


                                                                1504-/                                                  .=
                                                                                                                         .
                                                                                                                         """'
                                                                                                                         =
                                                                                                                         w
                                                                                                                        """'
                                                                                                                        ~
                                                                                                                         \C
                                                                                                                        =
                                                                                                                         =
                                                                                                                         """'
          Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 62 of 133 PageID #: 5321




                                                                                                                                                        e
                                                                                                                                                        •
                                                                                                                                                        00
                                                                                                1601                                                    •
    FIGURE 16                                                                                   External or                                              ~
                                                                             n,,,__   ~ internal                                                         ~
           ---------------------•v- -                                                           Notification/                                            ~
                                                                                                                                                         ~
                                                                                 !
                                                                                 i
----------- ---------------------------------------------------------~-------------
                                                                                                activation
                                                                                                                                                        =~


                                                                                                                                   1600
                                                                                 1
                                                                                                                             '     Store-and forward
                                                                                                                             '
                                                                                                            1602 !                 updating mechanism    2'
                                                                                                                                                        :--
                                                                                l                                        I   ''

                                                    Select POU (variables) and                             _,/
                                                                                                                 /
                                                                                                                     /                       I
                                                                                                                                                         ...
                                                                                                                                                         N
                                                                                                                                                        '"
                                                                                                                                                         N
                                                   Com Port (bus) for forwarding

                                                                                                                                             J           ....
                                                                                                                                                         0
                                                                                                                                                         QO
                        1607                                                    i

                                                                                                                                         I
                                                                   Retrieve
                             )                                                                         ,,- 1101
I aitTaskforinactive  - L/
                                                                  Variables in
                                                                 Bulletin Board
                                                                                                                                                        rJJ
                                                                                                                                                         =-
                                                                                                                                                         ('D
             notification
                                                                                i                                            '
                                                                                                                             '
                                                                                                                                       /
                                                                                                                                      //
                                                                                                                                                         .....
                                                                                                                                                         ('D

                                                                                                                                                         ....
                                                                 Convert POU                   ,,- 1603                      :-----                      O'I
                                                                                                                             ''
                                                                 to messages                                                  ''                         ........
                                                                                                                                                         0


                                                                                t.                                                                       -....J
                                                              Add routing and                 ,,/,...--     1604
                                                                  header                  -
                                     yes
                                                                Information
                                                                                                I
                                                                                                    /'"'   1605
                                                                                 ,             I

                                                          I   Write messages
                                                                to com port
                                                                                          l)                                                            d
                                                                                                                                                        r.,;_

                                                                                                                                                          """'
                                                        •------------------------i
                                                                                                                                                        '"=
                                                                                                                                                          w
                                                                                                                                                           =
                                                                                                                                                        """'
                                                                                                                                                        ~
                                                                                     no                                                                  \C
                                                                                                                                                        =
                                                                                                                                                        =
                                                                                                                                                        """'
  Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 63 of 133 PageID #: 5322




                                                                                                                                     e
                                                                                                                                     •
                                                                                                                                     00
                                                                                                                                     •
FIGURE 17                                                                              \                                             ~
                                                                                           "' 1701                                   ~
                                                                                                                                     ~

     1710                                 __ _..,                    Sleep                                                           ~


     Network shutdowr.,,.---                                         Mode
                                                                                           --...___,    Network wake-up
                                                                                                   "'~J.[i Config Mode
                                                                                                                                     =
                                                                                                                                     ~


     fn Debug Mo,./
                                                                                                              ·~ 1705


1704 \
             (
          Debug/      ~~~/'1111 !
                                         1709
                                     Network
                                     wake-up
                                     In Debug/
                                              /
                                                                                                                \         (- 1702
                                                                                                                                     2'
                                                                                                                                     :--
                                                                                                                                     N
                                                                                                                                    ......
                                                                                                                                     N
                                                                                                                                     ....
                                                                                                                                     0
                                                                                                                                     QO




         Emergency - -    Network \                                          I 1112                             Config               rJJ
           Mode           wake-up \                                          \Network                                                =-
                                                                                                                                     ('D

                                               In Run                         shut down                         Mode                 .....
                                                                                                                                     ('D



                          "'------             Mode                    l
                                                                             ·1·




                                                                              In Run                                                 ........:i
              \           11os-·-""'                                         \Mode                                                   ........
                                                                                                                                     0

              \
                  \
      1707 \ through
                     Resume
                      \
                     Run Mode
                                                \
                                                    \
                                                        \                                                            )               ....:i

                                                            \
    Activation of \ Network or                                  \                                                /   1706
    Debug          ·~cal event                                   \                                             / / Network Reboot
    Mode                    ·~                                                                            /.       In Run Mode       d

                                                                                           ----
                                                                                                                                     r.,;_
                                                                                                       ./,/
    through                   ""-........___
    Network or                             ---1 Run Mode                                                                            .=
                                                                                                                                     .
                                                                                                                                     """'
    local event
                                                                                                                                     =
                                                                                                                                     w
                                                                                   .....__f   1703                                  """'
                                                                                                                                    ~
                                                                                                                                     \C
                                                                                                                                    =
                                                                                                                                     =
                                                                                                                                     """'
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 64 of 133 PageID #: 5323


                                                      US 10,031,790 Bl
                                1                                                                       2
         SYSTEM, METHOD AND COMPUTER                                     message header that is needed for a specific communication
         PROGRAM PRODUCT FOR SHARING                                     link while other communication links may use a different
          INFORMATION IN A DISTRIBUTED                                   message header.
                  FRAMEWORK                                                 As a further option, resources in the network may be
                                                                    5    protected. Specifically, the resources in the network may be
                RELATED APPLICATION(S)                                   protected utilizing a schedule that allows information shar-
                                                                         ing utilizing the bulletin board. In another embodiment, the
    This application is a continuation of U.S. patent applica-           resources in the network may be protected utilizing sema-
 tion Ser. No. 15/405,110 filed Jan. 12, 2017, which is                  phores.
 continuation of U.S. patent application Ser. No. 14/011,705        10
                                                                            In even still another embodiment, the information may be
 filed Aug. 27, 2013, which is a continuation of U.S. patent             shared according to an internal clock, an external clock, etc.
 application Ser. No. 13/531,319 filed Jun. 22, 2012, now                During operation, objects may be generated based on a
 U.S. Pat. No. 8,566,843, which is a continuation of U.S.                change of state of the information stored in the bulletin
 patent application Ser. No. 12/182,570 filed Jul. 30, 2008,
                                                                    15
                                                                         board. Such objects may include, but are not limited to flags,
 now U.S. Pat. No. 8,209,705, which is a continuation of U.S.
                                                                         events, signals, interrupts, etc. Still yet, the information may
 patent application Ser. No. 10/737,690 filed Dec. 15, 2003,
                                                                         be stored in response to interrupts associated with the
 now U.S. Pat. No. 7,802,263, which, in tum, claims priority
 under 35 U.S.C. § 119 based on U.S. Provisional Applica-                processes.
 tion No. 60/434,018 filed Dec. 17, 2002, all of which are                  In use, the bulletin board may update the processes with
 incorporated herein by reference.                                  20   information at a first rate that differs from a second rate with
                                                                         which the processes send the information to the bulletin
           FIELD AND BACKGROUND OF THE                                   board. Optionally, the bulletin board may be accessed with
                     INVENTION                                           guaranteed access times, jitter, and bandwidth.
                                                                            In addition, the bulletin board may be updated irregularly
    The present invention relates to the field of distributed       25   and triggered by internal or external objects including, but
 control and monitoring systems that may include certain                 not limited to flags, events, signals, interrupts, etc. Event
 temporal behavior.                                                      triggers may be provided independent of a link connection
    Such technology may optionally apply to electronic                   between nodes where the processes are carried out. More-
 vehicle communication and control systems, real-time moni-              over, failure redundancy may be provided through multiple
 toring systems, industrial automation and control systems,         30
                                                                         independent links across diverse physical connections.
 as well as any other desired system.                                       As yet another option, the information may have a user-
                                                                         configured constraint associated therewith. Such constraint
             SUMMARY OF THE INVENTION
                                                                         may include a memory constraint, a real-time constraint, etc.
    A system, method and computer program product are               35
                                                                         As a further option, the constraint may be configured uti-
 provided for sharing information in a distributed system.               lizing a tool.
 After information is received, it is stored on a bulletin board.
 In use, the information is shared, in real-time, among a                      BRIEF DESCRIPTION OF THE DRAWINGS
 plurality of heterogeneous processes.
    In one embodiment, both past and present instances of the       40     FIG. 1 is a block diagram of an embodiment of a system
 information may be stored on the bulletin board. As an                  of one embodiment;
 option, the information may be replicated among a plurality               FIG. 2 is a block diagram generally depicting an embodi-
 of the bulletin boards. Optionally, first information may be            ment of an ECU as part of the system illustrated in FIG. 1;
 processed utilizing a first bulletin board and stored utilizing           FIG. 3 is a block diagram generally depicting an embodi-
 a second bulletin board. Still yet, the bulletin boards may be     45   ment of a Gateway device as part of the system illustrated in
 hierarchical.                                                           FIG. 1;
    In another embodiment, the processes may access mul-                   FIG. 4 is a block diagram of an embodiment of the
 tiple sections of the bulletin board. Further, the bulletin             software architecture assumed for one embodiment.
 board may send notifications to the processes based on a                  FIG. 5 is a block diagram of an embodiment of the
 state of the information on the bulletin board.                    50   middleware that contains the methods of one embodiment.
    Optionally, the information may include variables. For                 FIG. 6 is a block diagram of an embodiment of the
 example, the information may include input variables, out-              bulletin board that describes the process interaction of one
 put variables, etc. Moreover, the processes may include local           embodiment.
 processes, remote processes, etc. Still yet, the processes may            FIG. 7 is a block diagram of an embodiment of the
 include event triggered processes and/or time triggered            55   bulletin board that describes the process interaction with
 processes. In use, each of the processes may process the                multiple external communication buses as part of one
 information in a manner that is isolated from temporal                  embodiment.
 characteristics associated with the network.                              FIG. 8 is a flow chart diagram of an embodiment of the
    In still another embodiment, the information may be                  variable store from remote I/0 method of one embodiment.
 extracted from a message received by a bulletin board              60     FIG. 9 is a flow chart diagram of an embodiment of the
 manager. Moreover, the information may be converted from                variable store from local I/0 method of one embodiment.
 a signal received by a bulletin board manager. Even still, the            FIG. 10 is a flow chart diagram ofan embodiment of the
 information may be shared in a single task, may be shared               variable method of one embodiment.
 according to a schedule, and/or may be shared with an                     FIG. 11 is a flow chart diagram of an embodiment of the
 operating system. Optionally, dynamic preemptive schedul-          65   variable retrieve method of one embodiment.
 ing may be provided. Also, the information may be shared                  FIG. 12 is a flow chart diagram ofan embodiment of the
 across the communication network with only a portion of a               application process using the method of one embodiment.
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 65 of 133 PageID #: 5324


                                                     US 10,031,790 Bl
                               3                                                                     4
    FIG. 13 is a flow chart diagram of an embodiment of the             present description, such information may include data, a
 local I/0 update from bulletin board method of one embodi-             signal, and/or anything else capable of being stored and
 ment.                                                                  shared.
    FIG. 14 is a flow chart diagram of an embodiment of the                The highest level in the hierarchical system is the system
 variable replication method of one embodiment.                    5    level. The system level gateway (101) may be connected to
    FIG. 15 is a flow chart diagram of an embodiment of the             ECUs on the system level multiplexing bus (117), to sub-
 message store from remote gateway method of one embodi-                sequent gateways (103) that also link to subsequent com-
 ment.                                                                  munication buses (110), and to external components (120)
    FIG. 16 is a flow chart diagram ofan embodiment of the              that may contain diagnostics devices (121), development
                                                                   10   tools (122), other add-on devices (123) or other instances of
 message forward to remote ECU or Gateway method of one
                                                                        distributed embedded communication and computing sys-
 embodiment.
                                                                        tems (100). In addition, the system gateway (101) may also
    FIG. 17 is a state transition diagram of an embodiment of
                                                                        be connected to an external gateway (131) that may link the
 the mode switching method of one embodiment.                           system to a remote device (132) through wireless or wired
                                                                   15   wide-area-networks such as the Internet, using standard
                 DETAILED DESCRIPTION
                                                                        protocols such as UDP/IP, TCP/IP, RTP, HTTP, SOAP,
                                                                        JAVA, etc. or nonstandard proprietary protocols.
    FIG. 1 is a block diagram generally depicting elements of              Subsequent to the system level may be several layers of
 an embodiment of the present distributed embedded com-                 groups and subgroups that are link to the higher levels via
 munication and computing system. The system architecture          20   gateways (101,103,104,105).
 may be situated in automotive electronics or industrial                   During the design-time of the system, not all ECUs may
 control and monitoring systems. In an automotive environ-              exist. Therefore, the development tool (122) may provide a
 ment, the various Electronic Control Units (ECUs, 102)                 plug-in component or virtual ECU/GW (115) that directly
 control complex applications such as engine control, brake             links into the wired multiplexing bus or wireless network
 control, or diagnostics. They are either connected to sensors     25   (110) and also allows for separate control functions via a
 and actuators via discrete links or simple standard functions          tool-link (116).
 such as sensors and actuators are organized into separate sub             The block diagram in FIG. 2 depicts the detailed elements
 networks.                                                              within a generic ECU (200) that is one embodiment ofECU
    These complex functions such as braking, engine-control,            (102). The ECU (200) typically contains a micro-processor
 etc. are then grouped into the backbone system functions for      30   (201), volatile memory (204) such as RAM, S-RAM or
 the car, such as body control, power train and chassis. The            similar, non-volatile memory (203) such as EEPROM,
 backbone also includes the vehicle's high level functions              FLASH, etc., a real time clock for internal timing of
 such as diagnostics, telematics and entertainment systems.             processes (205), a watchdog (206) to maintain the health of
                                                                        the system, one or more communication bus controllers
    Therefore the system is typically hierarchically organized
                                                                   35   (207) with associated drivers (208), digital I/0 (209) with
 and includes a variety of gateways (101,104,105), which
                                                                        line drivers (210), and analog I/0 (211) with associated
 relay messages up and down through the system layers. Each
                                                                        analog signal conditioning (212).
 layer may contain multiple electronic control units (ECU,                 In an alternate embodiment, the ECU (200) may also
 102) that are connected through wired serial multiplexing              contain a wireless communication controller (311) and a
 bus-systems such as Controller Area Network (CAN or               40   RF-Front-end (312) as outlined in FIG. 3. The software
 ISOl 1898), Flexray, LIN, J1850, J1708, MOST, IEEE1394,                (202) can either be stored in local non-volatile memory
 and other similar serial multiplexing buses or through wire-           (203) or partially downloaded via the communication link
 less multiplexing systems such as IEEE802.11, IEEE802.15,              (207,208) and stored in the volatile memory. The software is
 Bluetooth, Zigbee, or similar other wireless links.                    then executed in the microprocessor (201).
    Typically, functions provided by an ECU (102) are bound        45      The block diagram FIG. 3 depicts the detailed elements
 to hard real-time temporal behavior. In the context of the             within a generic gateway (300) that is one embodiment of
 present description, real-time may include any response time           Gateway (101,103,104,105) in FIG. 1.
 that may be measured in milli- or microseconds, and/or is                 FIG. 4 outlines one embodiment of the software archi-
 less than 1 second.                                                    tecture in an embedded system. The hardware abstraction
    The ECU may receive a set of real-time input variables         50   layer (405) allows the system developer to adapt a standard
 from local sensors (108), which are connected via discrete             operating system to a specific hardware as used in an ECU
 signal lines (113), or from networked sensors (106), which             (200) or gateway (300). The hardware abstraction layer
 are connected through a multiplexing bus-system (112). The             (405) adapts the real-time operating system (403) and the
 ECU may also share variables with other ECUs (102) that                device drivers (404) to a specific hardware implementation.
 are either connected on the same physical multiplexing bus        55      One embodiment includes the middleware (402) that has
 or that it can reach through a gateway (101,103,104).                  direct access to the real-time operating system (403), the
    Then the ECU (102) processes the input variables and                device drivers (404) and the hardware abstraction layer
 generates a set of output variables that are either shared with        (405). The middleware isolates the application from input/
 other ECUs (102) as described above, or which are output to            output functions and allows multiple applications to share
 local actuators (109), which are connected via discrete signal    60   common variables locally. In addition, the middleware lets
 lines (113), or to networked actuators, which are connected            applications share variables with remote applications/pro-
 through a multiplexing bus (112). ECUs (102) typically                 cesses. In the context of the present description, a process
 share information with devices that are connected on the               may refer to any hardware and/or software operation, etc.
 same physical multiplexing system. This method of infor-                  In one embodiment, the middleware can directly interface
 mation sharing is called horizontal information sharing in a      65   with the input/output mechanisms of the hardware without
 hierarchical system. Gateways (101,103,104) link multiple              utilizing an operating system (403) or hardware abstraction
 physical multiplexing systems together. In the context of the          layer (405).
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 66 of 133 PageID #: 5325


                                                     US 10,031,790 Bl
                               5                                                                      6
    Another embodiment of the middleware utilizes a pre-                bulletin boards with relational links between the variables in
 emptive multitasking operating system with explicit control            the bulletin boards. The relations are defined by data pro-
 of resources. In an alternate embodiment, the middleware               cessing functions that the gateway can operate on bulletin
 can be built with a static multitasking scheme with implicit           boards to obtain new information that can be stored in yet
 resource management or be part of a single task system.           5    another bulletin board.
    Referring now to FIG. 5, the middleware (402) contains                 The bulletin board (601) may contain but is not limited to
 the bulletin board manager (501), a local signal communi-              events (607), real-time variables (608), diagnostics data
 cation interface (503), a remote message communication                 (609), configuration parameters (610), and firmware (611) to
 interface (504), and an application programming interface              upgrade individual components of the executable code or the
 (502). The application interface (502) provides methods and       10
                                                                        entire software of a processing node. Each type of informa-
 data interfaces to a plurality of applications. In one embodi-
                                                                        tion may include one or more sections so that individual
 ment, the application interface is an object library that can
                                                                        processes are not blocked if they access separate sections of
 be linked to an application at design time.
    The bulletin board manager (501) contains an upgrade                data.
 and configuration manager (507), an event manager (505), a        15
                                                                           The memory of the bulletin board is subdivided into areas
 data access manager (508), and a data integrity watchdog               that nodes on each external network can read from and write
 (506). The upgrade and configuration manager (507) is                  into and other areas that an external network may only read
 necessary to configure the data structure of the bulletin              from. The data contained in the bulletin board may be stored
 board and to make executable code available to individual              in volatile or non-volatile memory. Each data entry may
 processing nodes. In the context of the present description,      20   consist of one value or an array of values that also may
 the bulletin board may refer to any database that enables              represent a time series.
 users to send and/or read electronic messages, files, and/or              In one embodiment, each application process (603), local
 other data that are of general interest and/or addressed to no         signal communication process (605), remote message com-
 particular person/process.                                             munication process, and the bulletin manager (602) can
    The access manager provides access control mechanisms          25   individually access the bulletin board using operating sys-
 for the code update and configuration mode. It also may                tem functions for resource management that may include
 control access rights for individual applications at execution         semaphores, events, signals, call-back routines, flags, etc. in
 time in the run mode.                                                  an alternate embodiment of the system the bulletin-board
    The event manager (505) captures input-output events as             manager controls all interaction with the bulletin-board and
 variables and generates new events, flags, or signals based       30
                                                                        all applications have to pass data to the bulletin-board
 on operations on state variables in the bulletin board. Such
                                                                        manager. This approach simplifies the interaction with the
 operations may include test of maximum values, the occur-
                                                                        bulletin board, but adds delay time and jitter to the state
 rence of logically combined events, the result of an integrity
                                                                        variables.
 check, or events and signals that are created based on any
 other logical or arithmetic computation on the state variables    35
                                                                           At design time, various hierarchies of memory manage-
 that are stored in the bulletin board. The actual processing of        ment can be applied. In practice it is more efficient to allow
 data and manipulation of data may be done in the application           each sub network and subsystem to place system variable
 that uses the middleware (402). The data integrity watchdog            data into local bulletin boards. This is because many system
 analyses the stored state variables for its integrity and              variables are primarily used only within their subsystem or
 generates events or flags if any problem occurs.                  40   sub network. By placing local information in a shared
    The local signal communication interface (503) interfaces           memory (local bulletin board), it can be used by multiple
 with the local discrete input/output hardware to update the            processes on this processor node. A group bulletin board
 bulletin board with new variables and to update the input/             allows devices on a sub-network to share information with
 output interfaces with the state variables from the bulletin           a minimum of network traffic. A system bulletin board
 board. It also converts state variables to input/output signals   45   allows access to system-wide variables and information.
 and input/output signals to state variables that can be stored            FIG. 7 illustrates the logical architecture of the intercon-
 in the bulletin board. The conversion process may contain              nection between three heterogeneous network controllers
 scaling of signals as well as offset compensation. Typically           (702, 703, 704), the associate Operating System interfaces
 this processing helps to convert I/0 signals that are mea-             (705), the remote message communication process (706),
 sured in Volt to a physical entity and vice versa. The            50   the bulletin board (608), and the application process (606).
 communication with the local discrete input output system              The connection to each communication controller is funda-
 can be triggered by events or signals can be sampled                   mentally implemented at the physical interface (the wire,
 time-triggered based on a cyclic global or local time base.            fiber or electromagnetic wireless interface). Each of the
    The remote message communication interface (504) inter-             higher level layers (data link, network, etc) in the commu-
 faces to serial multiplexing interfaces (buses) that are con-     55   nication interface (705) deals with specific features of the
 nected to the specific processing node (ECU or Gateway). It            individual communication process. In practice these layers
 extracts variables from a plurality of messaging protocols             are typically represented in a message by "header" bits that
 and stores them in the database. It also replicates local              contain information about that layer of the network being
 bulletin-board state variables to the associated processing            used to send the message.
 nodes by composing the appropriate messages for each              60      Using this model, each communicated message may be
 communication link. The message transfer can be initiated              processed at each layer to remove (and use) the associated
 triggered by a bus event, by a local event, or by a time-              header information for that level. Once all layers are pro-
 triggered mechanism that uses a cyclic local or global time            cessed the remaining packet data unit (PDU) represents the
 base.                                                                  datum or core information carried by the overall message. In
    FIG. 6 shows the concept of an extended bulletin board or      65   one embodiment, each communication controller has an
 an embedded real-time database (601). In this embodiment               associated communication interface and an associated
 the ECU (102) or the Gateway (101) hosts one or multiple               remote message conversion mechanism. For instance com-
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 67 of 133 PageID #: 5326


                                                     US 10,031,790 Bl
                               7                                                                      8
 munication bus controller 2 (703) has an associated com-                  FIG. 8 details the remote messaging process (706)
 munication interface 2 (709), and an associated remote                 described in FIG. 7. Referring now to FIG. 8, the core
 message conversion 2 (710).                                            process of storing data from remote processes that are
    This arrangement allows the remote message process                  communicated through multiplexed communication links,
 (706) to directly access information at the data link layer and   5    into the bulletin board is described. An external notification
 interface it with the bulletin board. A network layer is not           or task activation starts the process. Then a message (802) is
 necessary. The remote message communication process                    received from the operating system layer.
 (706) has a multi-network access interface (essentially a                 In an alternate embodiment, the message is directly cop-
 processing capability that can interpret and apply the header          ied form the input register of the communication controller.
                                                                   10   Then the process extracts variables from the message. Addi-
 information for a variety of networks) and the bulletin board
                                                                        tional signal adaptation may be necessary. The sub-process
 read/write memory access. Now, the individual processing
                                                                        804 stores the variables in the bulletin board. If the process
 nodes do not need to know about the existence of multiple
                                                                        only updates one section of the bulletin board it waits for the
 networks. Each variable can be accessed from all connected             next message notification (806). If variables in multiple
 physical networks in their proprietary format. Thus the           15   sections need to be updated, the process repeats (804).
 normalization of the information has only to be handled at                FIG. 9 shows the data update from local input/output
 the gateway through replication of stored data to multiple             peripherals. The process starts with an internal or external
 attached networks.                                                     notification or task activation. Typically this process is
    Continuing with FIG. 7, the communication procedure is              repeated cyclic triggered by an internal or external real-time
 described. In the given example, an external event (701) on       20   clock. When the process is activated, it samples or polls the
 communication controller 2 (703) triggers the operating                local input ports that may include analog and digital signals
 system to notify the remote message communication process              (902). Then it converts these signals to real-time variables
 (706) that data is available. The notification may be a flag,          by using the conversion parameters stored in the bulletin
 a call-back routine, an event, or any other operating signal.          board. The signal conditioning parameters van either be
 The associated remote message conversion method 2 (710)           25   defined at design time or adaptively updated by the appli-
 extracts the data (e.g. real time variables) from the message          cation process. Then the process stored the new state vari-
 PDU and stores the data in the bulletin board (608). It may            ables in the bulletin board using the sub-process (804)
 also store the associated event as variable in the bulletin            described above.
 board and signal the bulletin-board event manager that new                FIG. 10 describes the bulletin board store procedure (804)
 data is available.                                                30   in more detail. Before new data can be stored in the bulletin
    The bulletin event manager then notifies the application            board, the procedure has to request the access right to the
 process (606) with the appropriate mechanism. In addition,             common resource, a section of the non-volatile or volatile
 the event manager may trigger the sampling of local signals            memory, from the operating system (1001). This is called
 using the local signal communication process (605)                     explicit resource management.
 described in FIG. 6. Finally the bulletin event manager may       35      If the resource is available, the process gets the resource.
 trigger the bulletin board manager (707) to perform integrity          If the resource is not available, it may try it again after a
 checks or generate additional events based on the change of            waiting period (1011) until the resource is available. After a
 the state variables.                                                   certain time has elapsed (1009) beyond a configurable
    One embodiment provides a new mechanism for creating                threshold, the temporal behavior of the state variable can't
 an information interconnection between two or more het-           40   be captured any longer and the middle-ware may send an
 erogeneous communication networks. In the context of the               error notification to the associated process.
 present description, heterogeneous networks may refer to                  After reserving the resource (1003), the bulletin board
 any different communication networks with at least one                 store mechanism (804) timestamps the state variable for
 aspect that is different.                                              future temporal reference (1004). Then, the bulletin board
    The approach uses a common, or shared storage system           45   store procedure (804) copies the variables or parameters
 that is connected to all of the system networks through                from its private memory (1006) to the shared bulletin-board
 network interfaces. A critically important feature of the              memory (601). Then it releases the bulletin board resource.
 bulletin board approach is that the complexity of the bulletin            In an alternate embodiment, the bulletin board store
 board grows linearly with the number of networks (as                   procedure (804) has exclusive access to the bulletin board
 opposed to as N(N-1) for the gateway approach), and in            50   (601) and does not need operations 1002, 1003, 1007, 1009,
 one-to-many situations the number of message transforma-               1010, and 1011 because the resource access is realized
 tions is half that of the standard networking approach.                through implicit resource management. This can be
    In an alternate embodiment of the remote message com-               achieved with either static task scheduling or by allowing
 munication process (706) any remote process can access                 only the bulletin board store procedure (804) to access the
 data via a single network interface. This approach requires       55   bulletin board ( 601 ).
 a network layer in each processing node and therefore adds                FIG. 11 describes the bulletin board retrieve procedure
 overhead to communications. To communicate between two                 (1101) in more detail. Before data can be retrieved from the
 heterogeneous networks, this process may then be repeated              bulletin board, the procedure has to request the access right
 in reverse by adding back the header information for the               to the common resource, a section of the non-volatile or
 various layers of the second network, and eventually putting      60   volatile memory, from the operating system (1102).
 the message onto the second network's physical link. The                  If the resource is available, the process gets the resource.
 remote message communication manager (706) then can be                 If the resource is not available, it may try it again after a
 simplified to only one message assembly and disassembly                waiting period (1108) until the resource is available. After a
 mechanism.                                                             certain time has elapsed (1109) beyond a configurable
    FIGS. 8-17 illustrate the method of operation of one           65   threshold, the temporal behavior of the state variable can't
 embodiment of the present system, and also refer to aspects            be captured any longer and the middle-ware may send an
 and elements one embodiment shown in FIGS. 1 through 7.                error notification to the associated process (1110).
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 68 of 133 PageID #: 5327


                                                     US 10,031,790 Bl
                                9                                                                     10
    After reserving the resource (1104), the bulletin board              be replicated (1503), and stores the variables in the bulletin
 retrieve mechanism (1101) copies the variables or param-                board with procedure (801 ). In an alternate embodiment, this
 eters from the shared bulletin-board memory (601) to its                procedure may also be used to store a packet data unit (PDU)
 private memory (1006). Then, it releases the bulletin board             in the bulletin board for later replication on the same or a
 resource.                                                          5    different communication link.
    In an alternate embodiment the bulletin board retrieve                  This store and forward networking mechanism can be
 procedure (1101) has exclusive access to the bulletin board             implemented without the need for complex networking
 (601) and does not need operations 1103, 1104, 1106, 1108,              protocols and is therefore well suited for limited processing
 1109, and 1110. Because the resource access is realized                 power and memory environments. It also works in soft-real
 through implicit resource management, this can be achieved         10
                                                                         time environments when no strict temporal behavior is
 with either static task scheduling or by allowing only the
                                                                         required. The data store operation (801) may be repeated for
 bulletin board retrieve procedure (1101) to access the bul-
                                                                         a plurality of bulletin board sections. If the data replication
 letin board (601).
    Referring to FIG. 12, the application process (1200)                 process is a cyclic procedure, it waits until the next activa-
 utilizes the bulletin board retrieve mechanism (1101) to           15
                                                                         tion occurs (1505).
 access all parameters, events, and real-time variables from                Continuing now with FIG. 16, the store and forward
 the bulletin board. Thus the application process is decoupled           updating mechanism (1600) replicates messages from
 from the temporal behavior of the input/output variables and            remote processing nodes to other processing nodes from
 can be triggered by a plurality of events (1201).                       stored packet data units in the bulletin board. This process
    The application process may retrieve one or multiple sets       20   can be triggered by a plurality of notification mechanisms
 of variables stored in a plurality of memory sections. Then             (1601), such as internal or remote events, alarm signals,
 the application process processes the variables (1203) with             internal and external timers, and flags set in the bulletin
 its method. Because the method is not tied to the location of           board. The communication bus may also issue these notifi-
 the input/output variables, the application process can be              cations.
 moved or replicated to a plurality of processing nodes             25      The process (1600) then selects a message to be for-
 (ECUs or Gateways). After processing the input variables                warded (1602) and the appropriate communication link and
 and generating a set of output variables, the application               retrieves the PDU with the bulletin board retrieve mecha-
 process uses the bulletin board store method (801) to update            nism (1101). It then adds the appropriate messages header
 one or a plurality of memory sections in the bulletin board.            for the communication link (1603) and may add routing
 If the application process is a cyclic procedure, it waits until   30   information (1604). Finally the update process (1600) writes
 the next activation occurs (1205).                                      the messages to the communication port (1605). If the
    Continuing with FIG. 13, the update local I/0 from                   updating process is a cyclic procedure, it waits until the next
 bulletin board process (1300) utilizes the bulletin board               activation occurs (1607).
 retrieve mechanism (1101) to access real-time variables                    FIG. 17 describes the various modes that the distributed
 from the bulletin board and convert them to output signals         35   communications and computing system (100) can be oper-
 (1302) that can be written to the output port (1303). The I/0           ated in. In one embodiment, the system operates in various
 update process may retrieve one or multiple sets of variables           distinct modes in order to preserve the integrity of the
 stored in a plurality of memory sections. If the I/0 update             system and still allow for changing the architecture and
 process is a cyclic procedure, it waits until the next activa-          behavior of the network or the roles of the individual nodes.
 tion occurs (1305).                                                40   When the distributed computing and communication system
    FIG. 14 describes the data replication process (1400).               wakes up from the sleep mode (1701 ), it can enter a
 This process can be triggered by a plurality of notification            configuration and upgrade mode (1702), an emergency or
 mechanisms, such as events, alarm signals, internal and                 debug mode (1704), or the normal real-time run mode
 external timers, and flags set in the bulletin board. It then           (1703). The root node or system gateway in a distributed
 selects a subset of variables to be replicated and a commu-        45   communication and computing system defines the mode
 nication port (1402). Next it retrieves the variables from the          based on the existence of external events, such as an external
 bulletin board with mechanism (1401) and assembles the                  control command, internal events, a system failure, or failed
 messages for the specific communication link (1403). The                integrity check.
 message may include an address or identification number for                Referring now to FIG. 1, the external commands may be
 all bulletin boards and associated processing nodes (ECUs          50   generated from a development tool (122) or a remote device
 and Gateways).                                                          (132) that is connected via a remote gateway (131). In an
    Finally, it writes the messages to the communication port            alternate embodiment, eachECU (102) or virtual ECU (115)
 (1404). In an alternate embodiment, it handles the messages             can trigger the system to enter a different operating mode.
 to the associated interface procedure of the operating sys-                Continuing with FIG. 17, in the configuration mode
 tem. Then it repeats the procedure, until all variables are        55   (1702), the system software and the information-sharing
 updated on all communication ports. If the data replication             configuration can be updated via a secure communication
 process is a cyclic procedure, it waits until the next activa-          link with encrypted commands. Each processing node (ECU
 tion occurs (1405).                                                     or gateway) may have security mechanisms such as a
    Referring now to FIG. 15, the store message from remote              certificate that allows it to identify and authorize another
 processing node (gateway or ECU) process (1500) describes          60   entity (remote gateway, remote ECU, or development tool)
 how replicated data is stored in the bulletin board. This               to make changes to its bulletin board parameters.
 process can be triggered by a plurality of notification mecha-             The remote entity may also download a new firmware to
 nisms, such as internal or remote events, alarm signals,                the bulletin board. The ECU or gateway can store this new
 internal and external timers, and flags set in the bulletin             firmware in its non-volatile memory while it backs up the
 board. The communication bus may also issue these notifi-          65   original image on the bulletin board for the case that the new
 cations. The process (1500) then reads a message from the               software is not functional. In the update mode, the distrib-
 communication port (1502), selects a subset of variables to             uted system can also reconfigure the communication and
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 69 of 133 PageID #: 5328


                                                     US 10,031,790 Bl
                              11                                                                      12
 computing infrastructure based on a new set of parameters              cesses. This extension allows definition of a set of data
 that need to be stored in the individual bulletin boards.              processing operations that would be done once in a network
    In the normal run mode (1703), the system operates in the           and would be instantly available for connected nodes.
 real-time information sharing mode and network configu-                Examples for operations are sensor data state observers,
 ration and certain parameters can't be changed. That pro-         5    diagnostics, integrity checks, fail-safe mechanisms, etc.
 tection allows defining deterministic temporal behavior on                5) The concept that an embedded communication and
 all communication links. But any processing node may enter             computing network can run in multiple modes in order to
 a debug/emergency mode (1704) if a failure or other quali-             provide for a guaranteed deterministic behavior of the
 fying event occurs.                                                    system. This property can be achieved by only allowing
    In the emergency mode, a processor executes an alternate       10   change to the configuration and/or the functions (SW code)
 procedure that maintains the temporal behavior on the                  in a secured configuration and upgrade mode. If the network
 communication links but may reduce or increase the amount              is booted in the normal operating mode, all processors
 of information shared with other processors. It also lets other        execute the existing code and only allow data sharing
 processing nodes check on the integrity of sensors and                 through the bulletin boards. The emergency or debug mode
 actuators. In the maintenance and upgrade mode, an external       15   lets the network run in a fail-safe reduced operation mode or
 system can upgrade executable code images and the bulle-               in a diagnostic mode that allows inspection of the system,
 tin-board configuration via secure communication links.                while it is running. For each operating mode, the gateway
    A system and method are thus provided for sharing                   can store a processing image on the bulletin board. The
 information within a distributed embedded communications               advantage of this procedure is that only the communication
 and computing system and with components outside the              20   hubs need to deal with secure data transfer and encryption
 embedded system. The information sharing mechanism                     while the peripheral nodes in the network can be relative
 relies on a bulletin board that may include a small database           simple in design.
 operating under hard real-time conditions with minimal                    6) The concept of designing the topology of a distributed
 delays, communication latency, and jitter. The embedded                computing and communication system independent of the
 database or bulletin board isolates a real-time application in    25   definition of the individual functions that the network per-
 a Electronic Control Unit (ECU) from various other real                forms. Each processing task is only associated with a
 time applications and from input output signals in the same            bulletin board, but isolated from I/0 processing.
 module (local information sharing), from event-triggered                  Of course, these are all optional embodiments/enhance-
 communications with applications in other modules, and                 ments.
 from time-triggered communications with applications in           30      While various embodiments have been described above,
 other modules.                                                         it should be understood that they have been presented by the
    One design criteria of the database is that the temporal            way of example only, and not limitation. Thus, the breadth
 behavior of communications does not impact the real-time               and scope of a preferred embodiment should be not limited
 computing task and provides enough information access                  by any of the above described exemplary embodiments, but
 performance at peak time demand. Typically, distributed           35   should be defined only in accordance with the following
 embedded systems consist of a static structure that can be             claims and their equivalents.
 analyzed at design time. In addition to the real-time opera-              What is claimed is:
 tion, the proposed method for information sharing also                    1. An apparatus, comprising:
 provides access to the parameters of the embedded system                  an automotive electronic control unit including a non-
 and allows for software upgrades of certain modules.              40         transitory memory storage comprising instructions, and
    The present embodiment addresses the shortcomings of                      at least one hardware processor in hardwired commu-
 traditional computer networks with following enhance-                        nication with the memory storage, wherein the at least
 ments:                                                                       one hardware processor executes the instructions to:
    1) The concept of multi-mode storage that links two or                    identify information associated with a message
 more communication networks via a bulletin board. The             45            received utilizing a Flexray network protocol asso-
 bulletin board is a multi-mode storage that can be thought of                   ciated with a Flexray network that is a physical
 an extension to shared memory that can be accessed by local                     network;
 and remote processes at attached networks. There may be                      in response to the identification of the information,
 multiple hierarchical layers of bulletin boards depending on                    issue a storage resource request in connection with a
 the topology of the communication system. The bulletin            50            storage resource of the automotive electronic control
 board increases the network efficiency by reducing the                          unit and determine whether the storage resource is
 number of transactions needed to access remote variables.                       available for storing the information, where the stor-
    2) The concept of a direct-access bulletin board that does                   age resource is configured to store the information
 not require a network layer translation of messages on each                     that is received utilizing the Flexray network for the
 node of the network. Even though this approach restricts the      55            purpose of sharing the information utilizing a Con-
 reach of each node to only adjacent nodes and the next                          troller Area Network that is another physical net-
 gateway, this still allows cross-network variable sharing                       work;
 though vertical real-time replication of data.                               determine whether a threshold has been reached in
    3) The concept of hierarchical bulletin board management                     association with the storage resource request;
 that allows restriction of information access to certain levels   60         in the event the storage resource is not available and the
 in a network, but still allows the replication of information                   threshold associated with the storage resource
 to other nodes in the network. This paradigm follows the                        request has not been reached, issue another storage
 path of reducing the information amount from the leaves of                      resource request in connection with the storage
 the network to central control and diagnosis hubs.                              resource;
    4) The concept that a gateway can host an assembly of          65         in the event the storage resource is not available and the
 bulletin boards or embedded database that allows operations                     threshold associated with the storage resource
 on bulletin boards to generate events for associated pro-                       request has been reached, send a notification;
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 70 of 133 PageID #: 5329


                                                      US 10,031,790 Bl
                               13                                                                      14
       in the event the storage resource is available, store the          tive electronic control unit and the sharing being completed
          information utilizing the storage resource; and                 by the information arriving at a destination, is less than one
       share the information utilizing a Controller Area Net-             microsecond.
          work protocol associated with the Controller Area                  4. The apparatus as recited in claim 1, wherein the
          Network, the automotive electronic control unit            5    automotive electronic control unit is configured such that the
          remaining in hardwired communication with the                   identifying, the issuing the another storage resource request,
          Flexray network and the Controller Area Network,                and the sending the notification collectively occur in less
          and including:                                                  than one microsecond.
          a first interface for interfacing with the Flexray                 5. The apparatus as recited in claim 1, wherein the
                                                                     10
             network, the first interface including a first inter-        automotive electronic control unit is configured such that the
             face-related data link layer component that uses             identifying, the issuing of the storage resource request, the
             Flexray network-related data link layer header bits          storing the information, and an initiation of the sharing
             and a first interface-related network layer compo-           collectively occur in less than one microsecond.
             nent that uses Flexray network-related network          15
                                                                             6. The apparatus as recited in claim 1, wherein the
             layer header bits; and                                       automotive electronic control unit includes a gateway for
          a second interface for interfacing with the Controller          concurrently sending the information to the Controller Area
             Area Network, the second interface including a               Network in addition to at least one other network.
             second interface-related data link layer component              7. The apparatus as recited in claim 1, wherein the
             that uses Controller Area Network-related data          20   automotive electronic control unit is configured such that the
             link layer header bits and a second interface-               information is shared without multiplexing.
             related network layer component that uses Con-                  8. The apparatus as recited in claim 1, wherein the
             troller Area Network-related network layer header            automotive electronic control unit is configured such that the
             bits;                                                        information is shared by the automotive electronic control
    wherein the automotive electronic control unit is config-        25   unit from a first node on the Flexray network directly to a
       ured such that:                                                    second node on the Controller Area Network.
    the second interface-related network layer component                     9. The apparatus as recited in claim 1, wherein the
       uses the Controller Area Network-related network layer             automotive electronic control unit is configured such that the
       header bits by adding the Controller Area Network-                 information is shared by the automotive electronic control
       related network layer header bits to a data unit includ-      30   unit from a first node on the Flexray network to a second
                                                                          node on the Controller Area Network without involving any
       ing the information, and then the second interface-
                                                                          other nodes.
       related data link layer component uses the Controller
                                                                             10. The apparatus as recited in claim 1, wherein the
       Area Network-related data link layer header bits by
                                                                          automotive electronic control unit is configured such that the
       adding the Controller Area Network-related data link          35   storage resource is not a buffer.
       layer header bits to the data unit, before communicating              11. The apparatus as recited in claim 1, wherein the
       the data unit on a physical link of the Controller Area            automotive electronic control unit includes a gateway for
       Network;                                                           concurrently sending the information to the Controller Area
    the first interface-related data link layer component uses            Network in addition to a Local Interconnect Network; the
       the Flexray network-related data link layer header bits       40   information is shared without multiplexing; and the storage
       by removing the Flexray network-related data link                  resource is not a buffer.
       layer header bits from another data unit, and the first               12. The apparatus as recited in claim 11, wherein the
       interface-related network layer component uses the                 automotive electronic control unit is configured such that the
       Flexray network-related network layer header bits by               information is shared by the automotive electronic control
       removing the Flexray network-related network layer            45   unit from a first node on the Flexray network to a second
       header bits from the another data unit, where the                  node on the Controller Area Network without involving any
       information is extracted from the another data unit                other nodes.
       before the sharing; and                                               13. The apparatus as recited in claim 11, wherein the
    a duration between the information being received at the              automotive electronic control unit is configured such that
       automotive electronic control unit, and the sharing           50   other information is shared utilizing a Local Interconnect
       being completed by arriving at a destination, is less              Network protocol associated with the Local Interconnect
       than one millisecond.                                              Network, and the automotive electronic control unit remains
    2. The apparatus as recited in claim 1, wherein the                   in hardwired communication with the Local Interconnect
 automotive electronic control unit is configured such that the           Network via a third interface for interfacing with the Local
 information is also shared in less than the one millisecond         55   Interconnect Network, the third interface including a third
 utilizing, in addition to the Controller Area Network proto-             interface-related data link layer component that uses Local
 col, a Local Interconnect Network protocol associated with               Interconnect Network-related data link layer header bits.
 a Local Interconnect Network, and the automotive electronic                 14. The apparatus as recited in claim 13, wherein the
 control unit remains in hardwired communication with the                 automotive electronic control unit is configured such that a
 Local Interconnect Network via a third interface for inter-         60   duration between the other information being received at the
 facing with the Local Interconnect Network, the third inter-             automotive electronic control unit, and the sharing of the
 face including a third interface-related data link layer com-            other information being completed by arriving at another
 ponent that uses Local Interconnect Network-related data                 destination, is less than one millisecond.
 link layer header bits.                                                     15. An apparatus, comprising:
    3. The apparatus as recited in claim 1, wherein the              65      an automotive electronic control unit including a non-
 automotive electronic control unit is configured such that the                 transitory memory storage comprising instructions, and
 duration between the information being sent to the automo-                     at least one hardware processor in hardwired commu-
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 71 of 133 PageID #: 5330


                                                     US 10,031,790 Bl
                              15                                                                      16
     nication with the memory storage, wherein the at least                   another data unit, where the information is extracted
      one hardware processor executes the instructions to:                    from the another data unit before the sharing; and
      identify information associated with a message                       a duration between the information being received at the
         received utilizing a Controller Area Network proto-                  automotive electronic control unit, and the sharing
         col associated with a Controller Area Network that is     5          being initiated at the automotive electronic control unit,
         a physical network;                                                  is less than one microsecond.
      in response to the identification of the information,                16. The apparatus as recited in claim 15, wherein the
         issue a storage resource request in connection with a          automotive electronic control unit is configured such that the
         storage resource of the automotive electronic control          information is shared by the automotive electronic control
         unit and determine whether the storage resource is        10
                                                                        unit from a first node on the Controller Area Network
         available for storing the information, where the stor-
                                                                        directly to a second node on the Flexray network.
         age resource is configured to store the information
                                                                           17. The apparatus as recited in claim 15, wherein the
         that is received utilizing the Controller Area Network
         for the purpose of sharing the information utilizing a         automotive electronic control unit is configured such that the
         Flexray network that is another physical network;         15
                                                                        information is shared by the automotive electronic control
      determine whether a threshold has been reached in                 unit from a first node on the Controller Area Network to a
         association with the storage resource request;                 second node on the Flexray network without involving any
      in the event the storage resource is not available and the        other nodes.
         threshold associated with the storage resource                    18. The apparatus as recited in claim 15, wherein the
         request has not been reached, issue another storage       20   automotive electronic control unit includes a gateway for
         resource request in connection with the storage                multicasting the information to the Flexray Network in
         resource;                                                      addition to at least one other different network.
      in the event the storage resource is not available and the           19. The apparatus as recited in claim 15, wherein the
         threshold associated with the storage resource                 automotive electronic control unit includes a gateway that is
         request has been reached, send a notification;            25   configured for multicasting the information to the Flexray
      in the event the storage resource is available, store the         Network in addition to at least one other different network
         information utilizing the storage resource; and                including a Local Interconnect Network.
      share the information utilizing a Flexray network pro-               20. The apparatus as recited in claim 15, wherein the
         tocol associated with the Flexray network;                     automotive electronic control unit is configured such that
     wherein the automotive electronic control unit is in          30   other information is shared utilizing a Local Interconnect
         hardwired communication with the Controller Area               Network protocol associated with a Local Interconnect
         Network and the Flexray network and includes:                  Network, and the automotive electronic control unit remains
         a first interface in hardwired communication with the          in hardwired communication with the Local Interconnect
            Controller Area Network, the first interface                Network via a third interface for interfacing with the Local
            including a first interface-related data link layer    35   Interconnect Network, the third interface including a third
            component that uses Controller Area Network-                interface-related data link layer component that uses Local
            related data link layer header bits and a first             Interconnect Network-related data link layer header bits,
            interface-related network layer component that              where a duration between the other information being
            uses Controller Area Network-related network                received at the automotive electronic control unit and the
            layer header bits; and                                 40   sharing being initiated at the automotive electronic control
         a second interface in hardwired communication with             unit utilizing the Local Interconnect Network protocol is less
            the Flexray network, the second interface includ-           than one microsecond.
            ing a second interface-related data link layer com-            21. The apparatus as recited in claim 15, wherein the
            ponent that uses Flexray network-related data link          automotive electronic control unit is configured such that the
            layer header bits and a second interface-related       45   storage resource takes a form of storage other than a buffer
            network layer component that uses Flexray net-              and the information is shared without only multiplexing.
            work-related network layer header bits;                        22. The apparatus as recited in claim 15, wherein the
   wherein the automotive electronic control unit is config-            automotive electronic control unit is configured such that a
     ured such that:                                                    duration between the information being received at the
   the second interface-related network layer component            50   automotive electronic control unit, and the sharing being
     uses the Flexray network-related network layer header              completed by arriving at a destination, is less than one
     bits by adding the Flexray network-related network                 microsecond.
      layer header bits to a data unit including the informa-              23. The apparatus as recited in claim 15, wherein the
     tion, and then the second interface-related data link              automotive electronic control unit is configured such that
      layer component uses the Flexray network-related data        55   other information is capable of being shared utilizing a
      link layer header bits by adding the Flexray network-             Local Interconnect Network protocol associated with a
     related data link layer header bits to the data unit,              Local Interconnect Network, and the automotive electronic
     before communicating the data unit on a physical link              control unit remains in hardwired communication with the
      of the Flexray network;                                           Local Interconnect Network via a third interface for inter-
   the first interface-related data link layer component uses      60   facing with the Local Interconnect Network, the third inter-
     the Controller Area Network-related data link layer                face including a third interface-related data link layer com-
     header bits by removing the Controller Area Network-               ponent that uses Local Interconnect Network-related data
     related data link layer header bits from another data              link layer header bits.
     unit, and the first interface-related network layer com-              24. The apparatus as recited in claim 23, wherein the
     ponent uses the Controller Area Network-related net-          65   automotive electronic control unit is configured such that
     work layer header bits by removing the Controller Area             another duration between the other information being
     Network-related network layer header bits from the                 received at the automotive electronic control unit, and the
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 72 of 133 PageID #: 5331


                                                      US 10,031,790 Bl
                               17                                                                      18
 sharing of the other information being completed by arriving               the second interface-related network layer component
 at a destination, is less than one millisecond.                               uses the Controller Area Network-related network layer
    25. The apparatus as recited in claim 24, wherein the                      header bits by adding the Controller Area Network-
 automotive electronic control unit includes a gateway for                     related network layer header bits to a data unit includ-
 concurrently sending the information to the Controller Area        5          ing the information, and then the second interface-
 Network in addition to at least one other network; the                        related data link layer component uses the Controller
 information is shared without multiplexing; and the storage                   Area Network-related data link layer header bits by
 resource is not a buffer.                                                     adding the Controller Area Network-related data link
    26. A system, comprising:
                                                                               layer header bits to the data unit, before communicating
                                                                    10         the data unit on a physical link of the Controller Area
    a vehicle; and
                                                                               Network;
    an automotive electronic control unit installed in the
                                                                            the first interface-related data link layer component uses
      vehicle, the automotive electronic control unit includ-
                                                                               the Flexray network-related data link layer header bits
      ing a non-transitory memory storage comprising                           by removing the Flexray network-related data link
      instructions, and at least one hardware processor in          15         layer header bits from another data unit, and the first
      hardwired communication with the memory storage,                         interface-related network layer component uses the
      wherein the at least one hardware processor executes                     Flexray network-related network layer header bits by
      the instructions to:                                                     removing the Flexray network-related network layer
      identify information associated with a message                           header bits from the another data unit, where the
         received utilizing a Flexray network protocol asso-        20         information is extracted from the another data unit
         ciated with a Flexray network that is a physical                      before the sharing;
         network;                                                           the storage resource is not a buffer and the information is
      in response to the identification of the information,                    shared without multiplexing;
         issue a storage resource request in connection with a              a duration between the information being received at the
         storage resource of the automotive electronic control      25         automotive electronic control unit, and the sharing
         unit and determine whether the storage resource is                    being initiated at the automotive electronic control unit,
         available for storing the information, where the stor-                is less than one millisecond; and
         age resource is configured to store the information                other information is shared utilizing a Local Interconnect
         that is received utilizing the Flexray network for the                Network protocol associated with a Local Interconnect
         purpose of sharing the information utilizing a Con-        30         Network, and the automotive electronic control unit
         trailer Area Network that is another physical net-                    remains in hardwired communication with the Local
         work;                                                                 Interconnect Network via a third interface for interfac-
      determine whether a threshold has been reached in                        ing with the Local Interconnect Network, the third
         association with the storage resource request;                        interface including a third interface-related data link
      in the event the storage resource is not available and the    35         layer component that uses Local Interconnect Network-
         threshold associated with the storage resource                        related data link layer header bits; where a duration
         request has not been reached, issue another storage                   between the other information being received at the
         resource request in connection with the storage                       automotive electronic control unit, and the sharing
         resource;                                                             being initiated at the automotive electronic control unit
      in the event the storage resource is not available and the    40         utilizing the Local Interconnect Network protocol asso-
         threshold associated with the storage resource                        ciated with the Local Interconnect Network, is less than
         request has been reached, send a notification;                        one millisecond.
      in the event the storage resource is available, store the             27. The system as recited in claim 26, wherein the
         information utilizing the storage resource; and                 automotive electronic control unit is configured such that a
       share the information utilizing a Controller Area Net-       45   duration between the information being sent to the automo-
         work protocol associated with the Controller Area               tive electronic control unit and the sharing being completed
         Network, the automotive electronic control unit                 by the information arriving at a destination, is less than one
         remaining in hardwired communication with the                   microsecond.
         Flexray network and the Controller Area Network,                   28. The system as recited in claim 27, wherein the
         and including:                                             50   automotive electronic control unit is configured such that a
         a first interface for interfacing with the Flexray              duration between the other information being sent to the
            network, the first interface including a first inter-        automotive electronic control unit and the sharing being
            face-related data link layer component that uses             completed by the other information arriving at another
            Flexray network-related data link layer header bits          destination, is less than one microsecond.
            and a first interface-related network layer compo-      55      29. A system, comprising:
            nent that uses Flexray network-related network                  a vehicle; and
            layer header bits; and                                          an automotive electronic control unit installed in the
         a second interface for interfacing with the Controller                vehicle, the automotive electronic control unit includ-
            Area Network, the second interface including a                     ing a non-transitory memory storage comprising
            second interface-related data link layer component      60         instructions, and at least one hardware processor in
            that uses Controller Area Network-related data                     hardwired communication with the memory storage,
            link layer header bits and a second interface-                     wherein the at least one hardware processor executes
            related network layer component that uses Con-                     the instructions to:
            troller Area Network-related network layer header                  identify information associated with a message
            bits;                                                   65            received utilizing a Controller Area Network proto-
    wherein the automotive electronic control unit is config-                     col associated with a Controller Area Network that is
      ured such that:                                                             a physical network;
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 73 of 133 PageID #: 5332


                                                     US 10,031,790 Bl
                              19                                                                     20
      in response to the identification of the information                    tion, and then the second interface-related data link
         issue a storage resource request in connection with ~                layer component uses the Flexray network-related data
         storage resource of the automotive electronic control                link layer header bits by adding the Flexray network-
         unit and determine whether the storage resource is                   related data link layer header bits to the data unit
         available for storing the information, where the star-    5          before communicating the data unit on a physical link
         age resource is configured to store the information                  of the Flexray network;
         that is received utilizing the Controller Area Network            the first interface-related data link layer component uses
         for the purpose of sharing the information utilizing a               the Controller Area Network-related data link layer
         Flexray network that is another physical network;                    header bits by removing the Controller Area Network-
      determine whether a threshold has been reached in            10
                                                                              related data link layer header bits from another data
      . association with the storage resource request;
                                                                              unit, and the first interface-related network layer com-
      m the event the storage resource is not available and the
                                                                              ponent uses the Controller Area Network-related net-
         threshold associated with the storage resource
         request has not been reached, issue another storage                  work layer header bits by removing the Controller Area
         resource request in connection with the storage           15
                                                                              Network-related network layer header bits from the
         resource;                                                            another data unit, where the information is extracted
      in the event the storage resource is not available and the              from the another data unit before the sharing;
         threshold associated with the storage resource                    a duration between the information being received at the
         request has been reached, send a notification·                       au!om?t)".e electronic control unit, and the sharing
      in the event the storage resource is available, st~re the    20
                                                                              bemg 1mtrnted at the automotive electronic control unit
         information utilizing the storage resource; and                      is less than one microsecond; and                       '
      share the information utilizing a Flexray network pro-               the storage resource takes a form of storage other than a
         tocol associated with the Flexray network;                           buffer and the information is shared using a technique
     wherein the automotive electronic control unit is in                     other than multiplexing;
         hardwired communication with the Controller Area          25
                                                                           other information is shared utilizing a Local Interconnect
         Network and the Flexray network and includes:                        Network protocol associated with a Local Interconnect
         a first interface in hardwired communication with the                Network, and the automotive electronic control unit
            Controller Area Network, the first interface                      remains in hardwired communication with the Local
                                                                              Interconnect Network via a third interface for interfac-
            including a first interface-related data link layer
            component that uses Controller Area Network-           30
                                                                              ing with the Local Interconnect Network, the third
            related data link layer header bits and a first                   interface including a third interface-related data link
            interface-related network layer component that                    layer component that uses Local Interconnect Network-
            uses Controller Area Network-related network                      related data link layer header bits; where a duration
            layer header bits; and                                            between the other information being received at the
         a second interface in hardwired communication with        35
                                                                              au!om?t)".e electronic control unit, and the sharing
            the Flexray network, the second interface includ-                 bemg 1mtrnted at the automotive electronic control unit
            ing a second interface-related data link layer com-               utilizing the Local Interconnect Network protocol asso-
            ponent that uses Flexray network-related data link                ciated with the Local Interconnect Network, is less than
            layer header bits and a second interface-related                  one microsecond.
            network layer component that uses Flexray net-         40
                                                                           30. The system as recited in claim 29, wherein the
            work-related network layer header bits;                     automotive electronic control unit is configured such that the
   wherein the automotive electronic control unit is config-            information is capable of being shared by the automotive
     ured such that:                                                    electronic control unit from a first node on the Controller
   the second interface-related network layer component                 Area Network directly to a second node on the Flexray
     uses the Flexray network-related network layer header         45
                                                                        network without involving another automotive electronic
     bits by adding the Flexray network-related network                 control unit therebetween.
      layer header bits to a data unit including the informa-                                  * * * * *
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 74 of 133 PageID #: 5333




                                                                 EXHIBIT C
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 75 of 133 PageID #: 5334
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 76 of 133 PageID #: 5335
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 77 of 133 PageID #: 5336
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 78 of 133 PageID #: 5337
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 79 of 133 PageID #: 5338
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 80 of 133 PageID #: 5339
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 81 of 133 PageID #: 5340
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 82 of 133 PageID #: 5341
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 83 of 133 PageID #: 5342
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 84 of 133 PageID #: 5343
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 85 of 133 PageID #: 5344
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 86 of 133 PageID #: 5345
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 87 of 133 PageID #: 5346
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 88 of 133 PageID #: 5347
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 89 of 133 PageID #: 5348
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 90 of 133 PageID #: 5349
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 91 of 133 PageID #: 5350
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 92 of 133 PageID #: 5351
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 93 of 133 PageID #: 5352
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 94 of 133 PageID #: 5353
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 95 of 133 PageID #: 5354
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 96 of 133 PageID #: 5355
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 97 of 133 PageID #: 5356
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 98 of 133 PageID #: 5357
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 99 of 133 PageID #: 5358
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 100 of 133 PageID #: 5359
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 101 of 133 PageID #: 5360
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 102 of 133 PageID #: 5361
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 103 of 133 PageID #: 5362
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 104 of 133 PageID #: 5363
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 105 of 133 PageID #: 5364
                                                                   IIIIII IIIIIIII Ill lllll lllll lllll lllll lllll lllll lllll lllll 111111111111111111
                                                                                                    US009705765B2


  c12)   United States Patent                                               (IO)    Patent No.:                        US 9,705,765 B2
         Fuchs et al.                                                       (45)    Date of Patent:                              *Jul. 11, 2017

  (54)   SYSTEM, METHOD AND COMPUTER                                    (52)     U.S. Cl.
         PROGRAM PRODUCT FOR SHARING                                             CPC .............. H04L 43/08 (2013.01); H04L 43/04
         INFORMATION IN A DISTRIBUTED                                                 (2013.01); H04L 43/06 (2013.01); H04L 67102
         FRAMEWORK                                                                             (2013.01); H04L 67112 (2013.01); H04L
                                                                                                                     65/102 (2013.01)
  (71)   Applicant: Stragent, LLC, Longview, TX (US)
                                                                        (58)     Field of Classification Search
  (72)   Inventors: Axel Fuchs, San Jose, CA (US); Scott                         CPC ......... H04L 43/04; H04L 43/06; H04L 43/08;
                    Sturges Andrews, Petaluma, CA (US)                                                      H04L 67/02; H04L 65/102
                                                                                 See application file for complete search history.
  (73)   Assignee: Stragent, LLC, Longview, TX (US)
                                                                        (56)                          References Cited
  ( *)   Notice:      Subject to any disclaimer, the term ofthis
                      patent is extended or adjusted under 35                              U.S. PATENT DOCUMENTS
                      U.S.C. 154(b) by O days.                                 5,230,051     A          7/1993       Quan
                      This patent is subject to a terminal dis-                5,265,250     A         11/1993       Andrade et al.
                                                                               5,388,189     A          2/1995       Kung
                      claimer.                                                 5,513,324     A          4/1996       Dolin, Jr. et al.
                                                                               5,588,002     A         12/1996       Kawanishi et al. .......... 370/462
  (21)   Appl. No.: 15/405,088                                                 5,666,485     A          9/1997       Suresh et al.
                                                                                                              (Continued)
  (22)   Filed:       Jan. 12, 2017
                                                                                              OTHER PUBLICATIONS
  (65)                  Prior Publication Data
         US 2017/0126524 Al           May 4, 2017                       Reinhard Maier, "Event-Triggered Communication on Top ofTime-
                                                                        Triggered Architecture," Proceedings of the 21st Digital Avionics
                  Related U.S. Application Data                         Systems Conference, vol. 2, 13.C.5-1-13.C.5-9 (Oct. 27-31, 2002).
  (63)   Continuation of application No. 14/011,705, filed on                                                 (Continued)
         Aug. 27, 2013, now Pat. No. 9,575,817, which is a
         continuation of application No. 13/531,319, filed on           Primary Examiner - Charles E Anya
         Jun. 22, 2012, now Pat. No. 8,566,843, which is a
         continuation of application No. 12/182,570, filed on           (57)                                 ABSTRACT
         Jul. 30, 2008, now Pat. No. 8,209,705, which is a              A system, method and computer program product are pro-
         continuation of application No. 10/737,690, filed on           vided for receiving information associated with a message,
         Dec. 15, 2003, now Pat. No. 7,802,263.                         issuing a storage resource request in connection with a
  (60)   Provisional application No. 60/434,018, filed on Dec.          storage resource and determining whether the storage
         17, 2002.                                                      resource is available. In use, the information is capable of
                                                                        being shared in less than one second, utilizing an automotive
  (51)   Int. Cl.                                                       electronic control unit which includes a plurality of inter-
         H04L 12/26               (2006.01)                             faces.
         H04L 29/08               (2006.01)
         H04L 29/06               (2006.01)                                               31 Claims, 17 Drawing Sheets




                                                                                                                           EXHIBIT D
                                       1101
                               Bulletin Board
                               Retrieve
                               Mechanism                                                     Ssnd errn,
                                                                                             r.otification     \
                                                                                           •••n•••np•••-n••    \




                                                1006                                601                       1110
                                                Prlva::e     ! Reiease              BB
                                                memory       ! B8 Resm!rc-e
                                                             ·-------·r-------
                                                                 ,---------"\  1106
                                                               ~
                                                 . .......          '>Jtoi'
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 106 of 133 PageID #: 5365


                                                            US 9,705,765 B2
                                                                      Page 2


  (56)                   References Cited                                  Hernandez et al "Algorithms and architectures for real-time control
                                                                           2000," Proceedings volume from the 6th IFAC Workshop, Palma de
                   U.S. PATENT DOCUMENTS                                   Mallorca, Spain, May 15-17, 2000.
                                                                           Kirrmann et al. "The IEC/IEEE Train Communication Network,"
       5,737,529   A      4/1998   Dolin, Jr. et al.                       IEEE Micro, Mar.-Apr. 2001.
       5,923,846   A      7/1999   Gage et al.                             Koopman, Philip "Control Area Network (CAN)" 18-540 Distrib-
       5,941,947   A      8/1999   Brown et al.                            uted Embedded Systems, Presentation Slides, Oct. 4, 2000.
       5,956,489   A      9/1999   San Andres et al.             709/221   Leen et al, "Digital networks in the automotive vehicle," Computing
       6,034,970   A      3/2000   Levac et al.                  370/466
                                                                           and Control Engineering 10(6):257-266, Jan. 2000.
       6,128,315   A     10/2000   Takeuchi
       6,141,710   A     10/2000   Miesterfeld .                 710/100   IEEE "The Authoritative Dictionary of IEEE Standards Terms" 7th
       6,185,466   Bl     2/2001   Nicewonger                              Ed., IEEE Press, 2000.
       6,289,390   Bl     9/2001   Kavner                        719/310   IEEE "IEEE Standard for Information Technology-Portable Oper-
       6,363,427   Bl     3/2002   Teibel et al.                           ating System Interface (POSIX®)-Part 1: System Application
       6,378,001   Bl     4/2002   Aditham et al.                719/313   Program Interface (API)-Amendment d: Additional Realtime
       6,430,607   Bl     8/2002   Kavner                                  Extensions," IEEE Std 1003.ld-1999 (Amendment to IEEE Std
       6,438,632   Bl     8/2002   Kikugawa                                1003.1-1990), Jun. 16, 2000.
       6,484,082   Bl    11/2002   Millsap et al.                          Mellor-Crummey et al. "Algorithms for Scalable Synchronization
       6,725,348   Bl     4/2004   Marier et al.                           on Shared-Memory Multiprocessors," ACM Transactions on Com-
       6,801,942   Bl    10/2004   Dietrich et al.               709/225   puter Systems, vol. 9, No. 1, Feb. 1991, pp. 21-65.
       6,941,510   Bl     9/2005   Ozzie et al.
                                                                           Jagannathan et al. "Blackboard Architectures and Applications,"
       7,103,045   B2     9/2006   Lavigne et al.                370/392
       7,103,646   Bl     9/2006   Suzuki                        709/220   vol. 3, Academic Press Inc., 1989, 524 pages.
       7,103,656   B2     9/2006   Lewis et al.                  709/223   SAE International, "Surface Vehicle Standard-SAE Jl850" Rev
       7,552,440   Bl     6/2009   Stewart et al.                719/312   May 2001.
       7,950,017   Bl     5/2011   Cain et al.                             Intelligent Transportation Systems Standards, United States Depart-
   2001/0018685    Al     8/2001   Saito et al.                            ment of Transportation "SAE J2366-Family of ITS Data Bus
   2002/0002586    Al     1/2002   Rafa! et al.                            (IDB) Protocol Standards," (online fact sheet written Jul. 12, 2006),
   2002/0032856    Al     3/2002   Noguchi et al.                          available      at       https://www.standards.its.dot.gov/Factsheets/
   2002/0047868    Al     4/2002   Miyazawa                                PrintFactsheet/ 56.
   2002/0073243    Al     6/2002   Staiger .                     719/313   SAE International, "Surface Vehicle Recommended Practice-SAE
   2002/0159460    Al    10/2002   Carrafiello et al.                      J2366-l" Nov. 2001.
   2002/0188691    Al    12/2002   Ignatius et al.
                                                                           SAE International, "Surface Vehicle Recommended Practice-SAE
   2002/0191543    Al    12/2002   Buskirk et al.
   2002/0198943    Al    12/2002   Zhuang et al.                           J2366-2" Nov. 2001.
   2003/0061388    Al     3/2003   Cleghorn et al.                         Schill, John "An Overview of the CAN Protocol," Embedded
   2003/0074474    Al     4/2003   Roach et al.                            Systems Programming, Sep. 1997, pp. 46-62.
   2003/0088568    Al     5/2003   Matsunaga et al.                        Stewart et al., "Integration of Real-Time Software Modules for
   2003/0154116    Al     8/2003   Lofton                                  Reconfigurable Sensor-Based Control Systems," Proceedings of the
   2003/0236894    Al    12/2003   Herley                                  1992 IEEE/RSJ International Conference on Intelligent Robots and
   2004/0003087    Al     1/2004   Chambliss                               Systems, Jul. 7-10, 1992.
   2006/0155867    Al     7/2006   Kilian et al.                           Tanenbaum, Andrew S. "Computer Networks," 3rd Ed., Prentice
   2006/0155907    Al*    7/2006   Yoshida .................. G06F 13/24   Hall, Inc, 1996, pp. 1-76 (Introduction).
                                                                 710/260   Tanenbaum, Andrew S. "Modern Operating Systems," 2nd Ed.,
   2007/0101206 Al*       5/2007   Brabant                 G06F 11/0757    Prentice Hall, Inc., 2001, excerpts from Chapters 2, 7, 8, and 10.
                                                                  714/55   Upender et al., "Embedded Communication Protocol Options,"
   2010/0333096    Al    12/2010   Dice et al.
                                                                           Proceedings of the Fifth Annual Embedded Systems Conference,
   2011/0047218    Al     2/2011   Nojima et al.
   2011/0047310    Al     2/2011   Bonola                                  vol. 2, Miller Freeman, Inc., 1993.
   2012/0029898    Al     2/2012   Carroll et al.                          Wargui et al. "Application of Controller Area Network to Mobile
   2013/0111299    Al     5/2013   Hashimoto et al.                        Robots," IEEE, Electrotechnical Conference, May 16, 1996, p.
                                                                           205-207.
                                                                           Wense et al. "Building Automotive LIN Applications," pp. 279-292,
                    OTHER PUBLICATIONS                                     found as part of Krueger et al., "Advanced Microsystems for
                                                                           Automotive Applications 200 l ," Springer, 2001.
  William Wong, "Software and Hardware Standards Help, But
                                                                           "An Embedded Software Primer," David E. Simon, 1999.
  In-Vehicle Network Growth Will Be Conservative: CAN networks             "Application of In-Vehicle Data Buses for Collision Avoidance
  and OSEK/VDX compatible operating systems will drive tomor-              Systems," William D. Horne, et al., 1998.
  row's vehicles," Electronic Design, vol. 49, issue 1, 62 (Jan. 8,        "The Foundation.TM Fieldbus Primer," Fieldbus Inc., Jun. 24,
  2001).                                                                   2001.
  OSEK/VDX Network Management Concept and Application Pro-                 "GSA Guide to Specifying Interoperable Building Automation and
  gramming Interface, Version 2.51 (May 31, 2000).                         Control Systems Using ANSI/ASHRAE Standard 135-1995," Ste-
  Brad Johanson, Armando Fox, Pat Hanrahan, Terry Winograd, "The           ven T. Bushby et al., Nov. 1999.
  Event Heap: An Enabling Infrastructure for Interactive                   "Programming in the OSEK/VDX Environment," Joseph Lemieux,
  Workspaces," White Paper, Stanford University, Stanford, CA 1999.        2001.
  Berwanger et al "FlexRay-The Communication System for                    "OSEK/VDX Binding Specification Version 1.3," OSEK Group,
  Advanced Automotive Control Systems" 2001-01-0676, SAE 2001              Sep. 17, 2001.
  World Congress, Mar. 5-8, 2001.                                          "OSEK/VDX Binding Specification Version 1.4," OSEK Group,
  Bosch, "CAN Specification Version 2.0" Sep. 1991.                        Sep. 6, 2002.
  Clarke et al "Formal Verification of Autonomous Systems NASA             "OSEK/VDX Binding Specification Version 1.4.1," OSEK Group,
  Intelligent Systems Program" Carnegie Mellon University, Sep. 25,        Jan. 21, 2003.
  2001.                                                                    "OSEK/VDX Communication Specification Version 2.2.2," OSEK
  Courtois et al "Concurrent Control with "Readers" and "Writers""         Group, Dec. 18, 2000.
  Communications of the ACM, vol. 14, No. 10, Oct. 1971.                   "OSEK/VDX Communication Specification Version 3.0," OSEK
  Fredriksson, Lars-Berno "Controller Area Networks and the Proto-         Group, Jul. 26, 2002.
  col can for Machine Control Systems" Mechatronics vol. 4, No. 2,         "OSEK/VDX Communication Specification Version 3.0.1," OSEK
  pp. 159-172, 1994.                                                       Group, Jan. 29, 2003.
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 107 of 133 PageID #: 5366


                                                      US 9,705,765 B2
                                                               Page 3


  (56)                  References Cited

                   OTHER PUBLICATIONS

  "OSEKNDX Communication Specification Version 3.0.2," OSEK
  Group, Dec. 9, 2003.
  "OSEKNDX Fault-Tolerant Communication Specification Version
  1.0," OSEK Group, Jul. 24, 2001.
  "OSEKNDX Network Management Concept and Application Pro-
  granuning Interface Version 2.5.0," OSEK Group, May 31, 1998.
  "OSEKNDX Network Management Concept and Application Pro-
  granuning Interface Version 2.5.1," OSEK Group, May 31, 2000.
  "OSEKNDX Network Management Concept and Application Pro-
  granuning Interface Version 2.5.2," OSEK Group, Jan. 16, 2003.
  "OSEKNDX OSEK Implementation Language Specification Ver-
  sion 2.3," OSEK Group, Sep. 10, 2001.
  "OSEKNDX OSEK Implementation Language Specification Ver-
  sion 2.4," OSEK Group, Dec. 2, 2002.
  "OSEKNDX OSEK Implementation Language Specification Ver-
  sion 2.4.1," OSEK Group, Jan. 23, 2003.
  "Goals and Motivation: What is OSEKNDX," OSEK VDX Portal,
  2012.
  "OSEKNDX OSEK Run Time Interface Part A: Language Speci-
  fication Version 2.1," OSEK Group, Jul. 16, 2001.
  "OSEKNDX OSEK Operating System Specification Version 2.0
  revision l," OSEK Group, Oct. 15, 1997.
  "OSEKNDX OSEK Operating System Specification Version 2.1
  revision l," OSEK Group, Nov. 13, 2000.
  "OSEKNDX OSEK Operating System Specification Version 2.2,"
  OSEK Group, Sep. 10, 2001.
  "OSEKNDX OSEK Operating System Specification Version 2.2.
  l," OSEK Group, Jan. 16, 2003.
  "OSEKNDX Time-Triggered Operating System Specification Ver-
  sion 1.0," OSEK Group, Jul. 24, 2001.

  * cited by examiner
  Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 108 of 133 PageID #: 5367




                                                                                                                                                                                               e
                                                                                                                                                                                               •
                                                                                                                                                                                               00
                                                                                                                                                                                               •
                      100 Distributed Embedded Communication
FIGURE 1                        and Computing System                                                                                            120 External Components
                                                                                                                                                                     ,_;
                        ---·---·-. ---·- -----------.r.:-:·_--:-:_'_ --------------------------------                                   , ............. 1........... .
                                                               --·-        101
                                                                                                                                       '''
           102
                             ECU            •H•
                                                System
                                                Gateway
                                                                                                         114                  ....... ~'  ......            Diagnosis
                                                                                                                                                            Device
                                                                                                                                                                               .-~
                                                                                                                                                                                   121
                                                                                                                                        ''
                                                                                                              116                        '
                                                     110                                                  I   --    ...   M
                                                                                                                              ~   -:-
                                                                                                                                         '
                                                                                                                                                        -   - -1,,                 122
                                                                                                         l __ ~
                                                                           ;EJ        1                                                 ,'
                                                                                                                                                                                          I
                                                                        103                    i ___                                                                                    j
                                                                                               I                    I                     '''               Develop-           ,/
                                                                                                                                                                                    I
                                                     Group                                     1 Virtual            1                       '               ment Tool
                                ECU                                                ECU                                                  ,''
                                                     Gateway                                   :EcU/Gw:
                                                                                               ___ l ___ l                              ,''
                                                                                                                                       ''                                          123
                                                                                                                                        ' ....              Add~On
                                 i···························1t1···························i              \   115             -------:------
                                                                                                                                     ,''                    Device
           105    \         E                                                                                                           ''
                             CU&                                               SubGroup                 104
                                                                                                                                         ---------------------
                      \..                                                                          /-
                            G atewa~                                           Gateway                                                              130 Remote S ystem
                                                                                                                                                              j
                                 t                     107                                t                                                     , ............. {          .....
     106                        112          4             I                 i          112        i                                            ''
                                                                                                                                                 ''                            ___131
       \"--
                                                                                                                                                                                        ,,.:
                                                          I                                                                   _________ l
                                                                                                                                                    •       Gateway
              Network                 Network I
                                                                         ECU                   ECU
              Sensor                  Actuato

                                                                                                                                                                                   132
                                                                                                                                                                                         I
                                      108 -,                  Local                  local              - 109
                                                                                                                                                            Remote            ~/
                                                              Sensor                 Actuator
                                                                                                                                                            Device
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 109 of 133 PageID #: 5368




                                                                                                                             e
                                                                                                                             •
                                                                                                                             00
FIG uRE 2
                                                                                                                             •
                                                     200 ECU          201 Micro                   r   202
                                                            j         Processor               /       Software
      :---------------------------------------~---------- ~~~/----------) -----------------------------------
      ''                                 r---------------------------------,'
       ''                                '
                                         '                                  '
        ''
                                         !                                                Non-      r 203
      ~---'                                 Application      Application    ' /                   )
205      '         Real                                                                  Volatile
         '
         ''
         '
             -     Time
                  Clock                    ~--M-id_d_le_w_a_re_ _                ~li/
                                                                                ·······y
                                                                                         Memory

                                                 , Real-Time Operating System            l/

                                                 ! ~I_ _o_e_vic_,e_,o_r_ive_,rs_ _   ~                    Volatile
                                                                                                                     r 204

206   ~
                     Watchdog                         Hardware Abstraction Layer                          Memory
        ''
         ''                                      1__________________________________ 1
                                                 '                                       '
          ''

      '''
           ''

             '
                                           t
                                                                    •                         ,
            ''
            ''
            ''   207 ---..____       Com-Bus                                      Anal og 1/0 f- 211
             '
            ''                                          (       Digital 1/0
            '                        Controller         I
                                                                                 (DAG/ADC)
                                                        I
                                           ;          209           +                         i- - - .
                                                                                  Ana log
                                     Com-Bus
                                (     Driver             I Line Driver            Sig nai
                 208   ~/
                            j                           I                       Condit ioning
                                                        I
                                ·············f ... 210
                                                   )........... ...............               1
                                                                                              tI
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 110 of 133 PageID #: 5369




                                                                                                                                                                   e
                                                                                                                                                                   •
                                                                                                                                                                   7J)_
                                                                                                                                                                   •
                                  3
F'GLJRE
 I
        3                           oo
                                  Gateway
                                                            -·---                        301 Micro
                                                                        ------........_\ Processor
                                                                                                                                  302 Embedded
                                                                                                                                ( Software
      :--------------------------------------------------------~.~--; _______ {-----------------------------------
                                                 r---------------------------------1
                                                 :         Application                  Application                         I                Non-     r 303
                    Real                         ·~--~                                                                                               )
                                                 :                                                                    i:.




                                                                                                                            .
      . -l:::1
305 : ~
                                                 j
                                                 :
                                                       I              Midd!eware                                  I! )
                                                                                                                      !/
                                                                                                                                            Volatile
                                                                                                                                            Memory

                                   4             : Real- Time Operating System                                        :'
                                                 '                                                                    '

                                                 ! L. . . . . . . Device .Drivers ..............J i                                 ;1.____J\ Volatile   f   304
                                                  ''                                                                   ''
306   ··1---- Watchdog e--1                      :'        Hardware Abstraction Layer                                 :'
                                                                                                                                    v--'I   Memory
                                                   '                                                                  '
                                                 1 _ - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - _1




                                   .-·························································································+


                                                                                                                 Wireless                        311
           307 ----..___    Com-Bus                                Com-Bus
                                                                                                                  Comm
                           Controller 1                      I    Controller 2
                                                                                                                 Controller
                                                             I
                                   t                   309                                                                      t

                            Com-Bus                                   Com-Bus                                       RF                       ___r- 312
                     (       Driver                          /         Driver                                    Front End
           308 _.,,-·                                        /
      :_______________________________________ (_~
                                                _____ ......... ____ ~
                                                      ____ ,........ ________________                                           --················

                                                       310
  Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 111 of 133 PageID #: 5370




                                                                                                          e
                                                                                                          •
                                                                                                          00
                                                                                                          •
FIGURE 4                                                         302 Embedded
                                                   /________---- Software
      1·--------------------------------------------L-------------------------------------------~
                                                                                                      '



      : 401 -'-        Application
                                                 .............___A_P_P_li_c_at_io_n_.........J~ 401
      !




                  ~----M-id_d_le_w_a_r_e_ _ _ _                                   __.r 402
                  ,_________________                 I 403
                      Real-Time Operating System ______.il-



                  c.........._ _ _ _ o_e_v_ic_e_o_ri_v_e_rs_ _ _ _              _.....f-'- 404
                           Hardware Abstraction layer                                --/'-- 405

      '
      !


      I----------------------------------------------------------------------------------------!
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 112 of 133 PageID #: 5371




                                                                                                                                                             e
                                                                                                                                                             •
                                                                                                                                                             00
                                                                                                                                                             •




                               Application Programming Interface                                                                           -,~- 502

                                                                                                                                                             ~
                                                                                                                                                             =
                                                                                                                                                             :--
                                         Upgrade and                                                                                ,,.- - 505               ........
          507 --      i-,.... ____                                                           Event                                 ./                        ~



                                       Configuration                                                                                                         N
                                               Manager
                                     ...........................................
                                                                                            Manager
                                                                                   .............................................
                                                                                                                                                             ....
                                                                                                                                                             0
                                                                                                                                                             -....J

                                                                                                                                            -- 506
                                             Access                                  Data Integrity _,_,,!"
          508 ..--
                      v--
                                             Manager                                  Watchdog                                               ~\
                                                                                                                                                  "-- 501
                                               Bulletin Board Manager


                                Local Signal
                                Com. Interface
                                                                                   Remote Message
                                                                                   Com. Interface __../
                                                                                                                                                 r·    504

         509 -·-....__     Signal - Variable                                       Message - Variable
                           Conversion                                              Conversion                                           - .....____   510

    '---------------------------------------------------------------------------------------------------A
       Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 113 of 133 PageID #: 5372




                                                                                          e
                                                                                          •
                                                                                          00
                                                                                          •
 FIGURE 6
      Application
 1     Process                                   607
 f
603

      Application
       Process

                                                                   BB
        Local                                                    Manager
  1    Signal                                                    Process
 (    om Proces,.H====I
605
       Remote
 (     Message
 1    om Proces..J+===I
606
                               Bulletin Board
                     Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 114 of 133 PageID #: 5373




                                                                                                                                                                                                           e
                                                                                                                                                                                                           •
                                                                                706                                                                                                                        7J).
  FIGURE 7                                                                                                                                                                                                 •
                                              705                 r                                                                              BB
  702
           ,------------.....   ....
                                            ,
                                                                            ,               ...
                                                                                                  "'                                           Manager
                                                                                                                                                                                 707
                                                                                                                                                                                ---
                                                                                                                                               Process
                Com.                                                  Remote                                                                 Integrity Check
                                                Com
                 Bus                   -.
                                                1/F 1
                                                             --   -• Message                       '
              Controller 1                                          Conversion 1
           \.                   .J                                        \.                .I         '
701                                                                                                    \ 714
                        713 -,'\                                                                           '
                                                                                                           ''                  ~---                   ---------
External                        ..,\                                  ,               -.,                   ''
Event                      oh                                     -                                          ''




                                                                                                                              r
                Com.
                           .....                Com
                                                                        Remote
                                                                                                              ''
                                                                                                                                           B~lletin  Bo;-d-                                  Application
                 Bus                                                   Message i\                              >
                                                                                                                                             Real-Time
                                                1/F 2                                                          >
                                                                                                                                                                                              Process
              Controller 2 !4'
             ____,,,             ,
                                                                      Conversion 2,...-
                                                                      .._             ,,               '\.     '
                                                                                                                                             Variables
                                                                                                                                                                                1"9==~



  703 ,                                         709                             710                            '               '-......_------~------                                              \
                                                                        ,                                      '

                Com.
                                ....
                                                                          Remote
                                                                                        ...                        ''
                                                                                                                    '
                                                                                                                    >

                                                                                                                      '         ·-...._
                                                                                                                                          ---___________------
                                                                                                                                             - - - - ~ - 608
                                                                                                                                                               __.._
                                                                                                                                                                       ......
                                                                                                                                                                       .                         606
                 Bus
              Controller 3
           ....                  ,
                                       -    ~
                                                Com
                                                1/F 3
                                                                          Message
                                                                       Conversion 3
                                                                       '-         ,,.
                                                                                                               \                           Bulletin Board
                                                                                                                                               Events
                                                                                                                                                                                       '··
        704
                  (-__./
                                           "OS          ,0
                                                                     Remote
                                                                                                                                ' --------T-111____...
                                                                                                                                                                       _/                '\
                                                                  '- Mess Proc                                                                                                           607
                                                                                                                                                BB
                                                                                                                                              Manager
                                                                                              708
                                                                                                                          __.......           Process
                                                                                                                                            Event Manager
                                                                                                                                            esource Manage
       Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 115 of 133 PageID #: 5374




                                                                                                       e
                                                                                                       •
                                                                                                       00
                                                                                                       •
    FIGURE 8
                                  o-----
                                   I     :2e~nal
                     -------------                                Notification i
                                                                  Activation


                                                       1
                                                   Receive
                                                                                     Store Variable
                                                                                     from remote 1/0
                                         802 _/    Message



                                         803 -      Extract
                                                   Variables
           Set Task inactive -
//,,,,--    ait for notification

(
\_ 806                                               Store
                                   804   ~
                                                  Variables in
                                                 Bulletin Board

                                                       l
                                                                               yes
                                    no



                                                       \
                                                           "'---- 805
 Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 116 of 133 PageID #: 5375




                                                                                                 e
                                                                                                 •
                                                                                                 00
                                                                                                 •


                                                         ~j
                                                                   901
 FIGURE 9                 ( ~ External or
                              internal
       ~--------------- :     Notification/
                                                                   activation
                                                                                Store Variable
                                                                                from local 1/0
                                                     Sample/Poll
                                      ___.,..r,.-·    lnpu\ports
                               902
                                                          j
                              903 -,            Convert Signals to
                                           ~-       Variables
                     906
Task inactive -
ait for notification
                     _/)                                ¢------,
                                                          ,,
                                                      Store
                           804 --'----·-           Variables in
                                                  Bulletin Board




                                no
                                                          ;
                                        905 __/
  Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 117 of 133 PageID #: 5376




                                                                                                             e
                                                                                                             •
                                                                                                             00
                                                                                                             •
FIGURE 10
                                                                1001
                                               Request   __.---,,
                                             BB Resource                  1011
                                                                       ----_.,
                                                                Wait and
                                                               Check again
                                1002
                                                                                                     1009
                                     \                                                               _., )



      804   -~                  1003                                                       yes
               \          '          ,.__       Get BB
                 "--....__,:
                                               resource                                                      rJJ

Bulletin Board                 1004                                                                          =-
                                                                                                             ('D

                                                                                                             .....
                                                                                                             ('D



Store Mechanis'll
                                    ,..__     Timestamp                                                      ....
                                               Variable         1005
                                                               ____ _.,          Send error
                                                                                                   .. 1010
                                                                                                             0


                                                      ----                       notification                ........
                                                                                                             0



                               rn--              Store
                                                                                                             -....J


                          .~                Variables in BB
                                                                  Qi 601
                          i' 1006              Release
                                                                      BB
                          : Private
                          '
                                             BB Resource        ""'---- 1007
                          : memory

                               1008 --~!~~~~~~-
                          ~-~---------------------------------------------------------------------------
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 118 of 133 PageID #: 5377




                                                                                                                                              e
                                                                                                                                              •
                                                                                                                                              7J)_
                                                                                                                                              •



     FIGURE 11
                                           1102 -

                                                                                  Wait and
                                                                                 Check again

                                                                                                                              no
                                            1103                                                                                          J
                                                                                                                                      /


                                                                                                                              yes
           1101     ~        ,
   Bulletin Board       \'---i             1104 ~
   Retrieve
   Mechanism                                                                                                    Send error
                                                                Copy                       (]                    notification
                                   ~·----------------   Variables from BB to            ---
                                                          private memory                    '---,                       i
                            ! 1006
                            : Private                     r---R-el~:a-s_e__, _"                ~~ 1                     !:,
                                                                                                                                    1110

                            ! memory                        BB Resource                 ,
                                                                                    1106                                 I
                                                             (~}--------------------------------------------------------J
                             - -- -- ---------- -- -- -- -- -- ____ >_JJ_Q?__ -- -- ---------- -- -- -- -- ------------- -- -
        Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 119 of 133 PageID #: 5378




                                                                                                                                                                e
                                                                                                                                                                •
                                                                                                                                                                00
                                                                                                                                                                •
                                                                                                 1201
    FIGURE 12                                                                         (\.        External or                 1200
                                                                                            ~. interna1                      Application Process
                                                                                                      Notification/                                \~.
...................................................................................   . . . . . . . . ~_c~t(".c_3!i?.~ ............................ ·:: \ \


                                                                                                                                                      :    \


                                                                                                                  1101
                                                                                                                                                      :I
                                                                                                         . ____ ....... /
                                                                           Retrieve
                                                                          Variables in                                                                !     I
                                                                         Bulletin Board                                                                     !
                                                                                                                                                           i
   Task inactive -     -....
                                                                                                                  1202                                ' I
                                                                                                                                                           I
   ait for notification "\                                                                                                                            :/
                                  \                                                                                                                   :;
                                                                                                                                                      r'
                                      \
                               1205
                                                                          Process
                                                                                                           -..__ 1203
                                                                          Variables


                                                                             Store
                                                                          Variables in                    __,-- 801
                                                                         Bulletin Board

                                    ~~
                                            1204 ------------------- -------------------------------------------
                                  -------------
    Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 120 of 133 PageID #: 5379




                                                                                                     e
                                                                                                     •
                                                                                                     00
                                                                                                     •
                                                       1301
 FIGURE 13                                   (\_ External or
                                                ~- internal
                                                   Notification/
                                                   activation




                                                                              1300 Update
                                                               1101
                                        Retrieve          ____,,/             local 1/0 from
                                       Variables in                           Bulletin Board
                         1305         Bulletin Board
                                                                                                 I
                           J                                                                     I
                       __.//                                  1302                           /
Task inactive -
ait for notification
                                    Convert variables
                                       to signals
                                                          ---~·                           ,,,/
                                                                          ;   ___,,,,-/
                                                              1303        r
                                                                          ;
                                                                          ;


                                       Write data
                                     to output ports
                                                        ------~"          ;
                                                                          ;
                                                                          ;
                                                                          ;




                                                                          ;

                                                                   1304   ;
  Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 121 of 133 PageID #: 5380




                                                                                                                     e
                                                                                                                     •
                                                                                                                     00
                                                                                                                     •
                                                                 1401
FIGURE 14                                                       External or
                                                         J---   internal
                                                       .--      Notification/
                                                                activation




                                                                                           1400
                                                                                1402! Update remote
                                                                                //J  'I


                                       Select variables and             --------       ECUs or GWs
                                    Com Port (bus) for replication                         from Bulletin Boar
                                                                                           (data replication)
                                             Retrieve                1101                                        I
                       /(
                          ~ 1406
Task inactive -
ait for notification
                                            Variables in
                                           Bulletin Board                                                /
                                                                                                             /
        •                                                                             :'
                                                                                      i------
                                                                                                _/
                                                                                                     /
                                         Convert variables              1403          '
                                           to messages

                                          Write messages        j,.--   1404
                                            to com port



                                   yes
      Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 122 of 133 PageID #: 5381




                                                                                                                                                    e
                                                                                                                                                    •
                                                                                                                                                    00
                                                                                                                                                    •
                                                                                              1501
    FIGURE 15                                                                        ____ External
                                                                                          Notification /
                                                                                          Activation
·········--·························································· ··················································-;
                                                                                                                         ''
                                                                                                                          ''
                                                                          Receive                ,-- 1502                  ''      1500
                                                                       Message (POU)                                        ''
                                                                                                                             ''    Store variable
                                                                                                                              ''
                                                                                                                               '   or message
                                                                             Extract           __,--- 1503                         from remote
                                               1505                        variables                                               Gateway
                Task ii active -            _____ ..,.
                                                                           from POU
                ait for notification



                                                801
                                                                                ?
                                                                            Store                                        '
                                                                                                                         ~ /
                                                                                                                                    /
                                                                                                                                        )
                                                                         Variables in
                                                                        Bulletin Board



                                                                                                           yes
                                                         no



                                                                  1504 __/
    Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 123 of 133 PageID #: 5382




                                                                                                                           e
                                                                                                                           •
                                                                                                                           00
                                                                                                                           •
                                                                                  1601
 FIGURE 16                                                                        External or
                                                                            ,.--- internal
                                                                      ..-,,·      Notification/
                                                                                  activation
        ------------------------------------------------------------------------------------------~
                                                                                                      1600
                                                                                                      Store-and forward
                                                                                          1602    !   updating mechanism
                                                                                              )   :                  I
                                                 Select POU (variables) and                                          i
                                                Com Port (bus) for forwarding
                                                                                         //       1
                                                                                                                     I
                       1607                                                                                      I
Task inactive -        /
                           j
                               i                           Retrieve
                                                          Variables in
                                                         Bulletin Board
                                                                                          1101 '               .II
ait for notification

                                                         Convert POU          _/-      1603
                                                                                                  '
                                                                                                  ;-----
                                                                                                           /
                                                         to messages
                                                                                                  '
                                                        Add routing and      /--1604
                                   yes                      header
                                                          Information

                                                        Write messages        /
                                                                                  r-   1605

                                                          to com port



                                                                     no
 Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 124 of 133 PageID #: 5383




                                                                                                                                              e
                                                                                                                                              •
                                                                                                                                              00
                                                                                                                                              •
                                                                              ---..._
FIGURE 17                                                                           "- 1701
      1710
                                         --·                Sleep
                                                                                    -----,,---........_          Network wake-up
      In Debug     M/,/
      Network shutdown/~                                    Mode                                             ',.J(I Config Mode
                                                                                                                    ~705
                   II                    1709                ;
                                                                                                                         \
               I
                                       Network       /1 :
               (
1704 --"'\                             wake-up      I \
                                                                                                                          ~
                                                                 1

                                       In Debuq,_./                                                                                 /~ 1702
         Debug/                     ~~-<!9/1711
                                                                                                                                (



        Emergency              ..---           Network           1
                                                                 \
                                                                          1
                                                                                  1712
                                               wake-up                    \Network                                     Config
          Mode                                                       1


                        "---                   In Run                1·
                                                                          1
                                                                           shut down                                   Mode
                                                                           In Run
               \          110a··--~~ode                              !     Mode


       1707 \
               \      Resume
                      Run Mode
                      through
                                                   \

                                                       \
                                                                                                                          )
     Activation of\. Network or                         \                                                               / 1706
     Debug          ~Jocal event                                                                                     / / Network Reboot
     Mode                  ~.,                                                                                    //     In Run Mode
                                                                                        ________ ,,,....,.   //

     through                  "--------.....__
     Network or                               --
     local event
                                                                               __J"       1703
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 125 of 133 PageID #: 5384


                                                       US 9,705,765 B2
                                 1                                                                       2
          SYSTEM, METHOD AND COMPUTER                                     message header that is needed for a specific communication
          PROGRAM PRODUCT FOR SHARING                                     link while other communication links may use a different
           INFORMATION IN A DISTRIBUTED                                   message header.
                   FRAMEWORK                                                 As a further option, resources in the network may be
                                                                     5    protected. Specifically, the resources in the network may be
                 RELATED APPLICATION(S)                                   protected utilizing a schedule that allows information shar-
                                                                          ing utilizing the bulletin board. In another embodiment, the
     This application is a continuation of U.S. patent applica-           resources in the network may be protected utilizing sema-
  tion Ser. No. 14/011,705 filed Aug. 27, 2013, which is a                phores.
                                                                     10
  continuation of U.S. patent application Ser. No. 13/531,319                In even still another embodiment, the information may be
  filed Jun. 22, 2012, now U.S. Pat. No. 8,566,843, which is              shared according to an internal clock, an external clock, etc.
  a continuation of U.S. patent application Ser. No. 12/182,              During operation, objects may be generated based on a
  570 filed Jul. 30, 2008, now U.S. Pat. No. 8,209,705, which             change of state of the information stored in the bulletin
  is a continuation of U.S. patent application Ser. No. 10/737,      15
                                                                          board. Such objects may include, but are not limited to flags,
  690 filed Dec. 15, 2003, now U.S. Pat. No. 7,802,263,                   events, signals, interrupts, etc. Still yet, the information may
  which, in tum, claims priority under 35 U.S.C. §119 based               be stored in response to interrupts associated with the
  on U.S. Provisional Application No. 60/434,018 filed Dec.               processes.
  17, 2002, all of which are incorporated herein by reference.               In use, the bulletin board may update the processes with
                                                                     20   information at a first rate that differs from a second rate with
            FIELD AND BACKGROUND OF THE                                   which the processes send the information to the bulletin
                      INVENTION                                           board. Optionally, the bulletin board may be accessed with
                                                                          guaranteed access times, jitter, and bandwidth.
     The present invention relates to the field of distributed               In addition, the bulletin board may be updated irregularly
  control and monitoring systems that may include certain            25   and triggered by internal or external objects including, but
  temporal behavior.                                                      not limited to flags, events, signals, interrupts, etc. Event
     Such technology may optionally apply to electronic                   triggers may be provided independent of a link connection
  vehicle communication and control systems, real-time moni-              between nodes where the processes are carried out. More-
  toring systems, industrial automation and control systems,              over, failure redundancy may be provided through multiple
  as well as any other desired system.                               30
                                                                          independent links across diverse physical connections.
                                                                             As yet another option, the information may have a user-
              SUMMARY OF THE INVENTION                                    configured constraint associated therewith. Such constraint
                                                                          may include a memory constraint, a real-time constraint, etc.
     A system, method and computer program product are                    As a further option, the constraint may be configured uti-
                                                                     35
  provided for sharing information in a distributed system.               lizing a tool.
  After information is received, it is stored on a bulletin board.
  In use, the information is shared, in real-time, among a                      BRIEF DESCRIPTION OF THE DRAWINGS
  plurality of heterogeneous processes.
     In one embodiment, both past and present instances of the              FIG. 1 is a block diagram of an embodiment of a system
                                                                     40
  information may be stored on the bulletin board. As an                  of one embodiment;
  option, the information may be replicated among a plurality               FIG. 2 is a block diagram generally depicting an embodi-
  of the bulletin boards. Optionally, first information may be            ment of an ECU as part of the system illustrated in FIG. 1;
  processed utilizing a first bulletin board and stored utilizing           FIG. 3 is a block diagram generally depicting an embodi-
  a second bulletin board. Still yet, the bulletin boards may be     45   ment of a Gateway device as part of the system illustrated in
  hierarchical.                                                           FIG. 1;
     In another embodiment, the processes may access mul-                   FIG. 4 is a block diagram of an embodiment of the
  tiple sections of the bulletin board. Further, the bulletin             software architecture assumed for one embodiment.
  board may send notifications to the processes based on a                  FIG. 5 is a block diagram of an embodiment of the
  state of the information on the bulletin board.                    50   middleware that contains the methods of one embodiment.
     Optionally, the information may include variables. For                 FIG. 6 is a block diagram of an embodiment of the
  example, the information may include input variables, out-              bulletin board that describes the process interaction of one
  put variables, etc. Moreover, the processes may include local           embodiment.
  processes, remote processes, etc. Still yet, the processes may            FIG. 7 is a block diagram of an embodiment of the
  include event triggered processes and/or time triggered            55   bulletin board that describes the process interaction with
  processes. In use, each of the processes may process the                multiple external communication buses as part of one
  information in a manner that is isolated from temporal                  embodiment.
  characteristics associated with the network.                              FIG. 8 is a flow chart diagram of an embodiment of the
     In still another embodiment, the information may be                  variable store from remote I/0 method of one embodiment.
  extracted from a message received by a bulletin board              60     FIG. 9 is a flow chart diagram of an embodiment of the
  manager. Moreover, the information may be converted from                variable store from local I/0 method of one embodiment.
  a signal received by a bulletin board manager. Even still, the            FIG. 10 is a flow chart diagram ofan embodiment of the
  information may be shared in a single task, may be shared               variable method of one embodiment.
  according to a schedule, and/or may be shared with an                     FIG. 11 is a flow chart diagram of an embodiment of the
  operating system. Optionally, dynamic preemptive schedul-          65   variable retrieve method of one embodiment.
  ing may be provided. Also, the information may be shared                  FIG. 12 is a flow chart diagram ofan embodiment of the
  across the communication network with only a portion of a               application process using the method of one embodiment
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 126 of 133 PageID #: 5385


                                                      US 9,705,765 B2
                                3                                                                     4
     FIG. 13 is a flow chart diagram of an embodiment of the             present description, such information may include data, a
  local I/0 update from bulletin board method of one embodi-             signal, and/or anything else capable of being stored and
  ment.                                                                  shared.
     FIG. 14 is a flow chart diagram of an embodiment of the                The highest level in the hierarchical system is the system
  variable replication method of one embodiment.                    5    level. The system level gateway (101) may be connected to
     FIG. 15 is a flow chart diagram of an embodiment of the             ECUs on the system level multiplexing bus (117), to sub-
  message store from remote gateway method of one embodi-                sequent gateways (103) that also link to subsequent com-
  ment.                                                                  munication buses (110), and to external components (120)
     FIG. 16 is a flow chart diagram ofan embodiment of the              that may contain diagnostics devices (121), development
                                                                    10   tools (122), other add-on devices (123) or other instances of
  message forward to remote ECU or Gateway method of one
                                                                         distributed embedded communication and computing sys-
  embodiment.
                                                                         tems (100). In addition, the system gateway (101) may also
     FIG. 17 is a state transition diagram of an embodiment of
                                                                         be connected to an external gateway (131) that may link the
  the mode switching method of one embodiment.                           system to a remote device (132) through wireless or wired
                                                                    15   wide-area-networks such as the Internet, using standard
                  DETAILED DESCRIPTION
                                                                         protocols such as UDP/IP, TCP/IP, RTP, HTTP, SOAP,
                                                                         JAVA, etc. or nonstandard proprietary protocols.
     FIG. 1 is a block diagram generally depicting elements of              Subsequent to the system level may be several layers of
  an embodiment of the present distributed embedded com-                 groups and subgroups that are link to the higher levels via
  munication and computing system. The system architecture          20   gateways (101,103,104,105).
  may be situated in automotive electronics or industrial                   During the design-time of the system, not all ECUs may
  control and monitoring systems. In an automotive environ-              exist. Therefore, the development tool (122) may provide a
  ment, the various Electronic Control Units (ECUs, 102)                 plug-in component or virtual ECU/GW (115) that directly
  control complex applications such as engine control, brake             links into the wired multiplexing bus or wireless network
  control, or diagnostics. They are either connected to sensors     25   (110) and also allows for separate control functions via a
  and actuators via discrete links or simple standard functions          tool-link (116).
  such as sensors and actuators are organized into separate sub             The block diagram in FIG. 2 depicts the detailed elements
  networks.                                                              within a generic ECU (200) that is one embodiment ofECU
     These complex functions such as braking, engine-control,            (102). The ECU (200) typically contains a micro-processor
  etc. are then grouped into the backbone system functions for      30   (201), volatile memory (204) such as RAM, S-RAM or
  the car, such as body control, power train and chassis. The            similar, non-volatile memory (203) such as EEPROM,
  backbone also includes the vehicle's high level functions              FLASH, etc., a real time clock for internal timing of
  such as diagnostics, telematics and entertainment systems.             processes (205), a watchdog (206) to maintain the health of
                                                                         the system, one or more communication bus controllers
     Therefore the system is typically hierarchically organized
                                                                    35   (207) with associated drivers (208), digital I/0 (209) with
  and includes a variety of gateways (101,104,105), which
                                                                         line drivers (210), and analog I/0 (211) with associated
  relay messages up and down through the system layers. Each
                                                                         analog signal conditioning (212).
  layer may contain multiple electronic control units (ECU,                 In an alternate embodiment, the ECU (200) may also
  102) that are connected through wired serial multiplexing              contain a wireless communication controller (311) and a
  bus-systems such as Controller Area Network (CAN or               40   RF-Front-end (312) as outlined in FIG. 3. The software
  ISOl 1898), Flexray, LIN, J1850, J1708, MOST, IEEE1394,                (202) can either be stored in local non-volatile memory
  and other similar serial multiplexing buses or through wire-           (203) or partially downloaded via the communication link
  less multiplexing systems such as IEEE802.11, IEEE802.15,              (207,208) and stored in the volatile memory. The software is
  Bluetooth, Zigbee, or similar other wireless links.                    then executed in the microprocessor (201).
     Typically, functions provided by an ECU (102) are bound        45      The block diagram FIG. 3 depicts the detailed elements
  to hard real-time temporal behavior. In the context of the             within a generic gateway (300) that is one embodiment of
  present description, real-time may include any response time           Gateway (101,103,104,105) in FIG. 1.
  that may be measured in milli- or microseconds, and/or is                 FIG. 4 outlines one embodiment of the software archi-
  less than 1 second.                                                    tecture in an embedded system. The hardware abstraction
     The ECU may receive a set of real-time input variables         50   layer (405) allows the system developer to adapt a standard
  from local sensors (108), which are connected via discrete             operating system to a specific hardware as used in an ECU
  signal lines (113), or from networked sensors (106), which             (200) or gateway (300). The hardware abstraction layer
  are connected through a multiplexing bus-system (112). The             (405) adapts the real-time operating system (403) and the
  ECU may also share variables with other ECUs (102) that                device drivers (404) to a specific hardware implementation.
  are either connected on the same physical multiplexing bus        55      One embodiment includes the middleware (402) that has
  or that it can reach through a gateway (101,103,104).                  direct access to the real-time operating system (403), the
     Then the ECU (102) processes the input variables and                device drivers (404) and the hardware abstraction layer
  generates a set of output variables that are either shared with        (405). The middleware isolates the application from input/
  other ECUs (102) as described above, or which are output to            output functions and allows multiple applications to share
  local actuators (109), which are connected via discrete signal    60   common variables locally. In addition, the middleware lets
  lines (113), or to networked actuators, which are connected            applications share variables with remote applications/pro-
  through a multiplexing bus (112). ECUs (102) typically                 cesses. In the context of the present description, a process
  share information with devices that are connected on the               may refer to any hardware and/or software operation, etc.
  same physical multiplexing system. This method of infor-                  In one embodiment, the middleware can directly interface
  mation sharing is called horizontal information sharing in a      65   with the input/output mechanisms of the hardware without
  hierarchical system. Gateways (101,103,104) link multiple              utilizing an operating system (403) or hardware abstraction
  physical multiplexing systems together. In the context of the          layer (405).
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 127 of 133 PageID #: 5386


                                                      US 9,705,765 B2
                                5                                                                      6
     Another embodiment of the middleware utilizes a pre-                bulletin boards with relational links between the variables in
  emptive multitasking operating system with explicit control            the bulletin boards. The relations are defined by data pro-
  of resources. In an alternate embodiment, the middleware               cessing functions that the gateway can operate on bulletin
  can be built with a static multitasking scheme with implicit           boards to obtain new information that can be stored in yet
  resource management or be part of a single task system.           5    another bulletin board.
     Referring now to FIG. 5, the middleware (402) contains                 The bulletin board (601) may contain but is not limited to
  the bulletin board manager (501), a local signal communi-              events (607), real-time variables (608), diagnostics data
  cation interface (503), a remote message communication                 (609), configuration parameters (610), and firmware (611) to
  interface (504), and an application programming interface              upgrade individual components of the executable code or the
  (502). The application interface (502) provides methods and       10
                                                                         entire software of a processing node. Each type of informa-
  data interfaces to a plurality of applications. In one embodi-
                                                                         tion may include one or more sections so that individual
  ment, the application interface is an object library that can
                                                                         processes are not blocked if they access separate sections of
  be linked to an application at design time.
     The bulletin board manager (501) contains an upgrade                data.
  and configuration manager (507), an event manager (505), a        15
                                                                            The memory of the bulletin board is subdivided into areas
  data access manager (508), and a data integrity watchdog               that nodes on each external network can read from and write
  (506). The upgrade and configuration manager (507) is                  into and other areas that an external network may only read
  necessary to configure the data structure of the bulletin              from. The data contained in the bulletin board may be stored
  board and to make executable code available to individual              in volatile or non-volatile memory. Each data entry may
  processing nodes. In the context of the present description,      20   consist of one value or an array of values that also may
  the bulletin board may refer to any database that enables              represent a time series.
  users to send and/or read electronic messages, files, and/or              In one embodiment, each application process (603), local
  other data that are of general interest and/or addressed to no         signal communication process (605), remote message com-
  particular person/process.                                             munication process, and the bulletin manager (602) can
     The access manager provides access control mechanisms          25   individually access the bulletin board using operating sys-
  for the code update and configuration mode. It also may                tem functions for resource management that may include
  control access rights for individual applications at execution         semaphores, events, signals, call-back routines, flags, etc. in
  time in the run mode.                                                  an alternate embodiment of the system the bulletin-board
     The event manager (505) captures input-output events as             manager controls all interaction with the bulletin-board and
  variables and generates new events, flags, or signals based       30
                                                                         all applications have to pass data to the bulletin-board
  on operations on state variables in the bulletin board. Such
                                                                         manager. This approach simplifies the interaction with the
  operations may include test of maximum values, the occur-
                                                                         bulletin board, but adds delay time and jitter to the state
  rence of logically combined events, the result of an integrity
                                                                         variables.
  check, or events and signals that are created based on any
  other logical or arithmetic computation on the state variables    35
                                                                            At design time, various hierarchies of memory manage-
  that are stored in the bulletin board. The actual processing of        ment can be applied. In practice it is more efficient to allow
  data and manipulation of data may be done in the application           each sub network and subsystem to place system variable
  that uses the middleware (402). The data integrity watchdog            data into local bulletin boards. This is because many system
  analyses the stored state variables for its integrity and              variables are primarily used only within their subsystem or
  generates events or flags if any problem occurs.                  40   sub network. By placing local information in a shared
     The local signal communication interface (503) interfaces           memory (local bulletin board), it can be used by multiple
  with the local discrete input/output hardware to update the            processes on this processor node. A group bulletin board
  bulletin board with new variables and to update the input/             allows devices on a sub-network to share information with
  output interfaces with the state variables from the bulletin           a minimum of network traffic. A system bulletin board
  board. It also converts state variables to input/output signals   45   allows access to system-wide variables and information.
  and input/output signals to state variables that can be stored            FIG. 7 illustrates the logical architecture of the intercon-
  in the bulletin board. The conversion process may contain              nection between three heterogeneous network controllers
  scaling of signals as well as offset compensation. Typically           (702, 703, 704), the associate Operating System interfaces
  this processing helps to convert I/0 signals that are mea-             (705), the remote message communication process (706),
  sured in Volt to a physical entity and vice versa. The            50   the bulletin board (608), and the application process (606).
  communication with the local discrete input output system              The connection to each communication controller is funda-
  can be triggered by events or signals can be sampled                   mentally implemented at the physical interface (the wire,
  time-triggered based on a cyclic global or local time base.            fiber or electromagnetic wireless interface). Each of the
     The remote message communication interface (504) inter-             higher level layers (data link, network, etc) in the commu-
  faces to serial multiplexing interfaces (buses) that are con-     55   nication interface (705) deals with specific features of the
  nected to the specific processing node (ECU or Gateway). It            individual communication process. In practice these layers
  extracts variables from a plurality of messaging protocols             are typically represented in a message by "header" bits that
  and stores them in the database. It also replicates local              contain information about that layer of the network being
  bulletin-board state variables to the associated processing            used to send the message.
  nodes by composing the appropriate messages for each              60      Using this model, each communicated message may be
  communication link. The message transfer can be initiated              processed at each layer to remove (and use) the associated
  triggered by a bus event, by a local event, or by a time-              header information for that level. Once all layers are pro-
  triggered mechanism that uses a cyclic local or global time            cessed the remaining packet data unit (PDU) represents the
  base.                                                                  datum or core information carried by the overall message. In
     FIG. 6 shows the concept of an extended bulletin board or      65   one embodiment, each communication controller has an
  an embedded real-time database (601). In this embodiment               associated communication interface and an associated
  the ECU (102) or the Gateway (101) hosts one or multiple               remote message conversion mechanism. For instance com-
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 128 of 133 PageID #: 5387


                                                      US 9,705,765 B2
                                7                                                                      8
  munication bus controller 2 (703) has an associated com-                  FIG. 8 details the remote messaging process (706)
  munication interface 2 (709), and an associated remote                 described in FIG. 7. Referring now to FIG. 8, the core
  message conversion 2 (710).                                            process of storing data from remote processes that are
     This arrangement allows the remote message process                  communicated through multiplexed communication links,
  (706) to directly access information at the data link layer and   5    into the bulletin board is described. An external notification
  interface it with the bulletin board. A network layer is not           or task activation starts the process. Then a message (802) is
  necessary. The remote message communication process                    received from the operating system layer.
  (706) has a multi-network access interface (essentially a                 In an alternate embodiment, the message is directly cop-
  processing capability that can interpret and apply the header          ied form the input register of the communication controller.
                                                                    10   Then the process extracts variables from the message. Addi-
  information for a variety of networks) and the bulletin board
                                                                         tional signal adaptation may be necessary. The sub-process
  read/write memory access. Now, the individual processing
                                                                         804 stores the variables in the bulletin board. If the process
  nodes do not need to know about the existence of multiple
                                                                         only updates one section of the bulletin board it waits for the
  networks. Each variable can be accessed from all connected             next message notification (806). If variables in multiple
  physical networks in their proprietary format. Thus the           15   sections need to be updated, the process repeats (804).
  normalization of the information has only to be handled at                FIG. 9 shows the data update from local input/output
  the gateway through replication of stored data to multiple             peripherals. The process starts with an internal or external
  attached networks.                                                     notification or task activation. Typically this process is
     Continuing with FIG. 7, the communication procedure is              repeated cyclic triggered by an internal or external real-time
  described. In the given example, an external event (701) on       20   clock. When the process is activated, it samples or polls the
  communication controller 2 (703) triggers the operating                local input ports that may include analog and digital signals
  system to notify the remote message communication process              (902). Then it converts these signals to real-time variables
  (706) that data is available. The notification may be a flag,          by using the conversion parameters stored in the bulletin
  a call-back routine, an event, or any other operating signal.          board. The signal conditioning parameters van either be
  The associated remote message conversion method 2 (710)           25   defined at design time or adaptively updated by the appli-
  extracts the data (e.g. real time variables) from the message          cation process. Then the process stored the new state vari-
  PDU and stores the data in the bulletin board (608). It may            ables in the bulletin board using the sub-process (804)
  also store the associated event as variable in the bulletin            described above.
  board and signal the bulletin-board event manager that new                FIG. 10 describes the bulletin board store procedure (804)
  data is available.                                                30   in more detail. Before new data can be stored in the bulletin
     The bulletin event manager then notifies the application            board, the procedure has to request the access right to the
  process (606) with the appropriate mechanism. In addition,             common resource, a section of the non-volatile or volatile
  the event manager may trigger the sampling of local signals            memory, from the operating system (1001). This is called
  using the local signal communication process (605)                     explicit resource management.
  described in FIG. 6. Finally the bulletin event manager may       35      If the resource is available, the process gets the resource.
  trigger the bulletin board manager (707) to perform integrity          If the resource is not available, it may try it again after a
  checks or generate additional events based on the change of            waiting period (1011) until the resource is available. After a
  the state variables.                                                   certain time has elapsed (1009) beyond a configurable
     One embodiment provides a new mechanism for creating                threshold, the temporal behavior of the state variable can't
  an information interconnection between two or more het-           40   be captured any longer and the middle-ware may send an
  erogeneous communication networks. In the context of the               error notification to the associated process.
  present description, heterogeneous networks may refer to                  After reserving the resource (1003), the bulletin board
  any different communication networks with at least one                 store mechanism (804) timestamps the state variable for
  aspect that is different.                                              future temporal reference (1004). Then, the bulletin board
     The approach uses a common, or shared storage system           45   store procedure (804) copies the variables or parameters
  that is connected to all of the system networks through                from its private memory (1006) to the shared bulletin-board
  network interfaces. A critically important feature of the              memory (601). Then it releases the bulletin board resource.
  bulletin board approach is that the complexity of the bulletin            In an alternate embodiment, the bulletin board store
  board grows linearly with the number of networks (as                   procedure (804) has exclusive access to the bulletin board
  opposed to as N(N-1) for the gateway approach), and in            50   (601) and does not need operations 1002, 1003, 1007, 1009,
  one-to-many situations the number of message transforma-               1010, and 1011 because the resource access is realized
  tions is half that of the standard networking approach.                through implicit resource management. This can be
     In an alternate embodiment of the remote message com-               achieved with either static task scheduling or by allowing
  munication process (706) any remote process can access                 only the bulletin board store procedure (804) to access the
  data via a single network interface. This approach requires       55   bulletin board ( 601 ).
  a network layer in each processing node and therefore adds                FIG. 11 describes the bulletin board retrieve procedure
  overhead to communications. To communicate between two                 (1101) in more detail. Before data can be retrieved from the
  heterogeneous networks, this process may then be repeated              bulletin board, the procedure has to request the access right
  in reverse by adding back the header information for the               to the common resource, a section of the non-volatile or
  various layers of the second network, and eventually putting      60   volatile memory, from the operating system (1102).
  the message onto the second network's physical link. The                  If the resource is available, the process gets the resource.
  remote message communication manager (706) then can be                 If the resource is not available, it may try it again after a
  simplified to only one message assembly and disassembly                waiting period (1108) until the resource is available. After a
  mechanism.                                                             certain time has elapsed (1109) beyond a configurable
     FIGS. 8-17 illustrate the method of operation of one           65   threshold, the temporal behavior of the state variable can't
  embodiment of the present system, and also refer to aspects            be captured any longer and the middle-ware may send an
  and elements one embodiment shown in FIGS. 1 through 7.                error notification to the associated process (1110).
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 129 of 133 PageID #: 5388


                                                       US 9,705,765 B2
                                 9                                                                     10
     After reserving the resource (1104), the bulletin board              be replicated (1503), and stores the variables in the bulletin
  retrieve mechanism (1101) copies the variables or param-                board with procedure (801 ). In an alternate embodiment, this
  eters from the shared bulletin-board memory (601) to its                procedure may also be used to store a packet data unit (PDU)
  private memory (1006). Then, it releases the bulletin board             in the bulletin board for later replication on the same or a
  resource.                                                          5    different communication link.
     In an alternate embodiment the bulletin board retrieve                  This store and forward networking mechanism can be
  procedure (1101) has exclusive access to the bulletin board             implemented without the need for complex networking
  (601) and does not need operations 1103, 1104, 1106, 1108,              protocols and is therefore well suited for limited processing
  1109, and 1110. Because the resource access is realized                 power and memory environments. It also works in soft-real
  through implicit resource management, this can be achieved         10
                                                                          time environments when no strict temporal behavior is
  with either static task scheduling or by allowing only the
                                                                          required. The data store operation (801) may be repeated for
  bulletin board retrieve procedure (1101) to access the bul-
                                                                          a plurality of bulletin board sections. If the data replication
  letin board (601).
     Referring to FIG. 12, the application process (1200)                 process is a cyclic procedure, it waits until the next activa-
  utilizes the bulletin board retrieve mechanism (1101) to           15
                                                                          tion occurs (1505).
  access all parameters, events, and real-time variables from                Continuing now with FIG. 16, the store and forward
  the bulletin board. Thus the application process is decoupled           updating mechanism (1600) replicates messages from
  from the temporal behavior of the input/output variables and            remote processing nodes to other processing nodes from
  can be triggered by a plurality of events (1201).                       stored packet data units in the bulletin board. This process
     The application process may retrieve one or multiple sets       20   can be triggered by a plurality of notification mechanisms
  of variables stored in a plurality of memory sections. Then             (1601), such as internal or remote events, alarm signals,
  the application process processes the variables (1203) with             internal and external timers, and flags set in the bulletin
  its method. Because the method is not tied to the location of           board. The communication bus may also issue these notifi-
  the input/output variables, the application process can be              cations.
  moved or replicated to a plurality of processing nodes             25      The process (1600) then selects a message to be for-
  (ECUs or Gateways). After processing the input variables                warded (1602) and the appropriate communication link and
  and generating a set of output variables, the application               retrieves the PDU with the bulletin board retrieve mecha-
  process uses the bulletin board store method (801) to update            nism (1101). It then adds the appropriate messages header
  one or a plurality of memory sections in the bulletin board.            for the communication link (1603) and may add routing
  If the application process is a cyclic procedure, it waits until   30   information (1604). Finally the update process (1600) writes
  the next activation occurs (1205).                                      the messages to the communication port (1605). If the
     Continuing with FIG. 13, the update local I/0 from                   updating process is a cyclic procedure, it waits until the next
  bulletin board process (1300) utilizes the bulletin board               activation occurs (1607).
  retrieve mechanism (1101) to access real-time variables                    FIG. 17 describes the various modes that the distributed
  from the bulletin board and convert them to output signals         35   communications and computing system (100) can be oper-
  (1302) that can be written to the output port (1303). The I/0           ated in. In one embodiment, the system operates in various
  update process may retrieve one or multiple sets of variables           distinct modes in order to preserve the integrity of the
  stored in a plurality of memory sections. If the I/0 update             system and still allow for changing the architecture and
  process is a cyclic procedure, it waits until the next activa-          behavior of the network or the roles of the individual nodes.
  tion occurs (1305).                                                40   When the distributed computing and communication system
     FIG. 14 describes the data replication process (1400).               wakes up from the sleep mode (1701 ), it can enter a
  This process can be triggered by a plurality of notification            configuration and upgrade mode (1702), an emergency or
  mechanisms, such as events, alarm signals, internal and                 debug mode (1704), or the normal real-time run mode
  external timers, and flags set in the bulletin board. It then           (1703). The root node or system gateway in a distributed
  selects a subset of variables to be replicated and a commu-        45   communication and computing system defines the mode
  nication port (1402). Next it retrieves the variables from the          based on the existence of external events, such as an external
  bulletin board with mechanism (1401) and assembles the                  control command, internal events, a system failure, or failed
  messages for the specific communication link (1403). The                integrity check.
  message may include an address or identification number for                Referring now to FIG. 1, the external commands may be
  all bulletin boards and associated processing nodes (ECUs          50   generated from a development tool (122) or a remote device
  and Gateways).                                                          (132) that is connected via a remote gateway (131). In an
     Finally, it writes the messages to the communication port            alternate embodiment, eachECU (102) or virtual ECU (115)
  (1404). In an alternate embodiment, it handles the messages             can trigger the system to enter a different operating mode.
  to the associated interface procedure of the operating sys-                Continuing with FIG. 17, in the configuration mode
  tem. Then it repeats the procedure, until all variables are        55   (1702), the system software and the information-sharing
  updated on all communication ports. If the data replication             configuration can be updated via a secure communication
  process is a cyclic procedure, it waits until the next activa-          link with encrypted commands Each processing node (ECU
  tion occurs (1405).                                                     or gateway) may have security mechanisms such as a
     Referring now to FIG. 15, the store message from remote              certificate that allows it to identify and authorize another
  processing node (gateway or ECU) process (1500) describes          60   entity (remote gateway, remote ECU, or development tool)
  how replicated data is stored in the bulletin board. This               to make changes to its bulletin board parameters.
  process can be triggered by a plurality of notification mecha-             The remote entity may also download a new firmware to
  nisms, such as internal or remote events, alarm signals,                the bulletin board. The ECU or gateway can store this new
  internal and external timers, and flags set in the bulletin             firmware in its non-volatile memory while it backs up the
  board. The communication bus may also issue these notifi-          65   original image on the bulletin board for the case that the new
  cations. The process (1500) then reads a message from the               software is not functional. In the update mode, the distrib-
  communication port (1502), selects a subset of variables to             uted system can also reconfigure the communication and
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 130 of 133 PageID #: 5389


                                                      US 9,705,765 B2
                               11                                                                      12
  computing infrastructure based on a new set of parameters              cesses. This extension allows definition of a set of data
  that need to be stored in the individual bulletin boards.              processing operations that would be done once in a network
     In the normal run mode (1703), the system operates in the           and would be instantly available for connected nodes.
  real-time information sharing mode and network configu-                Examples for operations are sensor data state observers,
  ration and certain parameters can't be changed. That pro-         5    diagnostics, integrity checks, fail-safe mechanisms, etc.
  tection allows defining deterministic temporal behavior on             5) The concept that an embedded communication and com-
  all communication links. But any processing node may enter             puting network can run in multiple modes in order to provide
  a debug/emergency mode (1704) if a failure or other quali-             for a guaranteed deterministic behavior of the system. This
  fying event occurs.                                                    property can be achieved by only allowing change to the
     In the emergency mode, a processor executes an alternate       10   configuration and/or the functions (SW code) in a secured
  procedure that maintains the temporal behavior on the                  configuration and upgrade mode. If the network is booted in
  communication links but may reduce or increase the amount              the normal operating mode, all processors execute the exist-
  of information shared with other processors. It also lets other        ing code and only allow data sharing through the bulletin
  processing nodes check on the integrity of sensors and                 boards. The emergency or debug mode lets the network run
  actuators. In the maintenance and upgrade mode, an external       15   in a fail-safe reduced operation mode or in a diagnostic
  system can upgrade executable code images and the bulle-               mode that allows inspection of the system, while it is
  tin-board configuration via secure communication links.                running. For each operating mode, the gateway can store a
     A system and method are thus provided for sharing                   processing image on the bulletin board. The advantage of
  information within a distributed embedded communications               this procedure is that only the communication hubs need to
  and computing system and with components outside the              20   deal with secure data transfer and encryption while the
  embedded system. The information sharing mechanism                     peripheral nodes in the network can be relative simple in
  relies on a bulletin board that may include a small database           design.
  operating under hard real-time conditions with minimal                 6) The concept of designing the topology of a distributed
  delays, communication latency, and jitter. The embedded                computing and communication system independent of the
  database or bulletin board isolates a real-time application in    25   definition of the individual functions that the network per-
  a Electronic Control Unit (ECU) from various other real                forms. Each processing task is only associated with a
  time applications and from input output signals in the same            bulletin board, but isolated from I/0 processing.
  module (local information sharing), from event-triggered                  Of course, these are all optional embodiments/enhance-
  communications with applications in other modules, and                 ments.
  from time-triggered communications with applications in           30      While various embodiments have been described above,
  other modules.                                                         it should be understood that they have been presented by the
     One design criteria of the database is that the temporal            way of example only, and not limitation. Thus, the breadth
  behavior of communications does not impact the real-time               and scope of a preferred embodiment should be not limited
  computing task and provides enough information access                  by any of the above described exemplary embodiments, but
  performance at peak time demand Typically, distributed            35   should be defined only in accordance with the following
  embedded systems consist of a static structure that can be             claims and their equivalents.
  analyzed at design time. In addition to the real-time opera-              What is claimed is:
  tion, the proposed method for information sharing also                    1. An apparatus, comprising:
  provides access to the parameters of the embedded system                  an automotive electronic control unit comprising a hard-
  and allows for software upgrades of certain modules.              40         ware and instructions for:
     The present embodiment addresses the shortcomings of                   identifying information associated with a message
  traditional computer networks with following enhance-                        received utilizing a Controller Area Network protocol
  ments:                                                                       associated with a Controller Area Network;
  1) The concept of multi-mode storage that links two or more               issuing a storage resource request in connection with a
  communication networks via a bulletin board. The bulletin         45         storage resource of the automotive electronic control
  board is a multi-mode storage that can be thought of an                      unit and determining whether the storage resource is
  extension to shared memory that can be accessed by local                     available for storing the information;
  and remote processes at attached networks. There may be                   determining whether a threshold has been reached in
  multiple hierarchical layers of bulletin boards depending on                 association with the storage resource request;
  the topology of the communication system. The bulletin            50      in the event the storage resource is not available and the
  board increases the network efficiency by reducing the                       threshold associated with the storage resource request
  number of transactions needed to access remote variables.                    has not been reached, issuing another storage resource
  2) The concept of a direct-access bulletin board that does not               request in connection with the storage resource;
  require a network layer translation of messages on each node              in the event the storage resource is not available and the
  of the network. Even though this approach restricts the reach     55         threshold associated with the storage resource request
  of each node to only adjacent nodes and the next gateway,                    has been reached, sending a notification;
  this still allows cross-network variable sharing though ver-              in the event the storage resource is available, storing the
  tical real-time replication of data.                                         information utilizing the storage resource; and
  3) The concept of hierarchical bulletin board management                  sharing the information in less than one second utilizing
  that allows restriction of information access to certain levels   60         a Flexray network protocol associated with a Flexray
  in a network, but still allows the replication of information                network, wherein the automotive electronic control unit
  to other nodes in the network. This paradigm follows the                     remains in hardwired communication with the Control-
  path of reducing the information amount from the leaves of                   ler Area Network and the Flexray network and
  the network to central control and diagnosis hubs.                           includes:
  4) The concept that a gateway can host an assembly of             65         a first interface for interfacing with the Controller Area
  bulletin boards or embedded database that allows operations                     Network, the first interface including a first inter-
  on bulletin boards to generate events for associated pro-                       face-related data link layer component for using
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 131 of 133 PageID #: 5390


                                                       US 9,705,765 B2
                               13                                                                      14
          Controller Area Network-related data link layer                  11. The apparatus as recited in claim 1, wherein the
          header bits and a first interface-related network layer        hardware and the instructions are for releasing the storage
          component for using Controller Area Network-re-                resource after the storing.
          lated network layer header bits; and                              12. An apparatus, comprising:
        a second interface for interfacing with the Flexray         5       an automotive electronic control unit comprising a hard-
          network, the second interface including a second                      ware and instructions for:
          interface-related data link layer component for using             receiving information associated with a message received
          Flexray network-related data link layer header bits                   utilizing a Controller Area Network protocol associated
          and a second interface-related network layer com-                     with a Controller Area Network;
                                                                    10
          ponent for using Flexray network-related network                  determining whether a storage resource is available;
          layer header bits.                                                if the storage resource is not available, ascertaining
     2. The apparatus as recited in claim 1, wherein the                        whether a threshold has been reached and re-trying an
  information is also shared in less than the one second                        access in connection with the storage resource if the
  utilizing, in addition to the Flexray network protocol, a         15
                                                                                threshold has not been reached;
  Local Interconnect Network protocol associated with a                     if the threshold has been reached, sending an error noti-
  Local Interconnect Network, and the automotive electronic                     fication;
  control unit remains in hardwired communication with the                  if the storage resource is available, storing the information
  Local Interconnect Network via a third interface for inter-                   utilizing the storage resource; and
  facing with the Local Interconnect Network, the third inter-      20      sharing the information utilizing a Flexray network pro-
  face including a third interface-related data link layer com-                 tocol associated with a Flexray network;
  ponent for using Local Interconnect Network-related data                  wherein the receiving, the determining, the storing, and
  link layer header bits.                                                       the sharing all occur in less than one second; the
     3. The apparatus as recited in claim 1, wherein the                        automotive electronic control unit remains in hard-
  identifying, the issuing of the another storage resource          25          wired communication with the Controller Area Net-
  request, and the sending of the notification collectively                     work and the Flexray network; and the automotive
  occur in less than the one second.                                            electronic control unit includes:
     4. The apparatus as recited in claim 1, wherein the                        a first interface for interfacing with the Controller Area
  identifying, the issuing of the storage resource request, the                    Network, the first interface including a first inter-
                                                                    30
  storing the information, and the sharing collectively occur in                   face-related data link layer component for using
  less than the one second.                                                        Controller Area Network-related data link layer
     5. The apparatus as recited in claim 4, wherein the second                    header bits and a first interface-related network layer
  interface-related network layer component uses the Flexray                       component for using Controller Area Network-re-
  network-related network layer header bits by adding the           35
                                                                                   lated network layer header bits; and
  Flexray network-related network layer header bits to a data                   a second interface for interfacing with the Flexray
  unit including the information, and then the second inter-                       network, the second interface including a second
  face-related data link layer component uses the Flexray                          interface-related data link layer component for using
  network-related data link layer header bits by adding the                        Flexray network-related data link layer header bits
  Flexray network-related data link layer header bits to the        40             and a second interface-related network layer com-
  data unit, before communicating the data unit on a physical                      ponent for using Flexray network-related network
  link of the Flexray network.                                                     layer header bits;
     6. The apparatus as recited in claim 5, wherein the first                  wherein the second interface-related network layer
  interface-related data link layer component uses the Con-                        component uses the Flexray network-related net-
  troller Area Network-related data link layer header bits by       45             work layer header bits by adding the Flexray net-
  removing the Controller Area Network-related data link                           work-related network layer header bits to a data unit
  layer header bits from another data unit, and the first                          including the information, and then the second inter-
  interface-related network layer component uses the Control-                      face-related data link layer component uses the
  ler Area Network-related network layer header bits by                            Flexray network-related data link layer header bits
  removing the Controller Area Network-related network              50             by adding the Flexray network-related data link layer
  layer header bits from the another data unit, where the                          header bits to the data unit, before communicating
  information is extracted from the another data unit before                       the data unit on a physical link of the Flexray
  the sharing.                                                                     network;
     7. The apparatus as recited in claim 1, wherein a duration                 wherein the first interface-related data link layer com-
  between the information being sent to the automotive elec-        55             ponent uses the Controller Area Network-related
  tronic control unit and the sharing being completed is less                      data link layer header bits by removing the Control-
  than a second.                                                                   ler Area Network-related data link layer header bits
     8. The apparatus as recited in claim 1, wherein a duration                    from another data unit, and the first interface-related
  between the information being received and the sharing is                        network layer component uses the Controller Area
  less than a millisecond.                                          60             Network-related network layer header bits by
     9. The apparatus as recited in claim 1, wherein the first                     removing the Controller Area Network-related net-
  interface-related data link layer component and the second                       work layer header bits from the another data unit,
  interface-related data link layer component are drivers.                         where the information is extracted from the another
     10. The apparatus as recited in claim 1, wherein the first                    data unit before the sharing.
  interface-related data link layer component and the second        65      13. An apparatus, comprising:
  interface-related data link layer component are part of a                 an automotive electronic control unit comprising a hard-
  hardware abstraction layer.                                                   ware and instructions for:
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 132 of 133 PageID #: 5391


                                                       US 9,705,765 B2
                                15                                                                      16
     identifying information associated with a message                    data link layer header bits to the data unit, before commu-
        received utilizing a Flexray network protocol associ-             nicating the data unit on a physical link of the Controller
        ated with a Flexray network;                                      Area Network.
     issuing a storage resource request in connection with a                 18. The apparatus as recited in claim 17, wherein the first
        storage resource of the automotive electronic control        5    interface-related data link layer component uses the Flexray
        unit and determining whether the storage resource is              network-related data link layer header bits by removing the
        available for storing the information;                            Flexray network-related data link layer header bits from
     determining whether a threshold has been reached in                  another data unit, and the first interface-related network
        association with the storage resource request;                    layer component uses the Flexray network-related network
                                                                     10
     in the event the storage resource is not available and the           layer header bits by removing the Flexray network-related
        threshold associated with the storage resource request            network layer header bits from the another data unit, where
        has not been reached, issuing another storage resource            the information is extracted from the another data unit
        request in connection with the storage resource;                  before the sharing.
     in the event the storage resource is not available and the      15
                                                                             19. The apparatus as recited in claim 13, wherein a
        threshold associated with the storage resource request            duration between the information being sent to the automo-
        has been reached, sending a notification;                         tive electronic control unit and the sharing being completed
     in the event the storage resource is available, storing the          is less than a second.
        information utilizing the storage resource; and                      20. The apparatus as recited in claim 13, wherein a
     sharing the information in less than one second utilizing       20   duration between the information being received and the
        a Controller Area Network protocol associated with a              sharing is less than a millisecond.
        Controller Area Network, the automotive electronic                   21. The apparatus as recited in claim 13, wherein the
        control unit remaining in hardwired communication                 storage resource request and the issuing of the another
        with the Flexray network and the Controller Area                  storage resource request each includes a request for an
        Network, and including:                                      25   access.
        a first interface for interfacing with the Flexray net-              22. The apparatus as recited in claim 13, wherein the
           work, the first interface including a first interface-         notification is sent by middleware.
           related data link layer component for using Flexray               23. The apparatus as recited in claim 13, wherein the
           network-related data link layer header bits and a first        hardware and the instructions are for releasing the storage
           interface-related network layer component for using       30   resource after the storing.
                                                                             24. An apparatus, comprising:
           Flexray network-related network layer header bits;
                                                                             an automotive electronic control unit comprising a hard-
           and
                                                                                 ware and instructions for:
        a second interface for interfacing with the Controller
                                                                             receiving information associated with a message received
           Area Network, the second interface including a sec-       35          utilizing a Flexray network protocol associated with a
           ond interface-related data link layer component for                   Flexray network;
           using Controller Area Network-related data link                   determining whether a storage resource is available;
           layer header bits and a second interface-related net-             if the storage resource is not available, ascertaining
           work layer component for using Controller Area                        whether a threshold has been reached and re-trying an
           Network-related network layer header bits.                40          access in connection with the storage resource if the
     14. The apparatus as recited in claim 13, wherein the                       threshold has not been reached;
  information is also shared in less than the one second                     if the threshold has been reached, sending a notification;
  utilizing, in addition to the Controller Area Network proto-               if the storage resource is available, storing the information
  col, a Local Interconnect Network protocol associated with                     utilizing the storage resource;
  a Local Interconnect Network, and the automotive electronic        45      sharing the information utilizing a Controller Area Net-
  control unit remains in hardwired communication with the                       work protocol associated with a Controller Area Net-
  Local Interconnect Network via a third interface for inter-                    work;
  facing with the Local Interconnect Network, the third inter-               wherein the receiving, the determining, the storing, and
  face including a third interface-related data link layer com-                  the sharing collectively occur in less than one second;
  ponent for using Local Interconnect Network-related data           50          the automotive electronic control unit remains in hard-
  link layer header bits.                                                        wired communication with the Flexray network and the
     15. The apparatus as recited in claim 13, wherein the                       Controller Area Network; and the automotive elec-
  identifying, the issuing of the another storage resource                       tronic control unit includes:
  request, and the sending of the notification collectively                      a first interface for interfacing with the Flexray net-
  occur in less than the one second.                                 55             work, the first interface including a first interface-
     16. The apparatus as recited in claim 13, wherein the                          related data link layer component for using Flexray
  identifying, the issuing of the storage resource request, the                     network-related data link layer header bits and a first
  storing the information, and the sharing collectively occur in                    interface-related network layer component for using
  less than the one second.                                                         Flexray network-related network layer header bits;
     17. The apparatus as recited in claim 16, wherein the           60             and
  second interface-related network layer component uses the                      a second interface for interfacing with the Controller
  Controller Area Network-related network layer header bits                         Area Network, the second interface including a sec-
  by adding the Controller Area Network-related network                             ond interface-related data link layer component for
  layer header bits to a data unit including the information, and                   using Controller Area Network-related data link
  then the second interface-related data link layer component        65             layer header bits and a second interface-related net-
  uses the Controller Area Network-related data link layer                          work layer component for using Controller Area
  header bits by adding the Controller Area Network-related                         Network-related network layer header bits;
Case 1:20-cv-00510-LPS Document 54 Filed 08/05/21 Page 133 of 133 PageID #: 5392


                                                      US 9,705,765 B2
                               17                                                                    18
       wherein the second interface-related network layer                 27. The apparatus as recited in claim 24, wherein the
          component uses the Controller Area Network-related            information is sent from a sensor origin on the Flexray
          network layer header bits by adding the Controller            Network and reaches an actuator destination on the Con-
          Area Network-related network layer header bits to a           troller Area Network in less than one second.
          data unit including the information, and the second      5
                                                                           28. The apparatus as recited in claim 24, wherein the
                                                                        information is sent from an origin on the Flexray Network,
          interface-related data link layer component uses the
                                                                        is shared, and reaches a destination on the Controller Area
          Controller Area Network-related data link layer               Network in less than one millisecond.
          header bits by adding the Controller Area Network-               29. The apparatus as recited in claim 24, wherein the first
          related data link layer header bits to the data unit,         interface-related data link layer component and the second
                                                                   10
          before communicating the data unit on a physical              interface-related data link layer component are part of a
          link of the Controller Area Network;                          hardware abstraction layer.
       wherein the first interface-related data link layer com-            30. The apparatus as recited in claim 24, wherein the first
          ponent uses the Flexray network-related data link             interface-related data link layer component and the second
          layer header bits by removing the Flexray network-            interface-related data link layer component are drivers.
                                                                   15
          related data link layer header bits from another data            31. The apparatus as recited in claim 24, wherein the
          unit, and the first interface-related network layer           information is also shared in less than the one second
          component uses the Flexray network-related net-               utilizing, in addition to the Controller Area Network proto-
          work layer header bits by removing the Flexray                col, a Local Interconnect Network protocol associated with
          network-related network layer header bits from the       20
                                                                        a Local Interconnect Network, and the automotive electronic
          another data unit, where the information is extracted         control unit remains in hardwired communication with the
                                                                        Local Interconnect Network via a third interface for inter-
          from the another data unit before the sharing.
     25. The apparatus as recited in claim 24, wherein the              facing with the Local Interconnect Network, the third inter-
  threshold is time-related.                                            face including a third interface-related data link layer com-
     26. The apparatus as recited in claim 24, wherein the         25
                                                                        ponent for using Local Interconnect Network-related data
  receiving, the determining, the ascertaining, the storing, and        link layer header bits.
  the sharing collectively occur in less than one millisecond.                                * * * * *
